 

 

Exhibit 10.1

CUSIP Number: 74340YAE9

SENIOR TERM LOAN AGREEMENT

dated as of February 2, 2012

among

PROLOGIS, L.P.,

as a Borrower and a Guarantor,

CERTAIN AFFILIATE BORROWERS,

as Borrowers,

PROLOGIS, INC.,

as a Guarantor,

Various Lenders,

BANK OF AMERICA, N.A.,

as Administrative Agent,

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

J.P. MORGAN SECURITIES LLC

Joint Lead Arrangers and Joint Book Runners

 

 

 



--------------------------------------------------------------------------------

CONTENTS

 

Clause         Page  

ARTICLE I DEFINITIONS AND INTERPRETATION

     1      Section 1.1    Defined Terms.      1      Section 1.2    Other
Interpretive Provisions.      29      Section 1.3    Accounting Terms.      29
     Section 1.4    Exchange Rates.      30      Section 1.5    Change of
Currency.      30      Section 1.6    Times of Day.      31   

ARTICLE II COMMITMENTS AND LOANS

     31      Section 2.1    Loans.      31      Section 2.2    Fronting Loans.
     31      Section 2.3    Borrowings, Conversions and Continuations of Loans.
     35      Section 2.4    Prepayments.      37   

ARTICLE III GENERAL PROVISIONs APPLICABLE TO LOANS

     38      Section 3.1    Minimum Amounts for Borrowings, Conversions,
Continuations and Prepayments.      38      Section 3.2    Termination or
Reduction of Commitments; Removal of a Borrower.      38      Section 3.3   
Repayment of Loans.      39      Section 3.4    Interest.      39      Section
3.5    Fees.      39      Section 3.6    Computation of Interest.      40     
Section 3.7    Evidence of Debt and Promissory Note.      40      Section 3.8   
Payments Generally; Administrative Agent’s Clawback.      41      Section 3.9   
Sharing of Payments.      44      Section 3.10    Extension of Maturity Date.   
  44      Section 3.11    Additional Affiliate Borrowers.      45      Section
3.12    Increase in Commitments.      46      Section 3.13    Defaulting
Lenders.      47      Section 3.14    Additional Alternative Currencies.      48
  

ARTICLE IV TAXES, YIELD PROTECTION AND ILLEGALITY

     48      Section 4.1    Taxes.      48      Section 4.2    Illegality.     
52      Section 4.3    Inability to Determine Rates.      52      Section 4.4   
Increased Costs Generally.      52      Section 4.5    Compensation for Losses.
     54      Section 4.6    Mitigation Obligations; Replacement of Lenders.     
55   



--------------------------------------------------------------------------------

CONTENTS

 

Clause         Page     Section 4.7    Qualified Lender Status.      56     
Section 4.8    Survival.      56   

ARTICLE V CONDITIONS PRECEDENT TO LOANS

     56      Section 5.1    Conditions of Initial Loans.      56      Section
5.2    Conditions to all Loans.      58   

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     58      Section 6.1    Existence, Qualification and Power; Compliance with
Laws.      58      Section 6.2    Authorization; No Contravention.      59     
Section 6.3    Governmental Authorization; Other Consents.      59      Section
6.4    Binding Effect.      59      Section 6.5    Financial Statements.      59
     Section 6.6    Litigation.      60      Section 6.7    No Default.      60
     Section 6.8    Ownership of Property.      60      Section 6.9   
Environmental Compliance.      60      Section 6.10    Taxes.      60     
Section 6.11    Pension Law Compliance.      60      Section 6.12    Margin
Regulations; Investment Company Act.      61      Section 6.13    Disclosure.   
  61      Section 6.14    Compliance with Laws.      62      Section 6.15   
Dutch Banking Act.      62      Section 6.16    Solvency.      62     
Section 6.17    Plan Assets.      62      Section 6.18    REIT Status.      62
     Section 6.19    Anti-Social Forces.      62   

ARTICLE VII AFFIRMATIVE COVENANTS

     63      Section 7.1    Financial Statements.      63      Section 7.2   
Certificates; Other Information.      63      Section 7.3    Notices.      65   
  Section 7.4    Payment of Obligations.      65      Section 7.5   
Preservation of Existence, Etc.      66      Section 7.6    Maintenance of
Properties.      66      Section 7.7    Maintenance of Insurance.      66     
Section 7.8    Compliance with Laws.      66      Section 7.9    Books and
Records.      66      Section 7.10    Inspection Rights.      66   

 

ii



--------------------------------------------------------------------------------

CONTENTS

 

Clause         Page     Section 7.11    Use of Proceeds.      66      Section
7.12    REIT Status.      67      Section 7.13    Guaranties.      67     
Section 7.14    Claims Pari Passu.      67   

ARTICLE VIII NEGATIVE COVENANTS

     67      Section 8.1    Secured Indebtedness.      67      Section 8.2   
Fundamental Changes.      67      Section 8.3    Restricted Payments.      68   
  Section 8.4    Change in Nature of Business.      68      Section 8.5   
Transactions with Affiliates.      68      Section 8.6    Negative Pledge
Agreements; Burdensome Agreements.      69      Section 8.7    Use of Proceeds.
     69      Section 8.8    Financial Covenants.      69      Section 8.9   
Anti-Social Forces.      70   

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

     70      Section 9.1    Events of Default.      70      Section 9.2   
Remedies Upon Event of Default.      73   

ARTICLE X ADMINISTRATIVE AGENT

     73      Section 10.1    Appointment and Authority.      73      Section
10.2    Rights as a Lender.      73      Section 10.3    Exculpatory Provisions.
     74      Section 10.4    Reliance by Administrative Agent.      75     
Section 10.5    Delegation of Duties.      75      Section 10.6    Resignation
of Administrative Agent.      75      Section 10.7    Non-Reliance on
Administrative Agent and Other Lenders.      76      Section 10.8    No Other
Duties, Etc.      76      Section 10.9    Administrative Agent May File Proofs
of Claim.      76   

ARTICLE XI MISCELLANEOUS

     77      Section 11.1    Amendments, Etc.      77      Section 11.2   
Notices; Effectiveness; Electronic Communication.      79      Section 11.3   
No Waiver; Cumulative Remedies.      81      Section 11.4    Expenses;
Indemnity; Damage Waiver.      81      Section 11.5    Payments Set Aside.     
83      Section 11.6    Successors and Assigns.      83      Section 11.7   
Treatment of Certain Information; Confidentiality.      86   

 

iii



--------------------------------------------------------------------------------

CONTENTS

 

Clause         Page     Section 11.8    Right of Setoff.      87      Section
11.9    Interest Rate Limitation.      87      Section 11.10    Counterparts;
Integration; Effectiveness.      87      Section 11.11    Severability.      87
     Section 11.12    Replacement of Lenders.      88      Section 11.13   
Additional Fronting Lenders; Change in Fronting Commitments.      88     
Section 11.14    GOVERNING LAW; JURISDICTION; ETC.      89      Section 11.15   
Waiver of Jury Trial.      90      Section 11.16    USA Patriot Act Notice.     
90      Section 11.17    Know Your Customers.      90      Section 11.18    Time
of the Essence.      91      Section 11.19    Judgment Currency.      91     
Section 11.20    ENTIRE AGREEMENT.      92      Section 11.21    No Fiduciary
Duty.      92   

ARTICLE XII GUARANTIES

     92      Section 12.1    The Guaranties.      92      Section 12.2   
Insolvency.      93      Section 12.3    Absolute and Unconditional Guaranty.   
  93      Section 12.4    Independent Obligation.      94      Section 12.5   
Authorization.      94      Section 12.6    Reliance.      95      Section 12.7
   Subordination.      95      Section 12.8    Waivers.      95      Section
12.9    Nature of Liability.      96   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

  1.1 Mandatory Cost Formulae

  2.1 Commitments and Applicable Percentages

  2.2 Fronting Lender Commitments

  2.3 Initial Borrowers

  5.1 Opinions

  6.6 Litigation

  6.9 Environmental Matters

  11.2 Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

Form of

 

  A Loan Notice

  B Compliance Certificate

  C Assignment and Assumption

  D Borrower’s Accession Agreement

  E Joinder Agreement

  F Increase Certificate

 

-v-



--------------------------------------------------------------------------------

SENIOR TERM LOAN AGREEMENT

This SENIOR TERM LOAN AGREEMENT dated as of February 2, 2012 is among PROLOGIS,
L.P., a Delaware limited partnership (“Prologis”), each Initial Affiliate
Borrower (defined below), each Eligible Affiliate that becomes a borrower hereto
pursuant to Section 3.11 (individually an “Additional Affiliate Borrower” and
collectively “Additional Affiliate Borrowers”), PROLOGIS, INC., as a guarantor,
various Lenders (defined below), BANK OF AMERICA, N.A., as Administrative Agent,
and JPMORGAN CHASE BANK, N.A., as Syndication Agent.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.1 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Additional Affiliate Borrower” has the meaning specified in the introductory
paragraph hereto.

“Additional Alternative Currency” the meaning specified in Section 3.14.

“Adjusted EBITDA” means, for the Companies on a consolidated basis, net earnings
before Preferred Dividends, plus amounts that have been deducted, and minus
amounts that have been added, for the following (without duplication):

(a) Non-recurring losses (gains) from Dispositions of assets (excluding
Dispositions to any Property Fund and Dispositions to third parties in
connection with the Companies’ development business);

(b) Losses (gains) resulting from foreign currency exchange effects of
settlement of Indebtedness and mark-to-market adjustments associated with
(i) intercompany Indebtedness between Prologis and any of its Consolidated
Subsidiaries and Unconsolidated Affiliates, (ii) third party Indebtedness of
Prologis and its Consolidated Subsidiaries and (iii) Swap Contracts (other than
those entered into for purely speculative purposes);

(c) Arrangement fees, amendment fees and costs incurred in connection with the
negotiation, documentation and/or closing of the Global Credit Agreement and any
amendment, supplement or other modification thereto;

(d) Losses and charges from extraordinary, non-recurring and other unusual items
(including fees and costs incurred in connection with the negotiation,
documentation and/or closing of each capital market offering, debt financing
(including this Agreement) or amendments thereto, redemption or exchange of
Indebtedness, business combination, acquisition, merger, disposition,
recapitalization and consent solicitation);

 

1



--------------------------------------------------------------------------------

(e) Losses (gains) from early extinguishment of Indebtedness; and

(f) Losses (earnings) attributable to Unconsolidated Affiliates;

plus Allowed Unconsolidated Affiliate Earnings, plus all amounts deducted in
calculating net earnings for Interest Expense (including cash and non-cash
amounts), minority interests, provisions for taxes based on income (including
deferred income taxes), provisions for unrealized gains and losses, depreciation
and amortization and the effect of any other non-cash item. Notwithstanding the
above, non-cash losses (gains) and any non-cash impairment of Investments,
intangible assets, including goodwill, or other assets shall be added back to
(in the case of write-downs, impairment charges and losses) or deducted from (in
the case of gains) Adjusted EBITDA to the extent deducted (added) in the
calculation of net earnings or Adjusted EBITDA (but without duplication).

“Administrative Agent” means Bank of America, in its capacity as administrative
agent hereunder, or any successor in such capacity.

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.2 or (subject to Section
11.2.4) such other address or account as Administrative Agent may from time to
time notify to Prologis and Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Affiliate Borrowers” means, collectively, each Initial Affiliate Borrower and
each Additional Affiliate Borrower; and “Affiliate Borrower” means any of the
Affiliate Borrowers.

“Aggregate Commitments” means the aggregate amount of the Commitments of all
Lenders (excluding the Fronting Commitments).

“Agreement” means this Senior Term Loan Agreement.

“Allowed Unconsolidated Affiliate Earnings” means distributions (excluding
extraordinary or non-recurring distributions) received in cash from
Unconsolidated Affiliates.

“Alternative Currencies” means Dollars, Sterling, Yen and any Additional
Alternative Currency.

“Applicable Margin” means, with respect to any Loan, the applicable percentage
per annum set forth in the table below opposite the applicable ratings of
Prologis, determined in

 

2



--------------------------------------------------------------------------------

accordance with the following: If Prologis has all three of such ratings, then
the Applicable Margin will be based on the higher of the S&P Rating and the
Moody’s Rating. If Prologis has only two of such ratings, then the Applicable
Margin will be based upon the higher of such ratings. If Prologis has only one
or none of such ratings, then the highest Applicable Margin will apply.

 

Moody’s Rating

  

S&P Rating

  

Fitch Rating

   Base
Rate
Loans     Eurocurrency
Rate Loans /
Substitute
Rate Loans  

Less than Baa3 or not rated

  

Less than BBB- or not rated

  

Less than BBB- or not rated

     1.30 %      2.30 % 

Baa3

  

BBB-

  

BBB-

     0.85 %      1.85 % 

Baa2

  

BBB

  

BBB

     0.50 %      1.50 % 

Baa1

  

BBB+

  

BBB+

     0.25 %      1.25 % 

A3 or better

  

A- or better

  

A- or better

     0.15 %      1.15 % 

Each change in the Applicable Margin shall be effective commencing on the fifth
Business Day following the earlier to occur of (A) Administrative Agent’s
receipt of notice from General Partner or Prologis, as required by
Section 7.3(e), of an applicable change in the Moody’s Rating, the S&P Rating or
the Fitch Rating and (B) Administrative Agent’s actual knowledge of an
applicable change in the Moody’s Rating, the S&P Rating or the Fitch Rating.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) that (a) such Lender’s
Commitment is of the Aggregate Commitments or (b) if the Aggregate Commitments
have expired or been terminated, the Euro Equivalent principal amount of such
Lender’s outstanding Loans is of the Total Outstandings (with the aggregate Euro
Equivalent amount of such Lender’s risk participation and funded participation
in Fronting Loans being deemed held by such Lender for purposes of this
clause (b)).

“Applicable Time” means, with respect to any borrowings and payments in any
currency, the local time in the place of settlement for such currency as may be
determined by Administrative Agent to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Arrangers” means, collectively, Merrill Lynch, Pierce, Fenner & Smith
Incorporated and J.P. Morgan Securities LLC, each in its capacity as a joint
lead arranger and a joint book runner for the credit facility contemplated
hereby.

“Assignee Group” means two or more Qualified Institutions that are Affiliates of
one another.

 

3



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and a Qualified Institution (with the consent of any party whose consent
is required by Section 11.6.2), and accepted by Administrative Agent, in
substantially the form of Exhibit C or any other form approved by Administrative
Agent.

“Availability Period” means the period from the Funding Date to the earliest of
(a) the Maturity Date, (b) the date of termination of the Aggregate Commitments
pursuant to Section 3.2 and (c) the date of termination of the Aggregate
Commitments pursuant to Section 9.2.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means, with respect to Loans denominated in Dollars for any day, a
fluctuating rate per annum equal to the highest of (a) the Federal Funds Rate
plus 1/2 of 1%, (b) the rate of interest in effect for such day as publicly
announced from time to time by Administrative Agent as its “prime rate” and
(c) the Daily Floating Eurocurrency Rate. If at any time any rate described
above is not available, then the Base Rate shall be determined by reference to
the rate or rates, as applicable, that are available. The “prime rate” is a rate
set by Administrative Agent based upon various factors including Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above or below such announced rate. Any change in such rate announced by
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Base Rate Loan” means a Loan denominated in Dollars that bears interest based
on the Base Rate.

“Borrower Accession Agreement” means a Borrower Accession Agreement
substantially in the form of Exhibit D.

“Borrower Materials” has the meaning specified in Section 7.2.

“Borrowers” means, collectively, Prologis and Affiliate Borrowers; and
“Borrower” means any one of the Borrowers.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
(in the case of Loans denominated in Dollars), in the same currency and, in the
case of Eurocurrency Rate Loans, having the same Interest Period made by each
Lender (other than any applicable Non-Qualified Lender) pursuant to Section 2.1.

“Business Day” means:

(a) any day other than (i) a Saturday or Sunday or (ii) a day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the jurisdiction where Administrative Agent’s Office is located; and

(b) (i) if such day relates to any interest rate setting for a Eurocurrency Rate
Loan denominated in Dollars, any funding, disbursement, settlement or payment in
Dollars in respect of any such Eurocurrency Rate Loan, or any other dealings in
Dollars

 

4



--------------------------------------------------------------------------------

to be carried out pursuant to this Agreement in respect of any such Eurocurrency
Rate Loan, any day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank eurodollar market;

(ii) if such day relates to any interest rate setting for a Eurocurrency Rate
Loan denominated in Euro, any funding, disbursement, settlement or payment in
Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, a day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro;

(iii) if such day relates to any interest rate setting for a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, any such day on which
dealings in deposits in the relevant currency are conducted by and between banks
in the London, Tokyo or other applicable offshore interbank market for such
currency; and

(iv) if such day relates to any funding, disbursement, settlement or payments in
a currency other than Dollars or Euro for a Eurocurrency Rate Loan denominated
in a currency other than Dollars or Euro, or any other dealings in any currency
other than Dollars or Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan (other than any interest rate
settings), any such day on which banks are open for foreign exchange business in
the principal financial center of the country of such currency.

“Capital Expenditures” means, for any period, an amount equal to $0.10 per
square foot on the portfolio square footage most recently reported on a Form
10-Q or 10-K of Prologis or General Partner.

“Capital Lease” means any capital lease or sublease that has been (or under GAAP
should be) capitalized on the balance sheet of the lessee.

“Capitalization Rate” means the percentage rates set forth below:

(a) 6.0% with respect to all Properties located in Japan; and

(b) 7.25% with respect to all Properties not located in Japan.

“Cash Equivalents” means (a) direct obligations of the United States of America
or any agency thereof, or obligations fully guaranteed by the United States of
America or any agency thereof; provided that such obligations mature within one
year of the date of acquisition thereof, (b) commercial paper rated “A-1” (or
higher) according to S&P or “P-1” (or higher) according to Moody’s and, in each
case, maturing not more than 180 days from the date of acquisition thereof,
(c) time deposits with, and certificates of deposit and bankers’ acceptances
issued by, any Global Lender or any other United States bank having capital
surplus and undivided profits aggregating at least $1,000,000,000, and
(d) mutual funds whose investments are substantially limited to the foregoing.

 

5



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation or application thereof by
any Governmental Authority or (c) the making or issuance of any request,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, in each case shall
be deemed to be a “Change in Law,” regardless of the date enacted, adopted,
promulgated or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 25% or more of the equity securities of General Partner entitled
to vote for members of the board of directors or equivalent governing body of
General Partner on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right);

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of General Partner cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors);

(c) any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise the power to exercise, directly or indirectly, a
controlling influence over the management or policies of General Partner, or
control over the equity securities of General Partner entitled to vote for
members of the board of directors or

 

6



--------------------------------------------------------------------------------

equivalent governing body of General Partner on a fully-diluted basis (and
taking into account all such securities that such Person or group has the right
to acquire pursuant to any option right) representing 25% or more of the
combined voting power of such securities; or

(d) General Partner shall cease to (i) be the sole general partner of Prologis,
or (ii) own, directly or indirectly, more than 50% of the Equity Interests of
Prologis.

“Closing Date” means the first date all the conditions precedent in
Section 5.1.1 are satisfied or waived in accordance with Section 11.1.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, for any Lender, its obligation to make Loans to Borrowers
pursuant to Section 2.1 (and, to the extent such Lender is a Non-Qualified
Lender, to purchase participations in certain Loans) in a Euro Equivalent
aggregate principal amount at any time outstanding not to exceed the amount set
forth opposite such Lender’s name on the most recent Schedule 2.1 prepared by
Administrative Agent (or, if later, in the most recent Assignment and Assumption
to which such Lender is a party), as such amount may be adjusted from time to
time in accordance with this Agreement.

“Companies” means General Partner and its Consolidated Subsidiaries; provided
that for purposes of Sections 6.2, 6.6, 6.7, 6.14, 6.17 and 9.1, “Companies”
shall also include each Borrower that is not a Consolidated Subsidiary; and
“Company” means any one of the Companies.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

“Consolidated Leverage Ratio” means, as of any date, the ratio of (a) all
Indebtedness of the Companies, on a consolidated basis, to (b) Total Asset
Value; provided that for purposes of calculating the Consolidated Leverage
Ratio, (i) total Indebtedness of the Companies shall be adjusted by deducting
therefrom an amount equal to the lesser of (A) total Indebtedness that by its
terms is scheduled to mature on or before the date that is 24 months from the
date of calculation and (B) Unrestricted Cash of the Companies and (ii) Total
Asset Value shall be adjusted by deducting therefrom the amount by which total
Indebtedness is adjusted under clause (i).

“Consolidated Subsidiary” means, with respect to any Person (a “Parent”), any
other Person in which such Parent directly or indirectly holds an Equity
Interest and that would be consolidated in the preparation of consolidated
financial statements of such Parent in accordance with GAAP. Any reference
herein or in any other Loan Document to a “Consolidated Subsidiary” shall,
unless otherwise specified, be a reference to a Consolidated Subsidiary of
General Partner.

“Consolidated Tangible Net Worth” means, for the Companies, on a consolidated
basis, as of any date, (a) Total Assets (excluding intangible assets of the
Companies), minus (b) all Liabilities.

 

7



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Exposure” means, for any Lender at any time, the Euro Equivalent of the
outstanding principal amount of the Loans (other than Fronting Loans) of such
Lender plus, in the case of any Non-Qualified Lender, the outstanding principal
amount of such Lender’s participations in all applicable Fronting Loans.

“Credit Parties” means, collectively, Administrative Agent, each Lender and each
Fronting Lender.

“Customary Recourse Exceptions” means, with respect to any Non-Recourse Debt,
exclusions from the exculpation provisions with respect to such Non-Recourse
Debt for fraud, misapplication of cash, environmental claims, breach of
representations or warranties, failure to pay taxes and insurance, and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements in
non-recourse financings of real estate.

“Daily Floating Eurocurrency Rate” means, as of any date of determination, the
per annum rate of interest equal to BBA LIBOR (as defined in the definition of
“Eurocurrency Rate”), as published by Reuters (or another commercially available
source providing quotations of BBA LIBOR as reasonably selected by
Administrative Agent from time to time) at approximately 11:00 a.m. London time
on the date of determination (or, if such day is not a Business Day, on the
immediately preceding Business Day) for Dollar deposits being delivered in the
London interbank market for a term of one month commencing on that day.

“Debt Service” means, for any Person for any period, the sum of the cash portion
of Interest Expense (excluding, to the extent included therein, amortized fees
previously paid in cash) plus any regularly scheduled principal payments on
Indebtedness; provided that Debt Service shall not include Excluded Debt
Service.

“Debtor Relief Laws” means Title 11 of the United States Code and all other
applicable state or federal liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization, suspension
of payments or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting rights of
creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time or both, would be an
Event of Default.

“Default Rate” means an interest rate per annum equal to (a) in the case of a
Base Rate Loan, the sum of (i) the Base Rate plus (ii) the Applicable Margin, if
any, for Base Rate Loans,

 

8



--------------------------------------------------------------------------------

plus (iii) 2% per annum; and (b) in the case of any other Loan, the interest
rate (including any Applicable Margin and any Mandatory Cost) otherwise
applicable to such Loan plus 2% per annum.

“Defaulting Lender” means any Lender that: (a) has failed to fund any Loan
(including any portion of any applicable Fronting Loan) within two Business Days
of the date required to be funded by it hereunder, unless such failure has been
cured; (b) has notified any Borrower, Administrative Agent or any other Lender
in writing that it does not intend to comply with any of its funding obligations
hereunder (unless such notice has been withdrawn and the effect of such notice
has been cured) or has made a public statement to that effect (unless such
statement has been retracted); (c) has failed, within three Business Days after
written request by Administrative Agent or Prologis, to confirm in writing to
Administrative Agent and Prologis that it will comply with the terms of this
Agreement relating to its obligation to fund prospective Loans (including any
portion of an applicable Fronting Loan), unless such failure has been cured;
(d) has otherwise failed to pay to Administrative Agent or any other Lender any
other amount (other than a de minimis amount) required to be paid by it
hereunder within three Business Days of the date when due, unless the subject of
a good faith dispute or such failure has been cured; or (e) has, or has a direct
or indirect parent company that has, (i) become the subject of a bankruptcy or
insolvency proceeding, (ii) had a receiver, conservator, trustee or custodian
appointed for it, or (iii) taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in, any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in such Lender or any direct or
indirect parent company thereof by a Governmental Authority, so long as the
ownership or acquisition of such Equity Interest does not result in or provide
such Lender with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contract or agreement made with such Lender.

“Designated Borrower” means (a) with respect to the General Partner Guaranty,
all Borrowers, and (b) with respect to the Prologis Guaranty, all Borrowers
other than Prologis.

“Disposition” or “Dispose” means the sale, transfer, license, lease,
contribution or other disposition (including any sale and leaseback transaction,
but excluding charitable contributions) of any property by any Person, including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated therewith.

“Disqualified Stock” means any Equity Interest of a Person that by its terms (or
by the terms of any Equity Interests into which it is convertible or for which
it is exchangeable or exercisable) (a) matures or is subject to mandatory
redemption, pursuant to a sinking fund obligation or otherwise on or prior to
the Maturity Date, (b) is convertible into or exchangeable or exercisable for a
Liability or Disqualified Stock on or prior to the Maturity Date, (c) is
redeemable on or prior to the Maturity Date at the option of the holder of such
Equity Interest or (d) otherwise requires any payments by such Person on or
prior to the Maturity Date.

“Dollar” and “$” mean lawful money of the United States.

 

9



--------------------------------------------------------------------------------

“Dutch Banking Act” means the Act on the Supervision of the Financial Markets
dated September 28, 2006 (Wet op het Financieel Toezicht).

“Dutch Borrower” means any Borrower that is organized under the Laws of The
Netherlands.

“Eligible Affiliate” means any Person in which Prologis directly or indirectly
holds an Equity Interest.

“EMU” means the European economic and monetary union in accordance with the
Treaty of Rome 1957, as amended by the Single European Act 1986, the Maastricht
Treaty of 1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means all Federal, state, provincial, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Prologis, any other Loan Party or any of their
respective Affiliates directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all shares of capital
stock of (or other ownership or profit interests in) such Person, all warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, all securities convertible into or exchangeable for shares of capital
stock of (or other ownership or profit interests in) such Person, and all other
ownership, beneficial or profit interests in such Person (including partnership,
member or trust interests therein), whether voting or nonvoting, in each case to
the extent then outstanding; provided that the convertible senior notes of
Prologis shall not constitute Equity Interests unless such notes are converted
into capital stock of Prologis.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Prologis within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

10



--------------------------------------------------------------------------------

“ERISA Event” means: (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by Prologis or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by Prologis or any ERISA Affiliate from a
Multiemployer Plan or receipt by Prologis or any ERISA Affiliate of notification
that a Multiemployer Plan is in reorganization; (d) the filing by Prologis or
any ERISA Affiliate of a notice of intent to terminate any Pension Plan, the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; or (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Euro Equivalent” means, at any time, (a) with respect to any amount denominated
in Euros, such amount, and (b) with respect to any amount denominated in any
Alternative Currency, the equivalent amount thereof in Euros as determined by
Administrative Agent at such time on the basis of the Spot Rate (as of the most
recent Revaluation Date) for the purchase of Euros with such Alternative
Currency.

“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or another
commercially available source providing quotations of BBA LIBOR as reasonably
designated by Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period; or, if
such rate is not available at such time for any reason, then the “Eurocurrency
Rate” for such Interest Period shall be the rate per annum determined by
Administrative Agent to be the rate at which deposits in the relevant currency
for delivery on the first day of such Interest Period in Same Day Funds in the
approximate amount of the Eurocurrency Rate Loan being made, continued or
converted by Administrative Agent and with a term equivalent to such Interest
Period would be offered by Administrative Agent’s London Branch (or other
appropriate branch or Affiliate of Administrative Agent) to major banks in the
London or other offshore interbank market for such currency at their request at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Eurocurrency Rate Loan” means any Loan that bears interest at a rate based on
the Eurocurrency Rate.

“Event of Default” has the meaning specified in Section 9.1.

“Excluded Debt Service” means, for any period, any regularly scheduled principal
payments on (a) any Indebtedness that pays such Indebtedness in full, but only
to the extent that the amount of such final payment is greater than the
scheduled principal payment immediately preceding such final payment, and
(b) any Indebtedness (other than Secured Debt) that is rated at least Baa3 and
BBB-, as the case may be, by at least two of S&P, Moody’s and Fitch.

 

11



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to Administrative Agent, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
any Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which such recipient is organized, in which its principal office is
located, in which it is otherwise conducting business (other than as a result of
entering into or receiving payments under this Agreement) and subject to such
taxes or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which such Borrower is located,
(c) except as provided in the following sentence, in the case of a Foreign
Lender (other than an assignee pursuant to a request by Prologis under
Section 11.12), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 4.1.4, except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the applicable Borrower with
respect to such withholding tax pursuant to Section 4.1.1 and (d) any Taxes
imposed under FATCA. Notwithstanding anything to the contrary contained in this
definition, except with respect to any Taxes imposed under FATCA (for which the
first sentence in this definition controls), (x) prior to the Trigger Date,
“Excluded Taxes” shall not include any withholding tax imposed at any time on
payments made by or on behalf of a Foreign Borrower to any Lender hereunder or
under any other Loan Document (regardless of whether a Fronting Lender was
utilized to mitigate any withholding taxes), provided that such Lender shall
have complied with its obligations under Section 4.1.4; and (y) on or after the
Trigger Date, “Excluded Taxes” shall not include any withholding tax imposed at
any time on payments made to any Lender hereunder or under any other Loan
Documents (regardless of whether such Lender has complied with Section 4.1.4).
Furthermore, except with respect to any Taxes imposed under FATCA (for which the
first sentence in this definition controls), “Excluded Taxes” shall not include
any withholding tax imposed at any time on payments made by or on behalf of a
Foreign Borrower to any Lender (other than a Fronting Lender acting in such
capacity) with respect to any Loan that such Lender is required to make pursuant
to Section 2.2.2(a) or that remains outstanding after such Lender becomes a
Non-Qualified Lender as contemplated by Section 2.2.2(b) with respect to such
Loan.

“Exemption Representation” has the meaning specified in Section 4.1.5(a).

“Existing Credit Agreement” means the First Amended and Restated Credit
Agreement dated as of January 11, 2011 among Prologis (then known as AMB
Property, L.P.), various banks and JPMorgan Chase Bank, N.A., as administrative
agent.

“Existing Indenture” means the Indenture dated as of June 30, 1998 among General
Partner, Prologis and U.S. Bank National Association (as successor in interest
to State Street Bank and Trust Company of California, N.A.), as Trustee.

 

12



--------------------------------------------------------------------------------

“Extension Effective Date” has the meaning specified in Section 3.10.2.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the immediately preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
Administrative Agent on such day on such transactions as determined by
Administrative Agent.

“Fee Letters” means, collectively, the fee letters entered into among Prologis
and certain Credit Parties.

“Fitch” means Fitch IBCA, Duff & Phelps, a division of Fitch, Inc. (or any
successor thereof) or, if Fitch no longer publishes ratings, then another
ratings agency selected by Prologis and reasonably acceptable to Administrative
Agent.

“Fitch Rating” means the most recently-announced rating from time to time of
Fitch assigned to any class of long-term senior, unsecured debt securities
issued by Prologis, as to which no letter of credit, guaranty or third party
credit support is in place, regardless of whether any such Indebtedness has been
issued at the time such rating was issued.

“Fixed Charge Coverage Ratio” means, as of the last day of any fiscal quarter,
the ratio of (a) (i) Adjusted EBITDA, minus (ii) Capital Expenditures, to
(b) the sum of (i) Debt Service in respect of all Indebtedness, plus
(ii) Preferred Dividends, in each case for the Companies on a consolidated basis
and for the four fiscal quarters ending on the date of determination.

“Foreign Borrower” means a Borrower that (a) is not a Dutch Borrower, a U.S.
Borrower or a Japanese Borrower, or (b) is organized under the Laws of The
Netherlands, the United States or Japan but is domiciled and operating in a
jurisdiction other than The Netherlands, the United States or Japan that results
in Loans to such Borrower being subject to withholding taxes.

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State or territory thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

13



--------------------------------------------------------------------------------

“Fronting Commitment” means, with respect to any Fronting Lender, the aggregate
Euro Equivalent amount of Fronting Loans that such Fronting Lender has agreed to
make as set forth on Schedule 2.2, as such amount may be adjusted in accordance
with Section 11.13.

“Fronting Lender Election” means the election by Prologis, in consultation with
Administrative Agent, of one or more Fronting Lenders to make the applicable
Fronting Loans; provided that to the extent Prologis does not make such election
as to which Fronting Lenders fund such Fronting Loans within one Business Day
after a request for such information by Administrative Agent, then
Administrative Agent, to the extent that it is a Fronting Lender, shall fund
such Fronting Loan in its capacity as a Fronting Lender; provided, further, that
if Administrative Agent, in its capacity as Fronting Lender, is unable to fund
any portion of such Fronting Loan due to the limitations set forth in
Section 2.2.1, then such Fronting Loan (or the applicable portion thereof) shall
be funded by the other Fronting Lenders in the order of the Fronting Lenders
with the highest unused Fronting Commitments.

“Fronting Lenders” means, collectively, the Lenders listed on Schedule 2.2, and
each successor or additional Fronting Lender hereunder, and “Fronting Lender”
means any one of the Fronting Lenders.

“Fronting Loan” has the meaning specified in Section 2.2.1.

“Fronting Portion” means, with respect to any Borrowing or Loan, the portion of
such Borrowing or Loan that is funded by the applicable Fronting Lender, as
determined by Administrative Agent and Prologis.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funding Date” means the date of the initial funding of Loans hereunder.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“General Partner” means Prologis, Inc., a Maryland corporation qualified as a
REIT.

“General Partner Audited Financial Statements” means the audited consolidated
balance sheet of General Partner (completed under the name “AMB Property
Corporation”) for the Fiscal Year ended December 31, 2010 and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such Fiscal Year, including the notes thereto.

“General Partner Guaranty” means the Guaranty made by General Partner in favor
of Administrative Agent, for the benefit of Lenders, pursuant to Article XII.

 

14



--------------------------------------------------------------------------------

“Global Credit Agreement” means the Global Senior Credit Agreement dated as of
June 3, 2011 among Prologis, General Partner, various affiliates thereof,
various lenders and various agents, including Bank of America, as Global
Administrative Agent.

“Global Lender” means a “Lender” under and as defined in the Global Credit
Agreement.

“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. Guarantees shall not include contingent
obligations under any Special Limited Contribution Agreement (“SLCA”) in
connection with certain of such Person’s contributions of Properties to Property
Funds pursuant to which a Company is obligated to make additional capital
contributions to the respective Property Fund under certain circumstances unless
the obligations under such SLCA are required under GAAP to be included in
“liabilities” on the balance sheet of the Companies. The term “Guarantee” as a
verb has a corresponding meaning.

“Guaranteed Obligations” means the principal and interest (whether such interest
is allowed as a claim in a bankruptcy proceeding with respect to any Borrower or
otherwise) of each Loan made under this Agreement to any Designated Borrower,
together with all other obligations (including obligations which, but for the
automatic stay under Section 362(a) of the United States Bankruptcy Code, would
become due) and liabilities (including indemnities, fees and interest thereon),
direct or indirect, of any Designated Borrower to any Credit Party now existing
or hereafter incurred under, arising out of or in connection with this Agreement
or any

 

15



--------------------------------------------------------------------------------

other Loan Document, including all costs, expenses and fees, including court
costs and reasonable attorneys’ fees, arising in connection with the collection
of any Guaranteed Obligations.

“Guaranties” means the General Partner Guaranty and the Prologis Guaranty.

“Guarantors” means, collectively, General Partner and Prologis, and “Guarantor”
means either of the Guarantors.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Increasing Lender” has the meaning specified in Section 3.12.1.

“Indebtedness” means for any Person, without duplication, all monetary
obligations, excluding trade payables and accrued expenses (including deferred
tax liabilities except as expressly provided below) incurred in the ordinary
course of business or for which reserves in accordance with GAAP or otherwise
reasonably acceptable to Administrative Agent have been provided, (a) of such
Person (i) for borrowed money, (ii) evidenced by bonds, debentures, notes or
similar instruments, (iii) to pay the deferred purchase price of property or
services, except (x) obligations incurred in the ordinary course of business to
pay the purchase price of stock so long as such obligations are paid within
customary settlement terms and (y) obligations to purchase stock (other than
stock of Prologis or any of its Consolidated Subsidiaries or Affiliates)
pursuant to subscription or stock purchase agreements in the ordinary course of
business, (iv) arising under Capital Leases to the extent included on a balance
sheet of such Person, (v) arising under Swap Contracts, excluding interest rate
contracts entered into to hedge Indebtedness, net of obligations owed to such
Person under non-excluded Swap Contracts, (vi) arising under any Guarantee of
such Person (other than (x) endorsements in the ordinary course of business of
negotiable instruments or documents for deposit or collection,
(y) indemnification obligations and purchase price adjustments pursuant to
acquisition agreements entered into in the ordinary course of business and
(z) any Guarantee of Liabilities of a third party that do not constitute
Indebtedness) and (vii) consisting of Settlement Debt or (b) secured by a Lien
existing on any property of such Person, whether or not such obligation shall
have been assumed by such Person; provided that the amount of any Indebtedness
under this clause (b) that has not been assumed by such Person shall be equal to
the lesser of the stated amount of such Indebtedness or the fair market value of
the property securing such Indebtedness. The amount of any Indebtedness shall be
determined without giving effect to any mark-to-market increase or decrease
resulting from the purchase accounting impact of corporate or portfolio
acquisitions or any mark-to-market remeasurement of the amount of any
Indebtedness denominated in a currency other than Dollars. Indebtedness shall
not include obligations under any assessment, performance, bid or surety bond or
any similar bonding obligation.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

16



--------------------------------------------------------------------------------

“Indemnitee” has the meaning specified in Section 11.4.2.

“Industrial Property” means a Property that is used for manufacturing,
processing, warehousing or retail purposes.

“Information” has the meaning specified in Section 11.7.

“Initial Affiliate Borrowers” means the Eligible Affiliates that are listed on
Schedule 2.3.

“Interest Expense” means, for any Person for any period, without duplication,
(a) such Person’s “net interest expense” for such period as reported on such
Person’s most recent financial statements plus (b) Restricted Payments of any
kind or character with respect to, and other proceeds paid or payable in respect
of, any Disqualified Stock.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan or
Substitute Rate Loan (i) the last day of each Interest Period applicable to such
Loan and (ii) the Maturity Date; provided that if any Interest Period for a
Eurocurrency Rate Loan or Substitute Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan or Money Market Rate Loan, (i) the last Business Day of each March,
June, September and December and (ii) the Maturity Date.

“Interest Period” means (a) as to any Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date seven, fourteen
or twenty-one days (to the extent available for the requested currency) or one,
two, three or six months thereafter, as selected by the applicable Borrower in
the applicable Loan Notice, and (b) as to any Substitute Rate Loan, a period
agreed upon by the applicable Borrower and Administrative Agent (after
consultation with Lenders) or, in the absence of such agreement, a period of one
month or such lesser period as Administrative Agent deems customary in the
relevant market for loans bearing interest based upon a rate similar to the
Substitute Rate; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such next
succeeding Business Day falls in another calendar month, in which case such
Interest Period shall end on the immediately preceding Business Day;

(b) except in the case of an Interest Period of 7, 14 or 21 days, any Interest
Period that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Investment” means any investment in any Person, Property or other asset,
whether by means of stock, purchase, loan, advance, extension of credit, capital
contribution or otherwise. The amount of any Investment shall be determined in
accordance with GAAP; provided that the amount of the Investment in any Property
shall be calculated based upon the undepreciated Investment in such Property.

 

17



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“Japanese Borrower” means any Borrower that is organized under the Laws of
Japan.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” means each Person listed on Schedule 2.1 as of the date hereof and the
successors and permitted assigns of any of the foregoing.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as such Lender may from time to time notify Prologis and
Administrative Agent.

“Liabilities” means (without duplication), for any Person, (a) any obligations
required by GAAP to be classified upon such Person’s balance sheet as
liabilities (excluding any deferred tax liabilities and any mark-to-market
increase or decrease in debt from the purchase accounting impact of corporate or
portfolio acquisitions and from the re-measurement of intercompany
indebtedness); (b) any liabilities secured (or for which the holder of the
liability has an existing right, contingent or otherwise, to be so secured) by
any Lien existing on property owned or acquired by that Person, whether or not
such obligation shall have been assumed by such Person, provided that the amount
of any Liability under this clause (b) that has not been assumed by such Person
shall be equal to the lesser of the stated amount of the liabilities secured (or
entitled to be secured) or the fair market value of the applicable property; and
(c) any Guarantees of such Person of liabilities or obligations of others.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, priority or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing, but excluding the interest of a lessor
under an operating lease).

“Loan” has the meaning specified in Section 2.1, and shall include any Fronting
Loan.

“Loan Documents” means this Agreement, each Borrower Accession Agreement and the
Fee Letters.

 

18



--------------------------------------------------------------------------------

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans in
Dollars from one Type to the other or (c) a continuation of Eurocurrency Rate
Loans, in each case pursuant to Section 2.3.1, which, if in writing, shall be
substantially in the form of Exhibit A.

“Loan Parties” means, collectively, General Partner, Prologis and each Affiliate
Borrower; and “Loan Party” means any one of the Loan Parties.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.1.

“Material Acquisition” means, during any 12 month period, the acquisition by any
Company of one or more real property assets (including interests in
participating mortgages in which the interest therein is characterized as equity
according to GAAP) or portfolios of such assets or operating businesses, each of
which real property assets, portfolios of real property assets or operating
businesses, as the case may be, individually had a purchase price of not less
than 3% of Total Asset Value and all of which real property assets, portfolio of
real property assets or operating businesses collectively had an aggregate
purchase price of 7.5% or more of Total Asset Value.

“Material Adverse Effect” means an effect resulting from any circumstance or
event or series of circumstances or events, of whatever nature (but excluding
general economic conditions), which does or could reasonably be expected to
materially and adversely impair (a) the ability of the Companies, taken as a
whole, to perform their respective obligations under the Loan Documents or
(b) the ability of any Credit Party to enforce the Loan Documents against the
Loan Parties.

“Maturity Date” means February 2, 2014 or such later date to which the Maturity
Date may be extended pursuant to Section 3.10.

“Maximum Fronting Amount” has the meaning specified in Section 2.2.2.

“Money Market Rate” means, as to any Fronting Loan that remains outstanding
after the last day of an Interest Period as contemplated by Section 2.2.6, a
rate per annum that shall be determined for such Loan by agreement between
Prologis and the applicable Fronting Lender (but in no event to exceed (a) in
the case of a Loan denominated in Dollars, the Base Rate, or (b) in the case of
a Loan denominated in any other currency, 1.00% plus the one-month Eurocurrency
Rate for the applicable currency determined two Business Days prior to the date
that the Money Market Rate becomes applicable to such Loan).

“Money Market Rate Loan” means any Loan that bears interest at a rate based on
the Money Market Rate.

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereof) or,
if Moody’s no longer publishes ratings, another ratings agency selected by
Prologis and reasonably acceptable to Administrative Agent.

“Moody’s Rating” means the most recently-announced rating from time to time of
Moody’s assigned to any class of long-term senior, unsecured debt securities
issued by Prologis, as to which no letter of credit, guaranty or third party
credit support is in place, regardless of whether any of such Indebtedness has
been issued at the time such rating was issued.

 

19



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which Prologis or any ERISA Affiliate makes or is
obligated to make, or during the preceding five plan years has made or been
obligated to make, contributions.

“NOI” means, for any period and any Property, the difference (if positive)
between (a) any rents (including rent with respect to which a tenant received
any free rent during such period, the amount of such free rent as if the same
had been paid in cash by such tenant), proceeds (other than proceeds from
Dispositions), expense reimbursements or income received from such Property (but
excluding security or other deposits, late fees, early lease termination or
other penalties of a non-recurring nature), less (b) all costs and expenses
(including interest on assessment bonds) incurred as a result of, or in
connection with, the development, operation or leasing of such Property (but
excluding depreciation, amortization, Interest Expense (other than interest on
assessment bonds) and Capital Expenditures).

“Non-Consenting Lender” means any Lender that, within the preceding 60 days,
failed to agree to an amendment, waiver or consent that was (a) requested by
Prologis and (b) approved by Lenders holding at least 40% of amount of the
Aggregate Commitments or, if the Aggregate Commitments have terminated, of the
Total Outstandings (calculated in the same manner as in the definition of
“Required Lenders”).

“Non-Industrial Property” means a Property that is not an Industrial Property.

“Non-Qualified Lender” means, as of any date of determination with respect to
any Loans (including Loans that have been requested but not yet funded), a
Lender that is not a Qualified Lender with respect to such Loans.

“Non-Recourse Debt” means Indebtedness with respect to which recourse for
payment is limited to (a) specific Property or Properties encumbered by a Lien
securing such Indebtedness so long as there is no recourse to Prologis or
General Partner, or (b) any Consolidated Subsidiary of Prologis or
Unconsolidated Affiliate of Prologis (provided that if an entity is a
partnership, there is no recourse to Prologis or General Partner as a general
partner of such partnership); provided that personal recourse of Prologis or
General Partner for any such Indebtedness for Customary Recourse Exceptions
shall not, by itself, prevent such Indebtedness from being characterized as
Non-Recourse Debt. For purposes of the foregoing and for the avoidance of doubt,
(i) if the Indebtedness is partially guaranteed by Prologis or General Partner,
then the portion of such Indebtedness that is not so guaranteed shall still be
Non-Recourse Debt if it otherwise satisfies the requirements in this definition,
and (ii) if the liability of Prologis or General Partner under any such guaranty
is itself limited to specific Property or Properties, then such Indebtedness
shall still be Non-Recourse Debt if such Indebtedness otherwise satisfies the
requirements of this definition.

“Non-U.S. Lender” means any Lender that is not organized under the Laws of a
jurisdiction of the United States, a State or territory thereof or the District
of Columbia or is otherwise not a resident of the United States for United
States tax purposes.

 

20



--------------------------------------------------------------------------------

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Law naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Old Prologis” means Prologis, a Maryland real estate investment trust, formerly
known as ProLogis.

“Old Prologis Audited Financial Statements” means the audited consolidated
balance sheet of Old Prologis for the fiscal year ended December 31, 2010 and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year, including the notes thereto.

“Organization Documents” means: (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation; and (b) with respect to any amount denominated in any
other currency, the rate of interest per annum at which overnight deposits in
such currency, in an amount approximately equal to the amount with respect to
which such rate is being determined, would be offered for such day by a branch
or Affiliate of Administrative Agent in the applicable offshore interbank market
for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 11.6.4.

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

 

21



--------------------------------------------------------------------------------

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Prologis or any
ERISA Affiliate or to which Prologis or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

“Permitted Liens” means (a) pledges or deposits made to secure payment of
worker’s compensation (or to participate in any fund in connection with worker’s
compensation insurance), unemployment insurance, pensions or social security
programs, (b) encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, provided that such items do not
materially impair the use of such property for the purposes intended and none of
which is violated in any material respect by existing or proposed structures or
land use, (c) Liens for taxes not yet due and payable or being contested in good
faith by appropriate proceedings diligently conducted, and for which reserves in
accordance with GAAP or otherwise reasonably acceptable to Administrative Agent
have been provided, (d) Liens imposed by mandatory provisions of law such as for
materialmen’s, mechanic’s, warehousemen’s and other like Liens arising in the
ordinary course of business, securing payment of any Liability whose payment is
not yet due, (e) Liens on Properties where the applicable Company or
Unconsolidated Affiliate is insured against such Liens by title insurance or
other similar arrangements satisfactory to Administrative Agent, (f) Liens
securing assessments or charges payable to a property owner association or
similar entity, which assessments are not yet due and payable or are being
contested in good faith by appropriate proceedings diligently conducted, and for
which reserves in accordance with GAAP or otherwise reasonably acceptable to
Administrative Agent have been provided, (g) Liens securing assessment bonds,
(h) leases to tenants of space in Properties that are entered into in the
ordinary course of business, (i) any netting or set-off arrangement entered into
by any Company in the normal course of its banking arrangements for the purpose
of netting debit and credit balances or any set-off arrangement that arises by
operation of law as a result of any Company opening a bank account, (j) any
title transfer or retention of title arrangement entered into by any Company in
the normal course of its trading activities on the counterparty’s standard or
usual terms, (k) Liens over goods and documents of title to goods arising out of
letter of credit transactions entered into in the ordinary course of business,
(l) Liens securing Settlement Debt in an aggregate amount not at any time
exceeding $250,000,000, (m) Liens that secure the Obligations, (n) Liens that
secure senior Indebtedness of General Partner or Prologis or any of their
respective Consolidated Subsidiaries on a pari passu basis with the Lien
described in clause (m), and (o) Liens that secure Indebtedness of a Company to
another Company.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by Prologis or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 7.2.

 

22



--------------------------------------------------------------------------------

“Preferred Dividends” means, for the Companies, on a consolidated basis, for any
period, Restricted Payments of any kind or character or other proceeds paid or
payable with respect to any Equity Interests except for common equity (but
excluding any Restricted Payments paid or payable to any Company).

“Prologis” has the meaning specified in the introductory paragraph hereto.

“Prologis Guaranty” means the Guaranty made by Prologis in favor of
Administrative Agent, for the benefit of Lenders, pursuant to Article XII.

“Properties” means real estate properties (including land) owned by a Company or
an Unconsolidated Affiliate or any trust of which a Company or an Unconsolidated
Affiliate is the sole beneficiary, and “Property” means any one of the
Properties.

“Property Fund” means an Unconsolidated Affiliate formed or sponsored by
Prologis to hold Properties.

“Qualified Institution” means (a) a Lender (other than a Defaulting Lender),
(b) a bank, finance company, insurance company or other financial institution
that (i) has (or, in the case of a bank, is a subsidiary of a bank holding
company that has) a rating of its senior debt obligations of not less than BBB+
by S&P or “Baa-1” by Moody’s or a comparable rating by a rating agency
acceptable to Administrative Agent and (ii) has total assets in excess of
$10,000,000,000 or (c) any other Person approved by Prologis and Administrative
Agent; provided that “Qualified Institution” shall not include any Company or
any Affiliate of any Company.

“Qualified Lender” means, as of any date of determination with respect to any
Loans (including Loans that are part of a requested Borrowing that has not yet
been funded), a Lender that is capable of (a) making and maintaining its
Applicable Percentage of such Loans in the applicable currency and (b) in the
case of Loans to a Foreign Borrower, making and maintaining its Applicable
Percentage of such Loans without the imposition of withholding taxes.

“Recourse Debt” means, for any Person, any Indebtedness that is not Non-Recourse
Debt.

“Reference Banks” means the principal London offices of Bank of America and
JPMorgan Chase Bank, N.A. or any successor to any of the foregoing selected by
Administrative Agent (in consultation with Prologis).

“Register” has the meaning specified in Section 11.6.3.

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of Prologis as prescribed by the Securities Laws.

“REIT” means a “real estate investment trust” for purposes of the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

23



--------------------------------------------------------------------------------

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Euro Equivalent amount of the Aggregate Commitments or, if the
Aggregate Commitments have terminated, Lenders holding in the aggregate more
than 50% of the Total Outstandings (with the aggregate Euro Equivalent amount of
each Lender’s risk participation and funded participation in Fronting Loans
being deemed “held” by such Lender for purposes of this definition); provided
that the Commitment of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Responsible Officer” means the chief executive officer, the president, the
chief financial officer, a representative director, any vice president, the
treasurer or any assistant treasurer of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Company, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to any Company’s stockholders, partners or members (or the equivalent).

“Revaluation Date” means (a) with respect to any Eurocurrency Rate Loan or
Substitute Rate Loan denominated in an Alternative Currency, the first Business
Day of each calendar month, and (b) such additional dates as Administrative
Agent shall reasonably determine or Required Lenders shall reasonably require
(but not more than two such additional dates in any calendar month).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. (or any successor thereof), or, if S&P no longer publishes
ratings, then another ratings agency selected by Prologis and reasonably
acceptable to Administrative Agent.

“S&P Rating” means the most recently-announced rating from time to time of S&P
assigned to any class of long-term senior, unsecured debt securities issued by
Prologis, as to which no letter of credit, guaranty or third party credit
support is in place, regardless of whether any of such Indebtedness has been
issued at the time such rating was issued.

“Same Day Funds” means, with respect to any currency, immediately available
funds or such other funds as Administrative Agent reasonably determines to be
customary in the place of disbursement or payment for the settlement of
international banking transactions in such currency.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

24



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Debt” means, for any Person, Indebtedness of such Person secured by any
Liens (other than Permitted Liens) in any of such Person’s Properties or other
material assets.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board.

“Settlement Debt” means, for any Person, tax liabilities of such Person payable
in installments in connection with a settlement agreement with the relevant
taxing authority.

“Solvent” means, as to a Person, that (a) the aggregate fair market value of its
assets exceeds its Liabilities, (b) it has sufficient cash flow to enable it to
pay its Liabilities as they mature and (c) it does not have unreasonably small
capital to conduct its businesses.

“Spot Rate” for a currency means the rate that appears on the relevant screen
page on Bloomberg’s (Screen FXC) for cross currency rates with respect to such
currency two Business Days prior to the date on which the foreign exchange
computation is made or, if such page ceases to be available, such other page for
the purpose of displaying cross currency rates as Administrative Agent may
determine, in its reasonable discretion.

“Stabilized Industrial Properties” means, as of any date, Industrial Properties
that have a Stabilized Occupancy Rate as of the first day of the most recent
fiscal quarter of Prologis for which information is available.

“Stabilized Occupancy Rate” means, as of any date for any Property, that the
percentage of the rentable area of such Property leased pursuant to bona fide
tenant leases, licenses or other agreements requiring current rent or other
similar payments, is at least 90% or such higher percentage as Prologis requires
internally, consistent with past practices, to classify as a stabilized Property
of the relevant type in the relevant market.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsequent Lender” has the meaning specified in Section 3.12.1.

“Substitute Rate” means (a) the Applicable Margin plus (b) in the case of any
Lender that has lent from a Lending Office in the United Kingdom or a
Participating Member State, the Mandatory Cost plus (c) (i) to the extent
requested by Administrative Agent or Prologis, a negotiated rate agreed to by
Prologis, Administrative Agent and each applicable Lender or (ii) to the extent
that a negotiated rate is not requested or agreed to by the applicable parties,
the rate per annum determined by Administrative Agent to be the highest (rounded
upwards, if necessary, to four decimal places) rate notified by a Reference Bank
to Administrative Agent before the last day of the applicable Interest Period as
the percentage rate per annum that represents the cost to such Reference Bank of
funding its Loan from whatever source it may reasonably select during such
Interest Period.

 

25



--------------------------------------------------------------------------------

“Substitute Rate Loan” means a Loan denominated in a currency other than Dollars
that bears interest at a rate based on a Substitute Rate.

“Surviving Obligation” means any contingent obligation arising under a provision
of this Agreement that expressly survives termination hereof as to which no
claim has been asserted.

“Swap Contract” means (a) all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Total Asset Value” means, as of any date for the Companies on a consolidated
basis, the total (without duplication) of the following:

(a) the quotient of (i) the sum of the most recent fiscal quarter’s NOI from
Stabilized Industrial Properties multiplied by four, divided by (ii) the
applicable Capitalization Rate; provided that, notwithstanding the foregoing,
(A) any Investments in Stabilized Industrial Properties acquired from Property
Funds less than 24 months prior to such date of determination shall be included
at 100% of the undepreciated book value of such Property and (B) any other
Investments in Stabilized Industrial Properties acquired less than 12 months
prior to such date of determination shall be included at 100% of the
undepreciated book value of such Property; plus

 

26



--------------------------------------------------------------------------------

(b) for any Transition Property, the greater of (i) the quotient of (a) the most
recent fiscal quarter’s NOI from such Property multiplied by four divided by
(b) the applicable Capitalization Rate or (ii) 100% of the undepreciated book
value of such Property; plus

(c) the amount of all other Investments in Properties under construction,
Non-Industrial Properties, notes receivable backed by real estate and Properties
subject to a ground lease with a Person that is not an Affiliate of Prologis, as
lessee, each on an undepreciated book basis; plus

(d) the book value of raw land; plus

(e) the book value of the Companies’ Investments in Unconsolidated Affiliates;
plus

(f) the product of (i) management fee income of the Companies (prior to
deduction of amortization related to investment management contracts) for the
most recent fiscal quarter multiplied by (ii) four, multiplied by (iii) eight;
plus

(g) the value, if positive, of the Companies’ Swap Contracts, excluding interest
rate contracts entered into to hedge Indebtedness, net of obligations owing by
the Companies under non-excluded Swap Contracts; plus

(h) to the extent not included in clauses (a) through (g) above, (i) restricted
funds that are held in escrow pending the completion of tax-deferred exchange
transactions involving operating Properties, (ii) infrastructure costs related
to projects that a Company is developing on behalf of others, (iii) costs
incurred related to future development projects, including purchase options on
land, (iv) the corporate office buildings of Prologis and its subsidiaries and
(v) earnest money deposits associated with potential acquisitions; plus

(i) cash and Cash Equivalents; minus

(j) the amount, if any, by which the amount in clause (e) above exceeds 15% of
the sum of clauses (a) through (i) above.

For the avoidance of doubt, with respect to each of clauses (b) through
(j) (other than clause (f)) above, impairments pursuant to GAAP shall be
included.

“Total Assets” means, for any Person as of any date, (a) such Person’s total
assets, plus (b) accumulated depreciation with respect to such assets.

“Total Outstandings” means the Euro Equivalent of the aggregate principal amount
of all outstanding Loans.

“Transition Properties” means, as of any date, Industrial Properties that have
been completed but are not Stabilized Industrial Properties.

“Trigger Date” means the earliest to occur of: (a) the date on which the
Obligations have been accelerated in accordance with the terms hereof; (b) the
date that is ten Business Days after the date on which any principal of any Loan
becomes due and payable in accordance with the

 

27



--------------------------------------------------------------------------------

terms hereof, other than as a result of an acceleration thereof (but only if the
same remains outstanding on such date); and (c) the date on which an Event of
Default described in Section 9.1.6 occurs; provided that the Trigger Date shall
not occur as a result of such an Event of Default if such Event of Default
pertains to a Borrower other than Prologis and, within ten Business Days of the
occurrence of such Event of Default, Required Lenders notify Prologis that such
Event of Default does not result in the occurrence of the Trigger Date.

“Type” means with respect to a Loan denominated in Dollars, its character as a
Base Rate Loan or a Eurocurrency Rate Loan.

“Unconsolidated Affiliate” means any Person in which Prologis directly or
indirectly holds Equity Interests but which is not consolidated under GAAP with
Prologis on the consolidated financial statements of Prologis.

“Unencumbered Capital Expenditures” means, for any period, the total for such
period of the Capital Expenditures associated with all Unencumbered Properties
(except for Unencumbered Properties where the tenant is responsible for capital
expenditures).

“Unencumbered Debt Service” means, for any period, the total for such period of
all Debt Service in respect of all Unsecured Debt of the Companies.

“Unencumbered Debt Service Coverage Ratio” means, as of the last day of any
fiscal quarter, the ratio of (a) Unencumbered NOI minus Unencumbered Capital
Expenditures to (b) Unencumbered Debt Service, in each case for the four fiscal
quarters ending on the date of determination.

“Unencumbered NOI” means, for any period, the total for such period of (a) the
NOI of all Unencumbered Properties; provided that this clause (a) shall not
include any NOI that is subject to any Lien (other than Permitted Liens); plus
(b) the management fees of the Companies that are not subject to any Lien (other
than Permitted Liens) less related expenses; plus (c) Allowed Unconsolidated
Affiliate Earnings that are not subject to any Lien (other than Permitted
Liens); minus (d) the amount, if any, by which the sum of the amounts of clauses
(b) and (c) above exceeds 40% of the sum of the amounts of clauses (a), (b) and
(c) above.

“Unencumbered Property” means any Property that is (a) owned directly or
indirectly by a Company, (b) not subject to a Lien that secures Indebtedness of
any Person (other than Permitted Liens) and (c) not subject to any negative
pledge that would prohibit any pledge of such asset to Administrative Agent;
provided that the provisions of Section 1013 of the Existing Indenture, and any
similar requirement for the grant of an equal and ratable lien in connection
with a pledge of any asset to Administrative Agent, shall not constitute a
negative pledge.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Cash” means cash and Cash Equivalents that are not subject to any
pledge, lien or control agreement, less (a) $10,000,000, (b) amounts normally
and customarily set aside by Prologis for operating capital and interest
reserves and (c) amounts placed with third parties as deposits or security for
contractual obligations.

 

28



--------------------------------------------------------------------------------

“Unsecured Debt” means, for any Person, Indebtedness of such Person that is not
Secured Debt.

“U.S. Borrower” means any Borrower that is organized under the Laws of the
United States, a State or territory thereof or the District of Columbia.

“Yen” and “¥” mean the lawful currency of Japan.

Section 1.2 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The definitions of terms shall apply equally to the singular and plural
forms of the terms defined. Whenever the context requires, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to all tangible
and intangible assets and properties, including cash, securities, accounts and
contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.3 Accounting Terms.

Section 1.3.1 Generally. All accounting and financial terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the General
Partner Audited Financial Statements and the Old Prologis Audited Financial
Statements, except as otherwise specifically prescribed herein.

 

29



--------------------------------------------------------------------------------

Section 1.3.2 Changes in GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either Prologis or Required Lenders shall so request,
Administrative Agent, Lenders and Prologis shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of Required Lenders); provided
that, until so amended, (a) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (b) Prologis
shall provide to Administrative Agent and each Lender financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

Section 1.3.3 Consolidation of Variable Interest Entities. All references herein
to consolidated financial statements of the Companies or to the determination of
any amount for the Companies on a consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that
Prologis is required to consolidate pursuant to FASB Interpretation No. 46 –
Consolidation of Variable Interest Entities: an interpretation of ARB No. 51
(January 2003) as if such variable interest entity were a Consolidated
Subsidiary as defined herein. Notwithstanding the foregoing or any other
provision of this Agreement or any other Loan Document, Parkridge Holdings
Limited (“Parkridge”) shall not be deemed to be a Consolidated Subsidiary for
any purpose so long as Prologis does not own, directly or indirectly, more than
50% of the Equity Interests in Parkridge.

Section 1.3.4 Property Funds. Notwithstanding the foregoing, in the event of a
change in GAAP resulting in Property Funds being treated as Consolidated
Subsidiaries under GAAP, such Property Funds shall continue to be considered
Unconsolidated Affiliates.

Section 1.4 Exchange Rates. Administrative Agent shall determine the Spot Rate
as of each Revaluation Date to be used for calculating the Euro Equivalent
amount of any Loan denominated in an Alternative Currency. Such Spot Rate shall
become effective as of such Revaluation Date and shall be the Spot Rate employed
in converting any amount between the applicable currencies until the next
Revaluation Date.

Section 1.5 Change of Currency.

(a) Each obligation of Borrowers to make a payment denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the date hereof shall be redenominated into Euro at
the time of such adoption (in accordance with the EMU Legislation). If, in
relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

 

30



--------------------------------------------------------------------------------

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as Administrative Agent (and, to the extent a Default does not
exist, Prologis) may from time to time specify to be appropriate to reflect the
adoption of the Euro by any member state of the European Union and any relevant
market conventions or practices relating to the Euro.

(c) If a change with respect to Euro occurs pursuant to any applicable law, rule
or regulation of any Governmental Authority, then this Agreement (including the
definition of Eurocurrency Rate) will be amended to the extent determined by
Administrative Agent (and, to the extent a Default does not exist, Prologis) to
be necessary to reflect the change in currency and to put Lenders and Borrowers
in the same position, as close as possible, that they would have been in if no
change with respect to Euro had occurred.

(d) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as Administrative Agent (and, to the extent a Default
does not exist, Prologis) may from time to time specify to be appropriate to
reflect a change in currency of any other country and any relevant market
conventions or practices relating to such change in currency.

Section 1.6 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to United States Central time (daylight or
standard, as applicable).

ARTICLE II

COMMITMENTS AND LOANS

Section 2.1 Loans. Subject to the terms and conditions set forth herein
(including Section 2.2), each Lender severally agrees to make loans (each a
“Loan”) to each Borrower in Euros or in one or more Alternative Currencies from
time to time, on any Business Day during the Availability Period, in an
aggregate Euro Equivalent amount not to exceed at any time outstanding the
amount of such Lender’s Commitment; provided that after giving effect to any
Borrowing, (a) the Total Outstandings shall not exceed the Aggregate Commitments
and (b) the Credit Exposure of any Lender shall not exceed such Lender’s
Commitment. Subject to the foregoing, Borrowers may borrow under this
Section 2.1, prepay under Section 2.4 and reborrow under this Section 2.1. Loans
denominated in Dollars may be Base Rate Loans or Eurocurrency Rate Loans; all
other Loans shall be Eurocurrency Rate Loans or, solely upon the occurrence of
an event described in Section 4.2 or 4.3, Substitute Rate Loans, as further
provided herein.

Section 2.2 Fronting Loans.

Section 2.2.1 Fronting Loans. Subject to the terms and conditions of this
Section 2.2, if with respect to any requested Borrowing there is (or, in the
case of any outstanding Loans, a Lender becomes) a Non-Qualified Lender, each
Fronting Lender agrees, subject to the limitations set forth below, to fund its
Fronting Portion of the applicable Borrowing or Loans on behalf of such
Non-Qualified Lender with respect to such Borrowing or Loans in the amount of
such Non-Qualified Lender’s Applicable Percentage of such Borrowing or Loans
(each a “Fronting Loan”), notwithstanding the fact that such Fronting Loan, when
aggregated with the

 

31



--------------------------------------------------------------------------------

Credit Exposure of such Fronting Lender, may exceed the amount of such Fronting
Lender’s Commitment; provided that (a) after giving effect to any Fronting Loan,
the aggregate Euro Equivalent amount of all Fronting Loans funded by such
Fronting Lender shall not exceed the Fronting Commitment of such Fronting Lender
and (b) such Fronting Lender shall not be a Non-Qualified Lender for purposes of
such Fronting Loan. Immediately upon the making of a Fronting Loan on behalf of
a Non-Qualified Lender, such Non-Qualified Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from such Fronting Lender a
risk participation in 100% of such Fronting Loan. The purchase of such risk
participation in each Fronting Loan by such Non-Qualified Lender shall satisfy
such Non-Qualified Lender’s funding requirements under Section 2.1.
Notwithstanding any other provision herein, no more than five Borrowings that
utilize Fronting Loans shall be made during any calendar month.

Section 2.2.2 Fronting Lender Elections. (a) Upon a determination pursuant to
Section 2.2.1 that any Lender is a Non-Qualified Lender with respect to any
requested Borrowing, there shall be a Fronting Lender Election. If, based on the
limitations set forth in the proviso to the first sentence of Section 2.2.1, the
Fronting Lenders are unable to fund the entire amount of the requested Fronting
Loans, then (i) to the extent such Fronting Loans are required because a
Non-Qualified Lender cannot make Loans in the applicable currency, the
applicable Borrower shall reduce the amount of the requested Borrowing to an
amount that is equal to or less than the maximum amount that may be borrowed
based upon the availability of Fronting Loans (the “Maximum Fronting Amount”)
and/or (ii) to the extent such Fronting Loans are required because withholding
taxes may be imposed on the Loans of a Non-Qualified Lender, the applicable
Borrower may reduce the amount of the requested Borrowing to the Maximum
Fronting Amount (it being understood, in each case referred to above, that
nothing in this Section 2.2.2 shall prevent, to the extent otherwise permitted
hereunder, such Borrower from borrowing in a different currency or another
Borrower from making a Borrowing). If, in the case of clause (ii) of the
preceding sentence, the applicable Borrower does not reduce its request for a
Borrowing to an amount equal to or less than Maximum Fronting Amount, then the
requested Loans shall be made with (i) the applicable Fronting Lenders making
Fronting Loans in the Maximum Fronting Amount and (ii) all Non-Qualified Lenders
that may make Loans in the applicable currency making Loans ratably (in
accordance with the respective Commitments of all such Non-Qualified Lenders) in
an aggregate amount equal to the remainder of (x) the amount of the requested
Loans minus (y) the amount of such Loans made by Qualified Lenders (including
Fronting Loans).

(b) Upon a determination pursuant to Section 2.2.1 that any Lender has become a
Non-Qualified Lender with respect to any outstanding Loans because withholding
taxes may be imposed on the Loans of such Lender, there shall be a Fronting
Lender Election, the applicable Fronting Lenders shall make Fronting Loans to
the applicable Borrower and the proceeds of such Fronting Loans shall be applied
to prepay the Loans of the applicable Non-Qualified Lender. If, based on the
limitations set forth in the proviso to the first sentence of Section 2.2.1, the
Fronting Lenders are unable to fund the entire amount of the Loans of all
Non-Qualified Lenders that are then required to be prepaid, then Fronting Loans
shall be made by the applicable Fronting Lenders in the Maximum Fronting Amount
and applied to prepay the applicable Loans of the applicable Non-Qualified
Lender or, if there is more than one Non-Qualified Lender with applicable Loans,
the applicable Loans of all such Non-Qualified Lenders ratably (in accordance
with the respective Commitments of all such Non-Qualified Lenders).

 

32



--------------------------------------------------------------------------------

Section 2.2.3 Refinancing of the Fronting Loans.

(a) (i) On the Trigger Date, Administrative Agent shall notify each
Non-Qualified Lender of its obligation to fund its participation in each
applicable Fronting Loan. Each Non-Qualified Lender shall make the amount of its
participation in each applicable Fronting Loan specified in such notice
available to Administrative Agent in Same Day Funds for the account of the
applicable Fronting Lender at Administrative Agent’s Office for payments in the
same currency as the applicable Fronting Loan not later than 1:00 p.m. on the
Business Day specified in such notice.

(ii) To the extent that a Non-Qualified Lender that has a risk participation in
a Fronting Loan assigns all or part of its interest in such risk participation
under Section 11.6 to a Qualified Lender for purposes of such Fronting Loan,
then such Qualified Lender shall make the amount of its assigned participation
in such Fronting Loan available to Administrative Agent in Same Day Funds for
the account of the applicable Fronting Lender at Administrative Agent’s Office
for payments in the same currency as the applicable Fronting Loan not later than
1:00 p.m. on the third Business Day following the effective date of the
assignment.

(b) If any applicable Lender fails to make available to any Fronting Lender any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.2.3 by the time specified in Section 2.2.3(a), such Fronting
Lender (acting through Administrative Agent) shall be entitled to recover from
such Lender, on demand, such amount in the same currency as the applicable
Fronting Loan with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such
Fronting Lender at a rate per annum equal to the applicable Overnight Rate from
time to time in effect. A certificate of a Fronting Lender submitted to any
applicable Lender (through Administrative Agent) with respect to any amount
owing under this clause (b) shall be conclusive absent manifest error.

(c) Each applicable Lender’s obligation to purchase and fund risk participations
in Fronting Loans pursuant to this Section 2.2.3 shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such Lender may
have against the applicable Fronting Lender, any Borrower or any other Person
for any reason whatsoever, (ii) the occurrence or continuance of a Default or
(iii) any other occurrence, event or condition, whether or not similar to any of
the foregoing. No such funding of risk participations shall relieve or otherwise
impair the obligation of any Borrower to repay any Fronting Lender, together
with interest as provided herein.

(d) At any time after any Lender has purchased and funded a risk participation
in a Fronting Loan, if the applicable Fronting Lender receives any payment on
account of such Fronting Loan, such Fronting Lender will distribute to such
Lender such payment (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s participation was
funded) in the same funds and currency as those received by such Fronting
Lender.

(e) If any payment received by any Fronting Lender (and paid to a Lender) in
respect of principal or interest on any Fronting Loan is required to be returned
by such Fronting Lender

 

33



--------------------------------------------------------------------------------

under any of the circumstances described in Section 11.5 (including pursuant to
any settlement entered into by such Fronting Lender in its discretion), such
Lender shall pay to such Fronting Lender in the applicable currency of such
Fronting Loan the amount of such payment in respect of such Fronting Loan on
demand of Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned, at a rate per annum equal to the
applicable Overnight Rate. Administrative Agent will make such demand upon the
request of the applicable Fronting Lender. The obligations of the applicable
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

Section 2.2.4 Payments for Account of the Applicable Fronting Lender.
Notwithstanding any other provision of this Agreement, until the applicable
Lender funds its risk participation pursuant to this Section 2.2 to refinance
such Lender’s applicable Fronting Loan, all payments made hereunder in respect
of the portion of any Loan that was funded in part by a Fronting Lender on
behalf of such Lender shall be solely for the account of the applicable Fronting
Lender.

Section 2.2.5 Unavailability of Fronting Lenders. (a) Notwithstanding the
foregoing provisions of this Section 2.2 or any other provision of this
Agreement, (a) if any Lender is a Non-Qualified Lender with respect to any
requested Loan, or becomes a Non-Qualified Lender with respect to any
outstanding Loan, then Prologis, Administrative Agent and such Non-Qualified
Lender may agree that, in lieu of making or maintaining such Loan or requiring
Fronting Loans, such Lender shall make a Loan (an “Alternate Loan”) to the
relevant Borrower in another currency (if such Lender may not make or maintain a
Loan in the applicable currency) and/or to Prologis or another Borrower
designated by Prologis (if such Lender may not make or maintain a Loan to an
applicable Borrower without the imposition of withholding taxes). Any Alternate
Loan shall, notwithstanding that it may be in a different currency and/or to a
different Borrower, remain outstanding for a period of time (and, if applicable,
have the same Interest Period(s) as), and be prepaid concurrently with, the
Loans included in the Borrowing of Loans, or the group of outstanding Loans, of
which it would be a part (such Borrowing or group of outstanding Loans, a “Group
of Loans”) if the applicable Lender were a Qualified Lender with respect to such
Group of Loans. Prologis, Administrative Agent and any applicable Non-Qualified
Lender may agree on additional procedures with respect to any Alternate Loan so
that such Alternate Loan shall, as nearly as practicable, correspond in all
material respects to the Loan such Non-Qualified Lender would have outstanding
if it were a Qualified Lender with respect to the applicable Group of Loans
(including, if such Alternate Loan is denominated in a different currency than
the applicable Group of Loans, prepaying portions of, or advancing additional
amounts of, the principal of such Alternate Loan at appropriate times (such as
concurrently with a continuation of the applicable Group of Loans) to the extent
necessary to cause the applicable Non-Qualified Lender to maintain its
Applicable Percentage of the principal amount of the applicable Group of Loans).

(b) Each Lender shall notify Administrative Agent and Prologis promptly if it
determines that it is a Non-Qualified Lender with respect to any requested Loan
or upon obtaining knowledge of any event that will result in such Lender being a
Non-Qualified Lender with respect to any outstanding Loan. Unless otherwise
prohibited by applicable Law or otherwise agreed with Prologis and subject to
the other applicable provisions herein, any Lender delivering a notice of the
type described in the preceding sentence shall (i) make any applicable

 

34



--------------------------------------------------------------------------------

requested Loan, (ii) unless such Non-Qualified Lender has agreed to make an
Alternate Loan pursuant to clause (a) above, maintain such Loan and any
applicable outstanding Loan for up to 60 days after delivery of such notice and
(iii) prior to the Trigger Date, unless such Lender became a Non-Qualified
Lender as a result of a Change in Law or the applicable Loan is to a Foreign
Borrower with respect to which such Lender was not able to make the
representation set forth in Section 3.11.3 at the time such Foreign Borrower
became a Borrower, be responsible for any withholding tax or other cost or
expense resulting therefrom during such period.

Section 2.2.6 Defaulting Lender. Notwithstanding the foregoing, no Fronting
Lender shall be required to make a Fronting Loan on behalf of a Non-Qualified
Lender that is a Defaulting Lender at the time of the receipt by Administrative
Agent of the applicable Loan Notice, at any time thereafter prior to the funding
of such Fronting Loan or at the time a Fronting Loan is required pursuant to
Section 2.2.2(b). In addition, to the extent (a) a Fronting Loan is outstanding,
(b) a Non-Qualified Lender that has an unfunded participation in such Loan
becomes a Defaulting Lender and (c) the applicable Fronting Lender makes a
demand for repayment to the applicable Borrower, then such Borrower shall repay
such Fronting Loan (i) on or before the earlier of (A) 30 days following receipt
of such demand or (B) the fifth day following the last day of the applicable
Interest Period ending after receipt of such demand or (ii) if no Interest
Period is in effect with respect to such Fronting Loan, within ten days
following receipt of such demand. If any such Fronting Loan is not repaid in
full on the last day of an Interest Period (if applicable or required under
clause (i)(B) above), subject to Section 3.4.2, such Fronting Loan shall bear
interest at the Money Market Rate plus the Applicable Margin for Base Rate Loans
until such payment is made hereunder.

Section 2.3 Borrowings, Conversions and Continuations of Loans.

Section 2.3.1 Procedures for Borrowings, Conversions and Continuations. Each
Borrowing, each conversion of Loans denominated in Dollars from one Type to the
other Type and each continuation of Eurocurrency Rate Loans shall be made upon
the requesting Borrower’s irrevocable notice to Administrative Agent, which may
be given by telephone. Each such notice must be received by Administrative Agent
not later than 11:00 a.m. (a) three Business Days prior to the requested date of
(i) any Borrowing of Eurocurrency Rate Loans denominated in a currency other
than Yen, or (ii) any conversion to or continuation of Eurocurrency Rate Loans,
(b) four Business Days prior to the requested date of any Borrowing of
Eurocurrency Rate Loans denominated in Yen and (c) one Business Day prior to the
requested date of any Borrowing of Base Rate Loans or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans. Each
telephonic notice by the requesting Borrower pursuant to this Section 2.3.1 must
be confirmed promptly by delivery to Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of such
Borrower. Each Borrowing of, conversion to or continuation of Loans shall be in
a principal amount permitted by Section 3.1. Each Loan Notice (whether
telephonic or written) shall specify (i) the jurisdiction of the applicable
Borrower and whether such Borrower is a Foreign Borrower, (ii) whether such
Borrower is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Eurocurrency Rate Loans, (iii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iv) the principal amount of the Loans to be borrowed, converted
or continued, (v) in the case of Loans in Dollars, the Type of Loans to be
borrowed or to which existing Loans are to be

 

35



--------------------------------------------------------------------------------

converted, (vi) if applicable, the duration of the Interest Period with respect
thereto and (vii) the currency of the Loans to be borrowed or continued. If the
requesting Borrower fails to specify a currency in a Loan Notice requesting a
borrowing, then the Loans so requested shall be made in Euros. In the case of
Loans in Dollars, if the requesting Borrower fails to specify a Type of Loan in
a Loan Notice or fails to give a timely notice requesting a continuation, then
such Loans shall be made as, or converted to, Base Rate Loans. In the case of
Loans in a currency other than Dollars, if the requesting Borrower fails to give
a timely notice requesting a continuation, then such Loans shall be continued as
Eurocurrency Rate Loans in the same currency with an Interest Period of one
month. Any automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans. If the requesting Borrower requests a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in any Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. No Loan may be converted into or continued as a
Loan denominated in a different currency, but instead must be repaid in the
original currency of such Loan and reborrowed in the other currency.
Notwithstanding anything to the contrary in this Agreement, no Eurocurrency Rate
Loan denominated in Yen shall have an Interest Period that ends prior to
March 2, 2012.

Section 2.3.2 Funding of Loans. Following receipt of a Loan Notice,
Administrative Agent shall promptly notify each Lender of the amount and
currency of its Applicable Percentage of the applicable Borrowing, and if no
timely notice of a conversion or continuation is provided by the applicable
Borrower, Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans or continuation of Loans denominated in
a currency other than Dollars, in each case as described in Section 2.3.1. Each
Qualified Lender and the applicable Fronting Lender, if any, shall make the
amount of its Loan available to Administrative Agent in Same Day Funds at
Administrative Office for the applicable currency not later than 1:00 p.m., in
the case of any Loan denominated in Dollars, and not later than the Applicable
Time specified by Administrative Agent in the case of any Loan in an Alternative
Currency, in each case on the Business Day specified in the applicable Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 5.2
(and, in the case of the initial Borrowing, Section 5.1), Administrative Agent
shall make all funds so received available to the applicable Borrower in like
funds as received by Administrative Agent either by (a) crediting the account of
such Borrower on the books of Administrative Agent with the amount of such funds
or (b) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) Administrative Agent by such
Borrower.

Section 2.3.3 Certain Continuations and Conversions. Except as otherwise
provided herein, a Eurocurrency Rate Loan may be continued or converted only on
the last day of an Interest Period for such Eurocurrency Rate Loan. During the
existence of a Default, Required Lenders may, at their option, by notice to
Prologis (which notice may be revoked at the option of Required Lenders
notwithstanding any provision of Section 11.1), declare that (a) no Loans
denominated in Dollars or Yen may be requested as, converted to or continued as
Eurocurrency Rate Loans and (b) no Loans denominated any other currency may be
requested or continued as Eurocurrency Rate Loans with an Interest Period of
more than one month.

Section 2.3.4 Notice of Rates. Administrative Agent shall promptly notify
Lenders and the applicable Borrower of the interest rate applicable to any
Interest Period for Eurocurrency

 

36



--------------------------------------------------------------------------------

Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, Administrative Agent shall notify Lenders and the
applicable Borrowers of any change in Administrative Agent’s “prime rate” used
in determining the Base Rate promptly following the public announcement of such
change.

Section 2.3.5 Number of Interest Periods. After giving effect to all Borrowings,
all conversions of Loans from one Type to the other and all continuations of
Loans, there shall not be more than 12 Interest Periods in effect.

Section 2.4 Prepayments.

Section 2.4.1 Voluntary Prepayments. Any Borrower may, upon notice to
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty; provided that (a) such notice
must be received by Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the date of any prepayment of Eurocurrency Rate Loans and
(ii) on the date of prepayment of any Base Rate Loans; and (b) any prepayment
shall be in a principal amount permitted by Section 3.1 or, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the Types of Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such
Eurocurrency Rate Loans. Administrative Agent will promptly notify each Lender
of its receipt of each such notice and of the amount of such Lender’s percentage
of such prepayment (after taking account of any fronting arrangements). If such
notice is given by a Borrower, then such Borrower shall make such prepayment and
the payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amount required pursuant to Section 4.5. Subject to Sections 2.2.4
and 3.8.4, each prepayment shall be applied to the Loans of Lenders in
accordance with their respective Applicable Percentages.

Section 2.4.2 Prepayments Due to Currency Fluctuations. (a) Administrative Agent
shall calculate the Total Outstandings (but only with respect to Eurocurrency
Rate Loans denominated in an Alternative Currency) on each applicable
Revaluation Date. If on any Revaluation Date the Total Outstandings exceed an
amount equal to 105% of the Aggregate Commitments then in effect, then, within
four Business Days after notice from Administrative Agent to Prologis, Borrowers
shall prepay Loans in an amount sufficient to reduce the Total Outstandings as
of such date of payment to an amount not exceeding 100% of the Aggregate
Commitments then in effect. Subject to Section 2.2.4, each such prepayment shall
be applied to the Loans of Lenders in accordance with their respective
Applicable Percentages.

(b) If, on any date, the Euro Equivalent amount of the outstanding Fronting
Loans held by any Fronting Lender exceeds the Fronting Commitment of such
Fronting Lender then in effect, then, within two Business Days after notice from
such Fronting Lender to Prologis, the applicable Borrowers shall prepay the
Fronting Loans held by such Fronting Lender in an amount sufficient to reduce
the Euro Equivalent amount of the outstanding Fronting Loans of such Fronting
Lender as of such date of payment to an amount not to exceed the Fronting
Commitment of such Fronting Lender then in effect, without regard to any minimum
or multiples specified in Section 3.1 with respect to prepayments.

 

37



--------------------------------------------------------------------------------

ARTICLE III

GENERAL PROVISIONS APPLICABLE TO LOANS

Section 3.1 Minimum Amounts for Borrowings, Conversions, Continuations and
Prepayments. Any Borrowing, conversion, continuation or prepayment of Loans
shall be in the following principal amounts: (a) if denominated in Euros, EUR
1,000,000 or any higher whole multiple of EUR 100,000; (b) if denominated in
Dollars, $1,000,000 or any higher whole multiple of $100,000; (c) if denominated
in Sterling, £1,000,000 or any higher whole multiple of £100,000; (d) if
denominated in Yen, any whole multiple of ¥100,000,000; and (e) if denominated
in any Additional Alternative Currency, at least EUR 1,000,000 and a whole
multiple of 100,000 units of the applicable currency.

Section 3.2 Termination or Reduction of Commitments; Removal of a Borrower.

Section 3.2.1 Mandatory Reductions. If, at the close of business on the tenth
Business Day after any prepayment is made pursuant to Section 2.4.1, the
Aggregate Commitments exceeds the sum of (a) the Total Outstandings plus (b) the
Euro Equivalent of all prepayments made during the period after the date of such
prepayment through such tenth Business Day, then the Aggregate Commitments shall
be permanently reduced automatically by an amount equal to such excess (rounded
down to an integral multiple of EUR 5,000,000).

Section 3.2.2 Voluntary Termination or Reduction. Prologis may, upon notice to
Administrative Agent, take any of the following actions:

(a) terminate the Aggregate Commitments, or from time to time permanently reduce
the Aggregate Commitments; provided that:

(i) unless Administrative Agent otherwise consents, any such notice shall be
received by Administrative Agent not later than 11:00 a.m. three Business Days
prior to the date of termination or reduction;

(ii) any such partial reduction shall be in an aggregate amount of EUR 5,000,000
or a higher whole multiple of EUR 1,000,000; and

(iii) Prologis shall not terminate or reduce the Aggregate Commitments if, after
giving effect thereto and to any concurrent prepayment hereunder, the Total
Outstandings would exceed the Aggregate Commitments.

(b) at any time a Borrower (other than Prologis) has (i) no Obligations under
this Agreement (excluding, for purposes of this Section, Surviving Obligations)
and (ii) no outstanding request for Loans, remove such Borrower as a Borrower
under this Agreement.

Section 3.2.3 Procedures for Termination or Reduction of Commitments or Removal
of Borrower. Administrative Agent will promptly notify Lenders of any automatic
reduction of the Aggregate Commitments pursuant to Section 3.2.1 and of any
notice provided by Prologis pursuant to Section 3.2.2. Any reduction of any
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage.

 

38



--------------------------------------------------------------------------------

Section 3.3 Repayment of Loans. The aggregate principal amount of all
outstanding Loans shall be paid on the Maturity Date.

Section 3.4 Interest.

Section 3.4.1 Interest Rates. Subject to the provisions of Sections 3.4.2 and
11.9:

(a) each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Margin plus (in
the case of a Eurocurrency Rate Loan of any Lender that is lent from a Lending
Office in the United Kingdom or a Participating Member State) the Mandatory
Cost;

(b) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Margin plus (in the case of a Base Rate Loan of any
Lender that is lent from a Lending Office in the United Kingdom or a
Participating Member State) the Mandatory Cost; and

(c) each Substitute Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the applicable Substitute Rate.

Section 3.4.2 Rates Upon Default

(a) At any time and so long as an Event of Default pursuant to Section 9.1.1
exists, any Obligations not paid when due shall bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(b) Upon the request of Required Lenders at any time and so long as any Event of
Default exists, Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(c) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

Section 3.4.3 Interest Payment Dates. Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

Section 3.5 Fees. Prologis shall pay (a) to Administrative Agent on the Funding
Date for the account of each Lender, a closing fee in the amount separately
agreed upon in writing with such Lender; and (b) to Arrangers and Administrative
Agent, such fees in the amounts and at the times specified in the Fee Letters.
All such fees shall be fully earned when paid and shall not be refundable for
any reason whatsoever.

 

39



--------------------------------------------------------------------------------

Section 3.6 Computation of Interest. All computations of interest for (a) Base
Rate Loans and (b) Loans denominated in Sterling shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of interest shall be made on the basis of a 360-day year and actual
days elapsed (which results in more interest being paid than if computed on the
basis of a 365-day year). Interest shall accrue on each Loan for the day on
which such Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which such Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall bear interest for one
day. Each determination by Administrative Agent of an interest rate hereunder
shall be conclusive and binding for all purposes, absent demonstrable error.

Section 3.7 Evidence of Debt and Promissory Note.

Section 3.7.1 Recordkeeping. The Loans made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by Administrative
Agent, in each case in the ordinary course of business. The accounts or records
maintained by Administrative Agent and each Lender shall be rebuttable
presumptive evidence of the amount of the Loans made by Lenders to Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligations of
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of Administrative Agent shall control in
the absence of manifest error.

Section 3.7.2 Promissory Note. The provisions of this Section 3.7.2 constitute a
promissory note for the benefit of each Lender. In furtherance of the foregoing:

(a) Each Borrower hereby promises, severally, but not jointly, to pay to each
Lender, in accordance with the provisions of this Agreement, the principal
amount of each Loan of such Borrower from time to time made by such Lender to
such Borrower. In addition, such Borrower promises severally, but not jointly,
to pay interest on the unpaid principal amount of the Loans made to such
Borrower, from the date of such Loans until such principal amount is paid in
full, at such interest rates and at such times as provided in this Agreement.

(b) All payments of principal and interest with respect to Loans shall be made
to Administrative Agent for the account of the Lenders in the currency in which
such Loans are denominated and in Same Day Funds at Administrative Agent’s
Office for such currency.

Section 3.7.3 Participations. In addition to the accounts and records referred
to in Section 3.7.1, each Lender and Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Fronting Loans. In the event of
any conflict between the accounts and records maintained by Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of such Administrative Agent shall control in the absence
of manifest error.

 

40



--------------------------------------------------------------------------------

Section 3.8 Payments Generally; Administrative Agent’s Clawback.

Section 3.8.1 All Payments Generally. All payments to be made by Borrowers shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff.

Section 3.8.2 Payments Generally.

(a) Except as otherwise expressly provided herein, all payments by a Borrower
shall be made to Administrative Agent, for the account of the Lenders, at
Administrative Agent’s Office in Same Day Funds not later than 12:00 noon,
Applicable Time, on the date specified herein. Except as otherwise expressly
provided herein, all payments by a Borrower with respect to principal and
interest on Loans shall be made in the currency in which such Loans are
denominated.

(b) Without limiting the foregoing clause (a) or Section 11.19, each payment
under this Agreement (including any disbursement of a Loan) will be made in the
relevant currency specified in this Agreement for such payment (the “Contractual
Currency”). A party’s obligation to make a payment hereunder in a particular
currency shall not be discharged or satisfied by tender of such payment in a
currency other than the Contractual Currency except to the extent that the
recipient of such payment, acting in good faith and using commercially
reasonable procedures, is able to convert the currency so tendered into the full
amount of the applicable payment in the Contractual Currency, it being
understood that if, after giving effect to such conversion, (i) the amount
received in the Contractual Currency is less than the amount of the required
payment hereunder in the Contractual Currency, the party required to make such
payment shall promptly pay such additional amounts as will result in the
recipient of such payment receiving the full amount thereof in the Contractual
Currency; and (ii) the amount received in the Contractual Currency exceeds the
amount of the required payment hereunder in the Contractual Currency, then the
recipient of such payment shall promptly refund the amount of such excess to the
party that made such payment.

Section 3.8.3 Distribution of Payments. Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of each payment received by Administrative Agent hereunder
in like funds as received by Administrative Agent. All payments received by
Administrative Agent (a) after 1:00 p.m., in the case of payments in Dollars, or
(b) after the Applicable Time specified by Administrative Agent in the case of
payments in any other currency, shall in each case be deemed received on the
next succeeding Business Day and any applicable interest shall continue to
accrue. If any payment to be made by any Borrower shall become due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest.

Section 3.8.4 Application of Payments. All payments by any Loan Party hereunder
shall be applied to such Obligations as such Loan Party shall specify; provided
that, subject to Section 3.13.1(b), during the existence of any Event of
Default, all payments by or on behalf of any Loan Party hereunder shall be
applied as follows, in each case to the extent that the applicable payor has
liability therefor:

 

41



--------------------------------------------------------------------------------

(a) First, to the payment of that portion of the Obligations constituting unpaid
fees, indemnities, costs, expenses and other amounts (other than principal or
interest) payable to any Agent Party in its capacity as such, ratably among them
in proportion to the respective amounts payable pursuant to this clause (a);

(b) Second, to the payment of all amounts paid by Lenders to any Agent Party
pursuant to Section 11.4.3 (to the extent Lenders have not previously been
reimbursed therefor), ratably among them in proportion to the respective amounts
payable pursuant to this clause (b);

(c) Third, to the payment of that portion of the Obligations constituting unpaid
fees, indemnities, costs, expenses and other amounts (other than principal or
interest) payable to any Person pursuant to Section 11.4.1, ratably among them
in proportion to the respective amounts payable pursuant to this clause (c);

(d) Fourth, to the payment of all amounts paid by Lenders to any Person pursuant
to Section 11.4.3 (to the extent Lenders have not previously been reimbursed
therefor), ratably among them in proportion to the respective amounts payable
pursuant to this clause (d);

(e) Fifth, to the payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans, ratably among Lenders in proportion to
the respective amounts payable to them pursuant to this clause (e);

(f) Sixth, to the payment of the unpaid principal of the Loans, ratably among
Lenders in proportion to the respective amounts payable pursuant to this clause
(f);

(g) Seventh, to the payment of all remaining unpaid Obligations, ratably among
the Credit Parties in proportion to the respective amounts payable pursuant to
this clause (g); and

(h) Last, the balance, if any, after payment in full of all Obligations of the
applicable payor, to such payor or as otherwise required by Law.

Notwithstanding the above, if General Partner or Prologis makes any payments, or
there are recoveries from General Partner or Prologis, during the existence of
any Event of Default, then, if so elected by Required Lenders, such payments or
recoveries shall be applied to the Obligations as directed by Required Lenders;
provided that such application shall not affect the agreements set forth in
Section 3.9.

Section 3.8.5 Funding by Lenders; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to
Administrative Agent such Lender’s share of such Borrowing, Administrative Agent
may assume that such Lender directly or through a Fronting Lender has made such
share available on such date in accordance with the requirements hereof and may,
in reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available directly or through a Fronting Lender to
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to Administrative Agent forthwith on demand such
corresponding amount in the same currency and in Same Day Funds with interest
thereon, for each day from the date such amount is made

 

42



--------------------------------------------------------------------------------

available to such Borrower to the date of payment to Administrative Agent, at
(a) in the case of a payment to be made by such Lender, the Overnight Rate and
(b) in the case of a payment to be made by such Borrower, the interest rate
applicable to the applicable Loans. If such Borrower and such Lender shall pay
such interest to Administrative Agent for the same or an overlapping period,
Administrative Agent shall promptly remit to such Borrower the amount of such
interest paid by such Borrower for such period. If such Lender pays its share of
the applicable Borrowing directly or through a Fronting Lender to Administrative
Agent, then the amount so paid shall satisfy such Lender’s obligation with
respect to such Borrowing. Any payment by a Borrower pursuant to this
Section shall be without prejudice to any claim such Borrower may have against a
Lender that shall have failed to make a payment to Administrative Agent.

Section 3.8.6 Payments by Borrowers; Presumptions by Administrative Agent.
Unless Administrative Agent shall have received notice from the applicable
Borrower prior to the date on which any payment is due to Administrative Agent
for the account of the Lenders hereunder that such Borrower will not make such
payment, Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to Lenders the amount due. In such event, if such
Borrower has not in fact made such payment, then each Lender severally agrees to
repay to Administrative Agent forthwith on demand the amount so distributed to
such Lender, in the same currency and in Same Day Funds with interest thereon,
for each day from the date such amount is distributed to it to the date of
payment to Administrative Agent, at the Overnight Rate. A notice by
Administrative Agent to any Lender or Borrower with respect to any amount owing
under this Section 3.8.6 shall be conclusive, absent demonstrable error.

Section 3.8.7 Failure to Satisfy Conditions Precedent. If any Lender makes
available directly or through a Fronting Lender to Administrative Agent funds
for any Loan to be made by such Lender to any Borrower as provided herein, and
such funds are not made available to such Borrower by Administrative Agent
because the conditions to such Loan set forth in Article V are not satisfied or
waived in accordance with the terms hereof, Administrative Agent shall promptly
return such funds (in like funds as received from such Lender) to such Lender,
plus interest thereon from the date funds were made available to Administrative
Agent by such Lender to the date such amount is returned by Administrative Agent
to such Lender, at a rate per annum equal to the applicable Overnight Rate from
time to time in effect.

Section 3.8.8 Obligations of Lenders Several. The obligations of Lenders
hereunder to make Loans and to make payments pursuant to Section 11.4.3 are
several and not joint. The failure of any Lender to make any Loan, to fund any
such participation or to make any payment under Section 11.4.3 on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation (if any) to do so on such date, and no Lender shall be responsible
for the failure of any other Lender to make any Loan, to purchase any such
participation, or to make any payment under Section 11.4.3.

Section 3.8.9 Funding Source. Subject to Section 4.6.1, (a) each Lender may, at
its option, make any Loan available to any Borrower by causing any foreign or
domestic branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of such Borrower in
accordance with the terms of this Agreement; and (b) nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

43



--------------------------------------------------------------------------------

Section 3.9 Sharing of Payments. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any Loans made by it and, as a result thereof, such Lender
shall receive payment of a proportion of the aggregate amount of its Loans and
interest thereon greater than its Applicable Percentage of all payments on
account of the principal of and interest on all Loans, then such Lender shall
(a) notify Administrative Agent of such fact and (b) purchase (for cash at face
value) participations in the Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by Lenders ratably in accordance with their respective
Applicable Percentages; provided that:

(a) if any such participations are purchased and any portion of any payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and

(b) the provisions of this Section shall not apply to (i) any payment made by a
Loan Party pursuant to and in accordance with the express terms of this
Agreement, (ii) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in its Loans to any assignee or
participant, other than to Prologis or any Eligible Affiliate thereof (as to
which the provisions of this Section shall apply), (iii) any payment pursuant to
Article IV or (iv) any payment made to a non-Defaulting Lender in accordance
with the terms of this Agreement that otherwise would have been made to a
Defaulting Lender.

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

Section 3.10 Extension of Maturity Date.

Section 3.10.1 Request for Extension. Not earlier than 180 days or later than 30
days prior to the then-current Maturity Date, Prologis may, upon written notice
to Administrative Agent (which shall promptly notify Lenders) and satisfaction
of the conditions precedent set forth in Section 3.10.2, extend the Maturity
Date for an additional year; provided that (a) the Maturity Date may not be
extended more than three times pursuant to this Section 3.10; and (b) the third
extension shall not be effective unless the Global Credit Agreement has been
extended (or refinanced by a similar credit facility reasonably satisfactory to
Required Lenders) to a date beyond February 2, 2017.

Section 3.10.2 Extension Procedures. Any extension of the Maturity Date
contemplated by Section 3.10.1 shall become effective on the date (the
“Extension Effective Date”) on which the following conditions precedent have
been satisfied: (a) Administrative Agent shall have received the written notice
referred to in Section 3.10.1 and (b) Prologis shall have paid to

 

44



--------------------------------------------------------------------------------

Administrative Agent, for the benefit of each Lender, an extension fee in an
amount equal to the applicable Extension Percentage (as defined below) times
such Lender’s Commitment, and Administrative Agent shall promptly remit such
extension fee to each Lender upon receipt thereof; provided that if an Event of
Default has occurred and is continuing on the date on which such conditions are
satisfied, the Extension Effective Date shall be the first date thereafter, if
any, on or before the then-current Maturity Date on which no Event of Default is
continuing. Upon the satisfaction of the conditions precedent set forth in this
Section 3.10.2 and the occurrence of the Extension Effective Date,
Administrative Agent shall promptly confirm to Prologis and Lenders such
extension and the Extension Effective Date. The extension fee described above
shall be payable in Euros. For purposes of the foregoing, “Extension Percentage”
means 0.10% in the case of an extension to February 2, 2015, 0.125% in the case
of an extension to February 2, 2016 and 0.15% in the case of an extension to
February 2, 2017.

Section 3.11 Additional Affiliate Borrowers.

Section 3.11.1 Procedures for Adding Affiliate Borrowers. Prologis may, upon at
least 15 days’ prior written notice to Administrative Agent (which shall
promptly notify the Lenders) (or (x) such lesser period as may be agreed to by
Administrative Agent or (y) such longer period as is determined by
Administrative Agent to be reasonably necessary for the applicable parties to
comply with any governmental or regulatory requirements), request that any
Eligible Affiliate become an Affiliate Borrower by delivering the Organization
Documents of such Eligible Affiliate to Administrative Agent. At least five
Business Days prior to an Eligible Affiliate becoming an Affiliate Borrower,
Prologis shall deliver the drafts of the documents referenced in clauses (b)(i)
and (ii) below, to Administrative Agent. On or prior to the date on which an
Eligible Affiliate becomes an Affiliate Borrower, Prologis shall deliver the
following to Administrative Agent, in each case reasonably acceptable to
Administrative Agent, (a) a Borrower Accession Agreement duly executed by
Prologis and such Eligible Affiliate and (b) the following documents relating to
such Eligible Affiliate: (i) an opinion of such Eligible Affiliate’s counsel
reasonably acceptable to Administrative Agent; (ii) an officer’s certificate
certifying (A) the Organization Documents of such Eligible Affiliate,
(B) resolutions of such Eligible Affiliate’s Board of Directors or other
governing body authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents, as applicable, certified as being in
full force and effect without modification or amendment, and (C) signatures and
incumbency of officers of such Eligible Affiliate or, with respect to any
proposed Affiliate Borrower which is organized under the Laws of Japan, a
certificate of seal; (iii) certificates of existence and good standing for such
Eligible Affiliate issued by its state of organization or the equivalent
certificates, if any, from the applicable Governmental Authorities for any
Eligible Affiliate organized outside of the U.S.; and (iv) any additional
information regarding such Eligible Affiliate that Administrative Agent or any
Lender may reasonably request under Section 11.16 or 11.17 or otherwise. Upon
receipt by Administrative Agent of the items referenced in this Section 3.11,
each in form and substance reasonably acceptable to Administrative Agent and its
counsel, and subject to Section 3.11.2, such Eligible Affiliate shall become an
Affiliate Borrower and assume all the rights, benefits and obligations of an
Affiliate Borrower unless on such date a Default exists and is continuing or
would occur as a result of such Eligible Affiliate becoming an Affiliate
Borrower. Administrative Agent shall promptly notify each Lender of the addition
of any Affiliate Borrower pursuant to this Section 3.11.1.

 

45



--------------------------------------------------------------------------------

Section 3.11.2 Limitations. In addition to the conditions set forth in
Sections 3.11.1, an Eligible Affiliate that would be a Foreign Borrower may not
be added as an Affiliate Borrower unless Administrative Agent is reasonably
satisfied that the addition of such Eligible Affiliate as a Borrower will not
(i) violate any Laws, (ii) materially impair the ability of Lenders to assign
their Commitments or Loans or (iii) have any other material adverse effect on
Lenders. Notwithstanding the foregoing, the provisions of this Section 3.11.2
(other than clause (i) above) shall not be conditions to an Eligible Affiliate
that is organized under the Laws of a Participating Member State becoming a
Borrower.

Section 3.11.3 Qualification Status. Upon the delivery of a notice by
Administrative Agent of a request by Prologis to add an Eligible Affiliate as a
Foreign Borrower pursuant to Section 3.11.1, Administrative Agent shall request
that each Lender represent and warrant to Prologis and Administrative Agent as
to whether such Lender is capable of making Loans to such Eligible Affiliate
without the imposition of any withholding taxes. Each Lender agrees that it
shall respond to any such request within three Business Days; provided that if a
Lender does not respond within the required time period, then Administrative
Agent may deem such Lender to be unable to make Loans to such Eligible Affiliate
without the imposition of a withholding tax (and therefore to be a Non-Qualified
Lender with respect to Loans to such Eligible Affiliate).

Section 3.12 Increase in Commitments.

Section 3.12.1 Increase Procedures. From time to time after the Closing Date to
the Maturity Date, Prologis may, on two occasions, by written request (an
“Increase Request”) to Administrative Agent, increase the amount of the
Aggregate Commitments by (a) admitting additional Lenders hereunder (each a
“Subsequent Lender”) or (b) increasing the Commitment of any existing Lender
(each an “Increasing Lender”), subject to the following conditions:

(a) each Subsequent Lender is a Qualified Institution;

(b) each Subsequent Lender executes and delivers to Administrative Agent a
joinder agreement substantially in the form of Exhibit E;

(c) each Increasing Lender executes and delivers to Administrative Agent an
increase certificate substantially in the form of Exhibit F;

(d) the amount of all increases in the Aggregate Commitments pursuant to this
Section 3.12 shall not exceed EUR 500,000,000 in the aggregate;

(e) each increase in the Aggregate Commitments shall be in a minimum amount of
EUR 50,000,000;

(f) no admission of any Subsequent Lender shall increase the Commitment of any
existing Lender without the written consent of such Lender; and

(g) no Default shall exist at the time of any increase.

Section 3.12.2 Effectiveness of Increase. Administrative Agent and Prologis
shall determine the effective date (the “Increase Effective Date”) of each
increase in the Aggregate

 

46



--------------------------------------------------------------------------------

Commitments under this Section 3.12. Notwithstanding anything herein to the
contrary, Administrative Agent, Prologis and the applicable Subsequent Lenders
and/or Increasing Lenders may agree upon procedures for phasing in any increase
to minimize breakage costs or for reasons of convenience. After an Increase
Effective Date, Administrative Agent shall promptly provide to each Lender and
to Prologis a revised Schedule 2.1.

Section 3.12.3 Conflicting Provisions. This Section shall supersede any
provisions in Sections 3.9 or 11.1 to the contrary.

Section 3.13 Defaulting Lenders.

Section 3.13.1 Adjustments. Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.1.

(b) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article XII or
otherwise, and including any amount made available to Administrative Agent by
such Defaulting Lender pursuant to Section 11.8) shall be applied at such time
or times as may be determined by Administrative Agent as follows: first, to the
payment on a pro rata basis of any amount owing by such Defaulting Lender to
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to any Fronting Lender hereunder;
third, if Prologis so requests (so long as no Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by Administrative
Agent; fourth, if so determined by Administrative Agent and Prologis, to be held
in a non-interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Loans under this Agreement; fifth,
so long as no Default exists, to the payment on a pro rata basis of any amount
owing to any Loan Party as a result of any judgment of a court of competent
jurisdiction obtained by such Loan Party against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loan in respect of which such Defaulting Lender
has not fully funded its appropriate share and (y) such Loan was made at a time
when the conditions set forth in Section 5.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of all applicable
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loan of such Defaulting Lender. Any payment, prepayment or other amount
paid or payable to a Defaulting Lender that is applied (or held) to pay amounts
owed by a Defaulting Lender pursuant to this Section 3.13.1(b) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents to the foregoing.

 

47



--------------------------------------------------------------------------------

Section 3.13.2 Defaulting Lender Cure. If Prologis, Administrative Agent and
each Fronting Lender agree in writing, each in its sole discretion, that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender,
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will, to the extent applicable, purchase that portion of
outstanding Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 3.13.1(b)), whereupon such Lender
will cease to be a Defaulting Lender; provided that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender having been a Defaulting Lender.

Section 3.13.3 Notice of Determination of Defaulting Lender. Upon any
determination by Administrative Agent that any Lender constitutes a Defaulting
Lender, Administrative Agent shall promptly provide Prologis with notice of such
determination; provided that any failure to so notify Prologis of such
determination shall not have any effect on the status of such Lender as a
Defaulting Lender.

Section 3.14 Additional Alternative Currencies. Prologis may, upon at least 15
Business Days’ (or such lesser number of days as may be agreed to by
Administrative Agent) prior written notice to Administrative Agent (which shall
promptly notify the Lenders), request that an additional currency be added as an
“Alternative Currency”; provided that the requested currency is a lawful
currency that is readily available and freely transferable and convertible into
Euros. Each Lender shall notify Administrative Agent, not later than seven
Business Days after receipt of such request, whether it consents, in its sole
discretion, to the addition of such currency as an “Alternative Currency” (and
any failure by a Lender to respond within such time period shall be deemed not
to have consented to such request). If Administrative Agent and all Lenders
consent to the addition of a currency as an “Alternative Currency” (any such
currency, an “Additional Alternative Currency”), then (a) Administrative Agent
shall so notify Prologis and all Lenders and (b) this Agreement shall be deemed
amended to permit Loans hereunder in such currency. If Administrative Agent or
any Lender shall fail to consent to any such request, Administrative Agent shall
promptly so notify Prologis.

ARTICLE IV

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 4.1 Taxes.

Section 4.1.1 Payments Free of Taxes. All payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if any Loan Party shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (a) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the applicable Credit Party receives
an amount equal to the sum it would have received had no such deductions been
made, (b) such Loan Party shall make such deductions and (c) such Loan Party
shall timely pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable law.

 

48



--------------------------------------------------------------------------------

Section 4.1.2 Indemnification by Loan Parties. The applicable Loan Party shall
indemnify each Credit Party, within ten days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid or payable by such Credit Party on or with respect to any payment
made to such Credit Party by or on account of such Loan Party hereunder or under
any other Loan Document, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to a Loan Party by a Lender (with a copy to Administrative
Agent), or by Administrative Agent on its own behalf or on behalf of a Lender,
shall be conclusive absent demonstrable error.

Section 4.1.3 Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
such Loan Party shall deliver to Administrative Agent the original or a copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Administrative Agent.

Section 4.1.4 Status of Lenders. Any Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
a Borrower is a resident for tax purposes (including in the case of the United
States, a disregarded entity (as defined in Treasury Regulation
Section 301.7701-3 of the Code) owned by a resident of the United States or a
qualified REIT subsidiary (as defined in Section 856(i) of the Code)) or is
otherwise subject to tax, or any treaty to which any such jurisdiction is a
party or which otherwise benefits such Lender, with respect to payments
hereunder or under any other Loan Document shall deliver to Prologis (with a
copy to Administrative Agent), at the time or times prescribed by applicable law
or reasonably requested by Prologis or Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by Prologis or Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by Prologis or Administrative Agent as will enable Prologis
or Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, if a Borrower is a resident
for tax purposes in the United States, engaged in the conduct of a trade or
business in the United States, a disregarded entity (as defined in Treasury
Regulation Section 301.7701-3 of the Code) owned by a resident of the United
States, a qualified REIT subsidiary (as defined in Section 856(i) of the Code)
or otherwise subject to tax in the United States, any Non-U.S. Lender shall
deliver to Prologis and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Non-U.S.
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of Prologis or Administrative Agent, but only if such Non-U.S.
Lender is legally entitled to do so), whichever of the following is applicable:

(a) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

49



--------------------------------------------------------------------------------

(b) duly completed copies of Internal Revenue Service Form W-8ECI,

(c) duly completed copies of Internal Revenue Service Form W-8IMY,

(d) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Non-U.S. Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
applicable Borrower within the meaning of Section 881(c)(3)(B) of the Code or
(C) a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

(e) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit Prologis or Administrative Agent to determine the
withholding or deduction required to be made.

Without limiting the obligations of Lenders set forth above regarding delivery
of certain forms and documents to establish each Lender’s status for U.S.
withholding tax purposes, each Lender agrees promptly to deliver to
Administrative Agent or Prologis, as Administrative Agent or Prologis shall
reasonably request, on or prior to the Closing Date (or such other date as such
Lender becomes a party to this Agreement), and in a timely fashion thereafter,
such other documents and forms required by any relevant taxing authority under
the Laws of any other jurisdiction, duly executed and completed by such Lender,
to confirm such Lender’s entitlement to any available exemption from, or
reduction of, applicable withholding taxes in respect of all payments to be made
to such Lender outside of the U.S. by Borrowers pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in such
other jurisdiction.

Each Lender shall promptly (i) notify Administrative Agent of any change in
circumstances that would modify or render invalid any claimed exemption from or
reduction of Taxes or Other Taxes, and (ii) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Law that any Borrower make any
deduction or withholding for taxes from amounts payable to such Lender.
Additionally, each Borrower shall promptly deliver to the applicable Credit
Party, as such Credit Party shall reasonably request, on or prior to the Closing
Date, and in a timely fashion thereafter, such documents and forms required by
any relevant taxing authorities under the Laws of any jurisdiction, duly
executed and completed by such Borrower, as are required to be furnished by such
Credit Party under such Laws in connection with any payment by such Credit Party
of Indemnified Taxes or Other Taxes, or otherwise in connection with the Loan
Documents, with respect to such jurisdiction.

 

50



--------------------------------------------------------------------------------

Section 4.1.5 Exemption Representation.

(a) Each Lender represents and warrants (such Lender’s “Exemption
Representation”) to the Borrowers that, as of the date of this Agreement or, in
the case of a Person that becomes a Lender after the Closing Date, as of the
date such Person becomes a party hereto, except as specified in writing to
Administrative Agent and Prologis prior to the date of the applicable Exemption
Representation, it is entitled to receive payments from each U.S. Borrower,
Dutch Borrower and Japanese Borrower without any reduction or withholding in
respect of any Indemnified Taxes or Other Taxes and without any amount being
required to be paid by any applicable Borrower pursuant to Section 4.1.2.

(b) Notwithstanding any other provision of this Agreement, no Borrower shall be
obligated to pay any amount under this Section 4.1 to, or for the benefit of,
any Lender to the extent that such amount would not have been required to be
paid if (i) such Lender’s Exemption Representation had been accurate or
(ii) prior to the Trigger Date, such Lender had complied with its obligations
under Section 4.1.4.

Section 4.1.6 Treatment of Certain Refunds. If any Credit Party determines, in
its sole discretion, that it has received a refund of any Taxes as to which it
has been indemnified by any Loan Party or with respect to which any Loan Party
has paid additional amounts pursuant to this Section, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this
Section with respect to the Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of such Credit Party, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that such Loan Party, upon the request of such
Credit Party, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Credit Party in the event such Credit Party is required to
repay such refund to such Governmental Authority. This Section shall not be
construed to require any Credit Party to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any
Borrower or any other Person.

Section 4.1.7 FATCA. If a payment made to a Lender under any Loan Document would
be subject to United States Federal withholding tax imposed by FATCA if such
Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to each applicable Borrower, at the time
or times prescribed by Law and at such time or times reasonably requested by any
such Borrower, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by any such Borrower as may be necessary for
such Borrower to comply with its obligations under FATCA, to determine that such
Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 4.1.7, “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. Each Lender agrees that if any
form or certification it previously delivered pursuant to this Section 4.1.7
expires or becomes inaccurate or obsolete in any respect, it shall promptly
update such form or certification or notify Administrative Agent and Prologis of
its legal inability to do so.

 

51



--------------------------------------------------------------------------------

Section 4.2 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans in any currency, or to determine or charge interest
rates based upon the Eurocurrency Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell or to take deposits of any applicable currency in the applicable interbank
market, then, on notice thereof by such Lender to Prologis through
Administrative Agent, any obligation of such Lender to make, continue or convert
Loans to Eurocurrency Rate Loans in the affected currency shall be suspended
until such Lender notifies Administrative Agent and Prologis that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the applicable Borrower shall, upon demand from such Lender (with a
copy to Administrative Agent), prepay or convert all applicable Eurocurrency
Rate Loans of such Lender to (i) if such Loans are denominated in Dollars, Base
Rate Loans, or (ii) if such Loans are denominated in any other currency,
Substitute Rate Loans, in each case either on the last day of the Interest
Period therefor or on such earlier date on which such Lender may not lawfully
continue to maintain such Eurocurrency Rate Loans. Upon any such prepayment or
conversion, the applicable Borrower shall also pay accrued interest on the
amount so prepaid or converted.

Section 4.3 Inability to Determine Rates. If Required Lenders determine that for
any reason in connection with any request for Eurocurrency Rate Loans or a
conversion to or continuation thereof that (a) deposits are not being offered to
banks in the applicable interbank market for the currency, amount and Interest
Period for such Loans, (b) adequate and reasonable means do not exist for
determining the Eurocurrency Rate for the requested Interest Period for such
Loans or (c) the Eurocurrency Rate for any requested Interest Period for such
Loans does not adequately and fairly reflect the cost to such Lenders of funding
such Loans for the requested Interest Period, Administrative Agent will promptly
so notify Prologis, each Borrower and each Lender. Thereafter, the obligation of
Lenders to make or maintain Eurocurrency Rate Loans in the affected currency or
currencies for the applicable Interest Period shall be suspended until
Administrative Agent (upon the instruction of Required Lenders) revokes such
notice. Upon receipt of such notice, the applicable Borrower may (i) revoke any
pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies or (ii) if such
Borrower elects not to revoke such request, will be deemed to have converted
such request into a request for a Borrowing of or conversion to (x) in the case
of Loans denominated in Dollars, Base Rate Loans and (y) in the case of Loans
denominated in any other currency, Substitute Rate Loans.

Section 4.4 Increased Costs Generally.

Section 4.4.1 Increased Costs. If any Change in Law shall:

(a) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Credit
Party (except (i) any reserve requirement contemplated by Section 4.4.4 and
(ii) any amount included in the Mandatory Cost, other than as set forth below);

 

52



--------------------------------------------------------------------------------

(b) subject any Credit Party to any tax of any kind whatsoever with respect to
this Agreement or any Loan made by it, or change the basis of taxation of
payments to such Credit Party in respect thereof (except for Indemnified Taxes
or Other Taxes covered by Section 4.1 and the imposition of, or any change in
the rate of, any Excluded Tax);

(c) result in the Mandatory Cost, as calculated hereunder, not representing the
cost to any Credit Party of complying with the requirements of the Bank of
England and/or the Financial Services Authority or the European Central Bank in
relation to its making, funding or maintaining Loans; or

(d) impose on any Credit Party or any applicable interbank market any other
condition, cost or expense affecting this Agreement or any Loans made by such
Credit Party;

and the result of any of the foregoing shall be to increase the cost to such
Credit Party of making or maintaining any Loan (or of maintaining its obligation
to make any Loan), or to reduce the amount of any sum received or receivable by
such Credit Party hereunder (whether of principal, interest or any other
amount), then, upon request of such Credit Party, Prologis will pay (or cause
the applicable Borrower to pay) to such Credit Party, such additional amount or
amounts as will compensate such Credit Party for such additional costs incurred
or reduction suffered.

Section 4.4.2 Capital Requirements. If any Credit Party determines that any
Change in Law affecting such Credit Party or any Lending Office of such Credit
Party or such Credit Party’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Credit Party’s capital or on the capital of such Credit Party’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Credit Party
or the Loans made by such Credit Party to a level below that which such Credit
Party or such Credit Party’s holding company could have achieved but for such
Change in Law (taking into consideration such Credit Party’s policies and the
policies of such Credit Party’s holding company with respect to capital
adequacy), then from time to time Prologis will pay (or cause the applicable
Borrower to pay) to such Credit Party, such additional amount or amounts as will
compensate such Credit Party or such Credit Party’s holding company for any such
reduction suffered.

Section 4.4.3 Certificates for Reimbursement. Any Credit Party requesting
compensation pursuant to this Section 4.4 shall deliver to Prologis (with a copy
to Administrative Agent) a certificate setting forth in reasonable detail the
basis for such request and a calculation of the amount necessary to compensate
such Credit Party or its holding company, as the case may be, as specified in
Section 4.4.1 or 4.4.2 above, and any such certificate shall be conclusive
absent demonstrable error. Prologis shall pay (or cause the applicable Borrower
to pay) such Credit Party the amount shown as due on any such certificate within
15 days after receipt thereof.

Section 4.4.4 Additional Reserve Requirements. Each applicable Borrower shall
pay to each Lender, (a) as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each Eurocurrency Rate
Loan equal to the actual costs of such reserves allocated to such Loan by such

 

53



--------------------------------------------------------------------------------

Lender (as determined by such Lender in good faith, which determination shall be
conclusive absent demonstrable error), and (b) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the funding of the Eurocurrency Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent demonstrable error), which in each case shall be due
and payable on each date on which interest is payable on such Loan, provided
each applicable Borrower shall have received at least 15 days’ prior notice
(with a copy to Administrative Agent) of such additional interest or costs from
such Lender. If a Lender fails to give notice 15 days prior to the relevant
Interest Payment Date, such additional interest or costs shall be due and
payable 15 days from receipt of such notice.

Section 4.4.5 Limitations on Lender Claims. Notwithstanding the foregoing
provisions of this Section 4.4, no Lender shall be entitled to compensation for
any cost, increased costs or liability resulting from a failure by such Lender
to comply with any request from or requirement of any central banking or
financial regulatory authority (whether or not having the force of law, but if
not having the force of law being a request of a nature with which banks
generally are expected or accustomed to comply).

Section 4.5 Compensation for Losses. Each Borrower agrees that it will, from
time to time, compensate each Lender for and hold each Lender harmless from any
loss, cost or expense incurred by such Lender as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan of such
Lender to such Borrower (other than a Base Rate Loan) on a day other than the
last day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

(b) any failure by such Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan of (or to
be made by) such Lender to such Borrower (other than a Base Rate Loan) on the
date or in the amount notified by such Borrower;

(c) any failure by such Borrower to make payment of any Loan (or interest due
thereon) in the currency in which such Loan is denominated; or

(d) any assignment of a Eurocurrency Rate Loan of such Lender to such Borrower
on a day other than the last day of the Interest Period therefor as a result of
a request by Prologis pursuant to Section 11.12;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loans or from fees payable to terminate
the deposits from which such funds were obtained or, solely in the case of
subsection (c) above, any foreign exchange losses (but in each case excluding
any loss of anticipated profits).

For purposes of calculating amounts payable by a Borrower to a Lender under this
Section 4.5, (A) each Lender shall be deemed to have funded each Eurocurrency
Rate Loan

 

54



--------------------------------------------------------------------------------

made by it at the Eurocurrency Rate for such Loan by a matching deposit or other
borrowing in the offshore interbank market for such currency for a comparable
amount and for a comparable period, whether or not such Eurocurrency Rate Loan
was in fact so funded; and (B) the losses and expenses of any Lender resulting
from any event described in clause (a) above, any failure by a Borrower to
borrow or continue a Loan as contemplated by clause (b) above or any assignment
pursuant to clause (d) above shall not exceed the excess, if any, of (i) the
amount of interest that would have accrued on the principal amount of the
applicable Loan had such event not occurred, at the Eurocurrency Rate applicable
(or that would have been applicable) to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate that such Lender would bid, at the commencement of such period,
for deposits in the applicable currency of a comparable amount and period from
other banks in the applicable eurocurrency market.

Any Lender requesting compensation pursuant to this Section 4.5 shall deliver to
the applicable Borrower (with copies to Prologis and Administrative Agent) a
certificate setting forth in reasonable detail a calculation of the amount
demanded and any such certificate shall be conclusive absent demonstrable error.
The applicable Borrower shall pay the applicable Lender the amount shown as due
on any such certificate within 15 days after receipt thereof.

Section 4.6 Mitigation Obligations; Replacement of Lenders.

Section 4.6.1 Designation of a Different Lending Office. If any Credit Party
requests compensation under Section 4.4, or any Borrower is required to pay any
additional amount to any Credit Party or any Governmental Authority for the
account of any Credit Party pursuant to Section 4.1, or if any Credit Party
gives a notice pursuant to Section 4.2, then such Credit Party shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Credit Party, such designation or assignment (a) would eliminate or
reduce amounts payable pursuant to Section 4.1 or 4.4, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 4.2, and
(b) in each case, would not subject such Credit Party to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Credit Party.
Prologis hereby agrees to pay (or to cause the applicable Borrower to pay) all
reasonable costs and expenses incurred by any Credit Party in connection with
any such designation or assignment.

Section 4.6.2 Delay in Requests. Failure or delay on the part of any Credit
Party to demand compensation pursuant to Section 4.1, 4.4 or 4.5 shall not
constitute a waiver of such Credit Party’s right to demand such compensation;
provided that no Borrower shall be required to compensate a Credit Party
pursuant to any such Section for any Indemnified Taxes, Other Taxes, increased
cost, reduction in return, funding loss or other amount (any of the foregoing, a
“Compensation Amount”) incurred or suffered more than six months prior to the
date that such Credit Party notified Prologis of the Change in Law or other
event giving rise to such Compensation Amount and of such Credit Party’s
intention to claim compensation therefor (except that, if the Change in Law or
other event giving rise to such Compensation Amount is retroactive, then the six
month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

55



--------------------------------------------------------------------------------

Section 4.6.3 Replacement of Lenders. If any Lender requests compensation under
Section 4.4, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.1, Prologis may replace such Lender in accordance with Section 11.12.

Section 4.7 Qualified Lender Status. If a Lender notifies Administrative Agent
(orally or in writing) that it is a Qualified Lender with respect to the
imposition of a withholding tax, and (a) such Qualified Lender is subject to
withholding taxes immediately prior to and after the funding of the applicable
Loan, and (b) there were Fronting Lenders available to make such Loan on behalf
of such Lender as set forth in Section 2.2.2(b) or 3.2.2, as applicable, then
the applicable Borrower shall not be required to pay any additional amounts
under Section 4.1 with respect to withholding taxes imposed on the payments to
such Lender on account of such Loan. Furthermore, Administrative Agent shall be
permitted to rely solely on any notices, certificates or Assignment and
Assumptions provided by any Lender regarding its status as a Qualified Lender,
and Administrative Agent shall not be required to independently verify such
Lender’s status or request any updates from such Lender as to whether it remains
a Qualified Lender at the time of any request for a Loan. Notwithstanding the
foregoing, this Section 4.7 shall not limit any right or remedy of any Lender
under this Article IV with respect to any Loan to the extent such Lender ceases
to be a Qualified Lender due to a Change in Law after the funding of such Loan.

Section 4.8 Survival. All obligations under this Article IV shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

ARTICLE V

CONDITIONS PRECEDENT TO LOANS

Section 5.1 Conditions of Initial Loans. The obligation of each Lender to make
its initial Loan hereunder is subject to satisfaction of the following
conditions precedent:

Section 5.1.1 Documents. Administrative Agent’s receipt (which may be by
facsimile or electronic mail, followed promptly by originals) of the following,
each properly executed by a Responsible Officer of the signing Loan Party, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
reasonably satisfactory to Administrative Agent and each Lender:

(a) executed counterparts of this Agreement;

(b) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of the Responsible Officers thereof authorized to execute and
deliver the Loan Documents to which such Loan Party is a party;

 

56



--------------------------------------------------------------------------------

(c) such documents and certifications as Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed in the
jurisdiction of its organization or formation;

(d) favorable opinions of each of the law firms listed on Schedule 5.1, as
counsel to the Loan Parties as identified on Schedule 5.1, addressed to
Administrative Agent and each Lender, as to such matters concerning the Loan
Parties and the Loan Documents as Administrative Agent may reasonably request;

(e) a certificate of a Responsible Officer of each Loan Party either
(i) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party, and
the validity against such Loan Party, of the Loan Documents to which it is a
party, each of which consents, licenses and approvals shall be in full force and
effect, or (ii) stating that no such consents, licenses or approvals are so
required;

(f) a certificate signed by a Responsible Officer of Prologis certifying
(i) that the conditions specified in Sections 5.2.1 and 5.2.2 have been
satisfied; (ii) that there has been no event or circumstance since the date of
the General Partner Audited Financial Statements or the date of the Old Prologis
Audited Financial Statements that has had or would be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect; and
(iii) the current Moody’s Rating, S&P Rating and Fitch Rating; and

(g) such other assurances, certificates, documents, consents or opinions as any
Administrative Agent or Required Lenders reasonably may require.

Section 5.1.2 Fees. Any fees required to be paid on or before the Funding Date
shall have been paid.

Section 5.1.3 Expenses. Unless waived by Administrative Agent, Prologis shall
have paid all reasonable and documented fees, charges and disbursements of
counsel to Administrative Agent to the extent invoiced prior to the Funding
Date.

Section 5.1.4 Existing Credit Agreement. Administrative Agent shall have
received evidence in form and substance reasonably satisfactory to
Administrative Agent that all obligations of the applicable Companies under the
Existing Credit Agreement shall have been, or shall substantially concurrently
be, paid in full, all commitments thereunder shall have been terminated and the
Existing Credit Agreement shall have been terminated.

Section 5.1.5 Funding Deadline. The Funding Date shall have occurred on or
before February 10, 2012.

Without limiting the generality of the provisions of Section 10.4, for purposes
of determining compliance with the conditions specified in this Section 5.1.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless Administrative Agent shall have received notice
from such Lender prior to the Closing Date specifying its objection thereto.

 

57



--------------------------------------------------------------------------------

Section 5.2 Conditions to all Loans. The obligation of each Lender to honor any
request for a Loan (other than a Loan Notice requesting only a conversion of
Loans to the other Type or a continuation of Eurocurrency Rate or Substitute
Rate Loans) is subject to the following conditions precedent:

Section 5.2.1 Representations and Warranties. The representations and warranties
of each Loan Party contained in Article VI and each other Loan Document or in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Loans, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 5.2, the representations and warranties contained in
subsections (a) and (b) of Section 6.5 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.1.

Section 5.2.2 Default. No Default shall exist or would result from such proposed
Loans or the application of the proceeds thereof.

Section 5.2.3 Loan Notice. Administrative Agent shall have received a Loan
Notice in accordance with the requirements hereof.

Each request for Loans (other than a Loan Notice requesting only a conversion of
Loans to another Type or a continuation of Eurocurrency Rate Loans) submitted by
a Borrower shall be deemed to be a representation and warranty that the
conditions specified in Sections 5.2.1 and 5.2.2 have been satisfied on and as
of the date of the applicable Loans.

Section 5.2.4 Market Events Affecting Additional Alternative Currencies. In the
case of a Borrowing to be denominated in an Additional Alternative Currency,
there shall not have occurred any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
that in the reasonable opinion of Administrative Agent and Required Lenders
would make it impracticable for such Borrowing to be denominated in such
Additional Alternative Currency.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Credit Parties that:

Section 6.1 Existence, Qualification and Power; Compliance with Laws. Such Loan
Party (a) is duly organized or formed, validly existing and, to the extent
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party and
(c) is duly qualified and is licensed and in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c) above, to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.

 

58



--------------------------------------------------------------------------------

Section 6.2 Authorization; No Contravention. The execution, delivery and
performance by such Loan Party of each Loan Document to which it is a party have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not: (a) contravene the terms of such Person’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Consolidated Subsidiaries or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) violate
any Law. Each Company is in compliance with all Contractual Obligations referred
to in clause (b)(i), except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

Section 6.3 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, such Loan Party of this Agreement or any other Loan Document (excluding
approvals, consents, exemptions and authorizations that have been obtained and
are in full force and effect and those that, if not made or obtained, would not
(a) materially and adversely affect the validity or enforceability of any Loan
Document or (b) result in a Default).

Section 6.4 Binding Effect. This Agreement (or, in the case of a Borrower that
is not a signatory hereto, the applicable Borrower Accession Agreement) has
been, and each other Loan Document to which such Loan Party is a party has been
or, when delivered hereunder, will have been, duly executed and delivered by
such Loan Party. This Agreement constitutes, and each other Loan Document
constitutes or, when delivered hereunder will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against such Loan Party in
accordance with its terms, subject to applicable Debtor Relief Laws and general
principles of equity.

Section 6.5 Financial Statements.

(a) Each of the General Partner Audited Financial Statements and the Old
Prologis Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
entities covered thereby as of the date thereof and their results of operations
for the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show (either in the text thereof or the notes thereto) all
material Liabilities of the entities covered thereby as of the date thereof.

(b) The unaudited consolidated balance sheet of General Partner and its
Consolidated Subsidiaries dated September 30, 2011 and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date (A) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (B) fairly present the financial condition of the
entities covered thereby as of the date thereof and their results of operations
for the period covered thereby, subject, in the case of clauses (A) and (B), to
the absence of footnotes and to normal year-end audit adjustments.

 

59



--------------------------------------------------------------------------------

Section 6.6 Litigation. As of the Closing Date, except as specifically disclosed
in Schedule 6.6, there are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of any Loan Party after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Company or against any
Company’s properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect.

Section 6.7 No Default. No Company is in default under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

Section 6.8 Ownership of Property. Each Company has good record and marketable
title in fee simple to, or valid trust beneficiary interests or leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 6.9 Environmental Compliance. Each Company conducts in the ordinary
course of business a review of the effect of existing Environmental Laws and
claims alleging potential Liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Companies have reasonably concluded that, except as
specifically disclosed in Schedule 6.9, such Environmental Laws and claims could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 6.10 Taxes. Each Company has filed all Federal and other material state,
provincial, and other Tax returns and reports required to be filed, and has
paid, collected, withheld and remitted all Federal and other material state,
provincial, and other material Taxes, assessments, fees and other governmental
charges levied or imposed upon it or its properties, income or assets otherwise
due and payable, or which it has been required to collect or withhold and remit,
except those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP or such Taxes, the failure to make payment of which when
due could not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect. There is no proposed tax assessment against any
Company that would, if made, have a Material Adverse Effect.

Section 6.11 Pension Law Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of applicable Laws. Each Plan that is intended to qualify under
Section 401(a) of the Code has

 

60



--------------------------------------------------------------------------------

received a favorable determination or opinion letter from the IRS, or such Plan
is entitled to rely on an advisory or opinion letter issued with respect to an
IRS approved master and prototype or volume submitter plan, or an application
for such a letter is currently being processed by the IRS with respect thereto
and, to the best knowledge of Prologis, nothing has occurred which would
prevent, or cause the loss of, such qualification. Prologis and each ERISA
Affiliate have made all required contributions to each Pension Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any such Pension Plan.

(b) There are no pending or, to the best knowledge of any Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. Neither Prologis nor any other Borrower has knowledge of any prohibited
transaction (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) or violation of the fiduciary responsibility rules (within the meaning of
Section 404 or 405 of ERISA) with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) neither Prologis nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any Liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iii) neither Prologis nor any ERISA Affiliate has incurred any
unsatisfied, or reasonably expects to incur any, Liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such Liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (iv) neither Prologis nor any ERISA Affiliate has
engaged in a transaction that reasonably could be expected to be subject to
Sections 4069 or 4212(c) of ERISA.

Section 6.12 Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) No Loan Party is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.

Section 6.13 Disclosure. Each Loan Party has disclosed to the Credit Parties all
agreements, instruments and corporate or other restrictions to which any Company
is subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Loan Party to any Credit
Party in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading in any material
respect; provided

 

61



--------------------------------------------------------------------------------

that, with respect to projected financial information, each Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.

Section 6.14 Compliance with Laws. Each Company is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

Section 6.15 Dutch Banking Act. Each Dutch Borrower is in compliance with the
Dutch Banking Act and any regulations issued pursuant thereto.

Section 6.16 Solvency. Each Loan Party is, and after giving effect to all
Obligations hereunder will be, Solvent.

Section 6.17 Plan Assets. The assets of each Company are not “plan assets” as
defined in 29 C.F.R. § 2510.3-101(a)(1), as modified by Section 3(42) of ERISA.

Section 6.18 REIT Status. General Partner is qualified as a REIT.

Section 6.19 Anti-Social Forces. No Japanese Borrower is, at present, (a) a gang
(boryokudan), (b) a gang member, (c) a person for whom five (5) years have not
passed since ceasing to be a gang member, (d) an associate gang member, (e) a
gang-related company, (f) a corporate extortionist (sokaiya), (g) a rogue
adopting social movements as its slogan, (h) a violent force with special
knowledge (each as defined in the “Manual of Measures against Organized Crime”
(soshikihanzai taisaku youkou) by the National Police Agency of Japan), or
(i) another person or entity similar to any of the above (collectively, “Gang
Members, Etc.”); nor does any Loan Party have any:

(i) relationships by which its management is considered to be controlled by Gang
Members, Etc.;

(ii) relationships by which Gang Members, Etc. are considered to be involved
substantially in its management;

(iii) relationships by which it is considered to unlawfully utilize Gang
Members, Etc. for the purpose of securing unjust advantage for itself or any
third party or of causing damage to any third party;

(iv) relationships by which it is considered to offer funds or provide benefits
to Gang Members, Etc.; or

(v) officers or persons involved substantially in its management having socially
condemnable relationships with Gang Members, Etc.

 

62



--------------------------------------------------------------------------------

ARTICLE VII

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation (other than Surviving Obligations) shall remain unpaid or
unsatisfied:

Section 7.1 Financial Statements. General Partner shall deliver, or cause to be
delivered, to Administrative Agent, in form and detail satisfactory to
Administrative Agent:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of General Partner and Prologis (commencing with the fiscal year
ended December 31, 2011), a consolidated balance sheet of each of (i) General
Partner and its Consolidated Subsidiaries and (ii) Prologis and its Consolidated
Subsidiaries, in each case as at the end of such fiscal year, and the related
consolidated statements of income or operations, equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail, audited and accompanied by a
report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to Administrative Agent, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and applicable Securities Laws; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of General Partner and
Prologis (commencing with the fiscal quarter ended March 31, 2012), a
consolidated balance sheet of each of (i) General Partner and its Consolidated
Subsidiaries and (ii) Prologis and its Consolidated Subsidiaries, in each case
as at the end of such fiscal quarter, and the related consolidated statements of
income or operations for such fiscal quarter and for the portion of the fiscal
year then ended, and equity and cash flows for the portion of the fiscal year
then ended, setting forth in each case in comparative form a balance sheet as of
the end of the previous fiscal year and statements of income or operation and
cash flows for the corresponding portion of the previous fiscal year, all in
reasonable detail, certified by a Responsible Officer of Prologis as fairly
presenting the financial condition, results of operations, equity and cash flows
of the Companies, subject only to normal year-end audit adjustments and the
absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 7.2(d), General Partner shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of General Partner to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

Section 7.2 Certificates; Other Information. General Partner shall deliver, or
cause to be delivered, to Administrative Agent, in form and detail satisfactory
to Administrative Agent:

(a) concurrently with the delivery of each set of financial statements referred
to in Section 7.1(a), an opinion from a Registered Public Accounting Firm of
nationally recognized standing to the effect that such financial statements were
prepared in accordance with GAAP and present fairly, in all material respects,
the consolidated financial condition of General Partner and its Consolidated
Subsidiaries, or Prologis and its Consolidated Subsidiaries, as applicable, as
of the date thereof and the consolidated results of operations of General
Partner and its Consolidated Subsidiaries, or Prologis and its Consolidated
Subsidiaries, as applicable, for the fiscal year then ended;

 

63



--------------------------------------------------------------------------------

(b) concurrently with the delivery of each set of financial statements referred
to in Sections 7.1(a) and (b), a duly completed Compliance Certificate signed by
a Responsible Officer of General Partner;

(c) promptly after any request by Administrative Agent, copies of any detailed
audit reports, management letters or recommendations submitted to the board of
directors of General Partner by independent accountants in connection with the
accounts or books of any Company, or any audit of any Company;

(d) promptly after filing, true, correct, and complete copies of all material
reports or filings filed by or on behalf of any Company with any Governmental
Authority (including copies of each Form 10-K, Form 10-Q, and Form S-8 filed by
or on behalf of any Company with the SEC); and

(e) promptly, such additional information regarding the business, financial or
corporate affairs of any Company (and to the extent available to a Company, any
other Borrower), or compliance with the terms of the Loan Documents, as
Administrative Agent may from time to time reasonably request.

Documents required to be delivered pursuant to Section 7.1(a) or (b) or
Section 7.2(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which a
Company posts such documents, or provides a link thereto, on its website on the
internet at the website address listed on Schedule 11.2; or (ii) on which such
documents are posted on its behalf on an internet or intranet website, if any,
to which each Credit Party has access (whether a commercial, third-party website
or whether sponsored by Administrative Agent); provided that a Company shall
notify Administrative Agent (by facsimile or electronic mail) of the posting of
any such documents and, if requested, provide to Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Except for Compliance Certificates, Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by any Company with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

Each of General Partner and Prologis hereby acknowledges that (a) Administrative
Agent and/or Arrangers will make available to each Lender materials and/or
information provided by or on behalf of General Partner and Prologis hereunder
(collectively, “Borrower Materials”) by posting Borrower Materials on IntraLinks
or another similar electronic system (the “Platform”) and (b) certain Lenders
may be “public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to General Partner and its Affiliates or
their respective securities) (each, a “Public Lender”). Each of General Partner
and Prologis hereby agrees that: (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower

 

64



--------------------------------------------------------------------------------

Materials “PUBLIC,” General Partner and Prologis shall be deemed to have
authorized each Credit Party to treat such Borrower Materials as not containing
any material non-public information with respect to General Partner and its
Affiliates or their respective securities for purposes of United States Federal
and state securities laws (provided that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.7);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and
(z) Administrative Agent and Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.” Notwithstanding the
foregoing, neither General Partner nor Prologis shall have any obligation to
mark any Borrower Materials “PUBLIC”.

Section 7.3 Notices. General Partner shall promptly notify, or cause a Loan
Party to notify, Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including: (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Company; (ii) any dispute,
litigation, investigation, proceeding or suspension between any Company and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Company, including
pursuant to any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by any Company (except to the extent disclosed in financial statements
provided pursuant to Section 7.1, including the footnotes to such financial
statements); and

(e) promptly upon receipt by General Partner or Prologis of notice thereof, and
in any event within five Business Days after any change in the Moody’s Rating,
the S&P Rating or the Fitch Rating, notice of such change.

Each notice pursuant to this Section 7.3 shall be accompanied by a statement of
a Responsible Officer of the applicable Loan Party setting forth details of the
occurrence referred to therein and stating what action such Loan Party has taken
and proposes to take with respect thereto. Each notice pursuant to
Section 7.3(a) shall describe with particularity any provision of this Agreement
or any other Loan Document that has been breached. Administrative Agent shall
promptly notify Lenders of any notice received under this Section 7.3.

Section 7.4 Payment of Obligations. General Partner shall, and shall cause each
other Company to, pay and discharge as the same shall become due and payable,
all its Liabilities (including tax Liabilities), except to the extent (a) the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained
therefor or (b) the failure to pay and discharge such Liabilities could not
reasonably be expected to result in a Material Adverse Effect.

 

65



--------------------------------------------------------------------------------

Section 7.5 Preservation of Existence, Etc. General Partner shall, and shall
cause each other Company to: (a) preserve, renew and maintain in full force and
effect its legal existence and good standing under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 8.2; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

Section 7.6 Maintenance of Properties. General Partner shall, and shall cause
each other Company to: (a) maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted; and (b) make all
necessary repairs thereto and renewals and replacements thereof, in each case
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

Section 7.7 Maintenance of Insurance. General Partner shall, and shall cause
each other Company to, maintain insurance (giving effect to reasonable and
prudent self-insurance) according to reasonable and prudent business practices.

Section 7.8 Compliance with Laws. General Partner shall, and shall cause each
other Company to, comply in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

Section 7.9 Books and Records. General Partner shall, and shall cause each other
Company to, maintain proper books of record and account, in which true and
correct entries are made that are sufficient to prepare General Partner’s and
Prologis’ financial statements in conformity with GAAP consistently applied.

Section 7.10 Inspection Rights. Upon reasonable request, and subject to
Section 11.7, General Partner shall, and shall cause each other Company to,
allow Administrative Agent (or its Related Parties who may be accompanied by a
Related Party of one or more Lenders) to inspect any of its properties, to
review reports, files, and other records and to make and take away copies
thereof, and to discuss (provided that General Partner or the applicable other
Company is given the opportunity to be present for such discussions) any of its
affairs, conditions, and finances with its directors, officers, employees or
representatives from time to time upon reasonable notice, during normal business
hours; provided that unless a Default has occurred and is continuing and except
in the case of Administrative Agent and its Related Parties, such inspections
shall be at the applicable Credit Party’s sole cost and expense.

Section 7.11 Use of Proceeds. Each Borrower shall use the proceeds of the Loans
for general corporate purposes not in contravention of any Law or of any Loan
Document.

 

66



--------------------------------------------------------------------------------

Section 7.12 REIT Status. General Partner shall, at all times, maintain its
status as a REIT.

Section 7.13 Guaranties.

(a) Pursuant to the General Partner Guaranty, General Partner shall Guarantee
the Obligations of all Borrowers.

(b) Pursuant to the Prologis Guaranty, Prologis shall Guarantee the Obligations
of all Affiliate Borrowers.

Section 7.14 Claims Pari Passu. Each Loan Party shall ensure that at all times
the claims of the Credit Parties under the Loan Documents rank at least pari
passu with the claims of all its unsecured and unsubordinated creditors other
than those claims that are preferred by Debtor Relief Laws.

ARTICLE VIII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation (other than Surviving Obligations) shall remain unpaid or
unsatisfied:

Section 8.1 Secured Indebtedness. General Partner shall not permit the ratio
(expressed as a percentage) of (a) the aggregate amount of all Secured Debt of
the Companies outstanding as of the last day of any fiscal quarter, to (b) Total
Asset Value as of such date to exceed 35%; provided that as of the last day of
the four consecutive fiscal quarters immediately following any Material
Acquisition, such ratio may exceed 35% so long as it does not exceed 40%.

Section 8.2 Fundamental Changes. General Partner shall not, and shall not permit
any other Company to, merge, dissolve, liquidate, consolidate with or into
another Person, except that, so long as no Default exists or would result
therefrom:

(a) any Consolidated Subsidiary may merge with Prologis, provided that Prologis
shall be the continuing or surviving Person;

(b) any Consolidated Subsidiary may merge with any one or more other
Consolidated Subsidiaries, provided that if any party to such merger was a
Borrower, then the continuing or surviving Person must be a Borrower;

(c) any Company (other than General Partner, Prologis or any other Borrower) may
be voluntarily dissolved or liquidated under the laws of its jurisdiction of
organization (excluding any Debtor Relief Law); and

(d) any Company or any Borrower may merge, dissolve, liquidate or consolidate
with or into another Person in connection with any transaction designed to
change the corporate, partnership, limited liability company or other structure
of such entity, or otherwise change its corporate or other form, so long as
(i) the succeeding or remaining entity assumes all of the assets and liabilities
of such Person and (ii) no Credit Party is adversely affected thereby.

 

67



--------------------------------------------------------------------------------

Section 8.3 Restricted Payments. General Partner shall not, and shall not permit
any other Company to, declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, if an Event
of Default pursuant to Section 9.1.1 exists, except that:

(a) any Consolidated Subsidiary may at any time make Restricted Payments to any
other Company and, solely to the extent distributions to other holders of its
Equity Interests are required by its Organization Documents, to such other
holders of Equity Interests;

(b) any Company may at any time declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of such Company;

(c) any Company may at any time purchase, redeem or otherwise acquire Equity
Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests;

(d) Prologis may at any time pay cash dividends and make other cash
distributions to General Partner and, to the extent corresponding distributions
to other holders of its Equity Interests are required by its Organization
Documents, to such other holders of Equity Interests, and General Partner may at
any time pay cash dividends and make other cash distributions to the holders of
its Equity Interests, in each case, in an amount not to exceed in the aggregate
the greater of (i) 95% of the aggregate, cumulative “Funds from Operations”
(excluding non- cash impairment charges, write-downs or losses) of Prologis as
reported to its shareholders in either the annual report of Prologis filed by or
on behalf of Prologis with the SEC on a Form 10-K or any quarterly investment
package prepared for the holders of its Equity Interests after December 31,
2010, and (ii) the amount of Restricted Payments required to be paid in order
for General Partner to eliminate its REIT taxable income and/or to maintain its
status as a REIT; and

(e) General Partner and any Company may at any time make non-cash Restricted
Payments in connection with employee, trustee and director stock option plans or
similar employee, trustee and director incentive arrangements.

Section 8.4 Change in Nature of Business. General Partner shall not, and shall
not permit any other Company to, engage in any material line of business
substantially different from those lines of business conducted by the Companies
on the date hereof or any business substantially related or incidental thereto.

Section 8.5 Transactions with Affiliates. General Partner shall not, and shall
not permit any other Company to, enter into any transaction of any kind with any
Affiliate of General Partner, whether or not in the ordinary course of business;
provided that the foregoing restriction shall not apply to (a) transactions with
existing shareholders of Consolidated Subsidiaries and Unconsolidated
Affiliates, (b) transactions in the ordinary course of business (i) on fair and
reasonable terms substantially as favorable to such Company as would be
obtainable by such Company at the time in a comparable arm’s length transaction
with a Person

 

68



--------------------------------------------------------------------------------

other than an Affiliate or (ii) that comply with the requirements of the North
America Security Administrators Association’s Statement of Policy of Real Estate
Investment Trusts, (c) payments to or from such Affiliates under leases of
commercial space on market terms, (d) payment of fees under asset or property
management agreements under terms and conditions available from qualified
management companies, (e) intercompany Liabilities and other Investments between
any Company and its Consolidated Subsidiaries and Unconsolidated Affiliates
otherwise permitted pursuant to this Agreement, (f) transactions between
Companies, and (g) transactions otherwise permitted hereunder.

Section 8.6 Negative Pledge Agreements; Burdensome Agreements.

(a) General Partner shall not, and shall not permit any other Company to, grant
a Lien (other than Permitted Liens) to any Person on the Equity Interests of any
Company if the Unencumbered NOI of such Company is used in the calculation of
Unencumbered Debt Service Coverage Ratio.

(b) General Partner shall not, and shall not permit any other Company to, enter
into any negative pledge or other agreement with any other Person such that any
Company shall be prohibited from granting to Administrative Agent, for the
benefit of the Credit Parties, a first-priority Lien on the Equity Interests of
any Company (other than General Partner) if the Unencumbered NOI of such Company
is used in the calculation of Unencumbered Debt Service Coverage Ratio; provided
that the provisions of Section 1013 of the Existing Indenture and any similar
requirement for the grant of an equal and ratable lien in connection with a
pledge of any property or asset to Administrative Agent, shall not constitute a
negative pledge or any other agreement that violates this Section 8.6(b).

(c) General Partner shall not, and shall not permit any other Company to, enter
into any Contractual Obligation (other than this Agreement, any other Loan
Document or any other agreement or document evidencing or governing Indebtedness
of a Consolidated Subsidiary) that limits the ability of any Consolidated
Subsidiary to make Restricted Payments to any Company.

Section 8.7 Use of Proceeds. Borrowers shall not use the proceeds of any Loan,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.

Section 8.8 Financial Covenants.

Section 8.8.1 Consolidated Tangible Net Worth. General Partner shall not permit
Consolidated Tangible Net Worth at any time to be less than $10,000,000,000.

Section 8.8.2 Consolidated Leverage Ratio. General Partner shall not permit the
Consolidated Leverage Ratio, as of the last day of any fiscal quarter, to exceed
0.60 to 1.0; provided that as of the last day of the four consecutive fiscal
quarters immediately following any Material Acquisition, such ratio may exceed
0.60 to 1.0 so long as it does not exceed 0.65 to 1.0.

 

69



--------------------------------------------------------------------------------

Section 8.8.3 Fixed Charge Coverage Ratio. General Partner shall not permit the
Fixed Charge Coverage Ratio, as of the last day of any fiscal quarter, to be
less than 1.50 to 1.0.

Section 8.8.4 Unencumbered Debt Service Coverage Ratio. General Partner shall
not permit the Unencumbered Debt Service Coverage Ratio, as of the last day of
any fiscal quarter, to be less than 1.50 to 1.0.

Section 8.9 Anti-Social Forces. No Japanese Borrower shall fall under any of the
categories described in Section 6.19, nor shall itself engage in, nor cause any
third party to engage in, any of the following: (a) making violent demands;
(b) making unjustified demands exceeding legal responsibility; (c) using
violence or threatening speech or behavior in connection with any transaction;
(d) damaging the trust of any Lender by spreading rumor, using fraud or force,
or obstructing the business of any Lender; or (e) engaging in any act similar to
the foregoing.

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

Section 9.1 Events of Default. Any of the following shall constitute an “Event
of Default”:

Section 9.1.1 Non-Payment. Any Borrower or any other Loan Party fails to pay
(a) when and as required to be paid herein, any amount of principal of any Loan,
or (b) within three Business Days after the same becomes due, any interest on
any Loan or any fee due hereunder, or (c) within five days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document.

Section 9.1.2 Specific Covenants. Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Section 7.10, 7.13, 8.1, 8.3 or
8.8.

Section 9.1.3 Other Defaults. General Partner (or, if applicable, any other Loan
Party) fails to perform or observe any other covenant or agreement (not
specified in Section 9.1.1 or 9.1.2 above) contained in any Loan Document on its
part to be performed or observed and such failure continues for 30 days after
the first to occur of (a) a Responsible Officer of General Partner or Prologis
obtaining knowledge of such failure or (b) General Partner’s receipt of notice
from Administrative Agent of such failure; provided that if such failure is of
such a nature that can be cured but cannot with reasonable effort be completely
cured within 30 days, then such 30 day period shall be extended for such
additional period of time (not exceeding 90 additional days) as may be
reasonably necessary to cure such failure so long as General Partner (or the
applicable Loan Party) commences such cure within such 30 day period and
diligently prosecutes same until completion.

Section 9.1.4 Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made and, with respect to
any representation, warranty, certification or statement not known by such Loan
Party at the time made or deemed made to be incorrect, the

 

70



--------------------------------------------------------------------------------

defect causing such representation or warranty to be incorrect when made (or
deemed made) is not removed within 30 days after the first to occur of (a) a
Responsible Officer of General Partner or Prologis obtaining knowledge thereof
or (b) written notice thereof from Administrative Agent to General Partner.

Section 9.1.5 Cross-Default.

(a) Any Company fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) in respect of
any Recourse Debt (other than Indebtedness hereunder or under any other Loan
Document and Indebtedness under Swap Contracts) having an aggregate principal
amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $50,000,000; or

(b) Any Company fails to observe or perform any other agreement or condition
relating to or in respect of any Recourse Debt or contained in any instrument or
agreement evidencing, securing or relating to the same, or any other event
(excluding voluntary actions by any applicable Company) occurs, the effect of
which default or other event is to cause Recourse Debt having an aggregate
principal amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $50,000,000, to be demanded or to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such Recourse
Debt to be made, prior to its stated maturity, or such Recourse Debt to become
payable or cash collateral in respect thereof to be demanded; or

(c) There occurs under any Swap Contract that constitutes Recourse Debt an Early
Termination Date (as defined in such Swap Contract) resulting from (i) any event
of default under such Swap Contract as to which any Company is the Defaulting
Party (as defined in such Swap Contract) or (ii) any Termination Event (as so
defined) under such Swap Contract as to which any Company is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by such
Company as a result thereof is greater than $50,000,000 and such amount is not
paid when due.

Section 9.1.6 Insolvency Proceedings, Etc. Any Company institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
Company or to all or any material part of its property is instituted without the
consent of such Company and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding.

Section 9.1.7 Inability to Pay Debts; Attachment. (a) Any Company becomes unable
or admits in writing its inability or fails generally to pay its debts as they
become due or (b) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any Company and is not released, vacated or fully bonded within 30 days after
its issue or levy.

 

71



--------------------------------------------------------------------------------

Section 9.1.8 Judgments. There is entered against any Company (a) a final
judgment or order for the payment of money in an aggregate amount exceeding
$50,000,000 (to the extent not covered by insurance as to which the insurer does
not dispute coverage) or (b) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (i) enforcement proceedings are
commenced by any creditor upon such judgment or order or (ii) there is a period
of ten consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect.

Section 9.1.9 ERISA. (a) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in Liability of any Company under Title IV of ERISA to such Pension Plan, such
Multiemployer Plan or the PBGC in an aggregate amount in excess of $5,000,000,
or (b) General Partner or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal Liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $5,000,000.

Section 9.1.10 Invalidity of Loan Documents. Any provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect (unless such cessation would
not affect the obligations of any applicable Loan Party or the rights and
remedies of any Credit Party, in each case, in any material respect); or any
Loan Party contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further Liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document.

Section 9.1.11 Change of Control. (a) A Change of Control occurs or (b) Prologis
shall cease to own directly or indirectly Equity Interests of any Affiliate
Borrower unless all Loans of such Affiliate Borrower have been paid in full.

Section 9.1.12 Plan Assets. The assets of any Company at any time constitute
“plan assets” as defined in 29 C.F.R. § 2510.3-101(a)(1), as modified by
Section 3(42) of ERISA.

Section 9.1.13 Insolvency Proceedings in Japan. Any Company which is
incorporated or established in Japan takes any corporate or legal actions, or
any other action or legal proceeding is commenced against such Company for the
purpose of winding-up, dissolution, liquidation, administration or
re-organization or for the appointment of a liquidator, receiver, administrator,
administrative receiver, conservator, custodian, trustee or similar officer of
it or of all or any material part of its revenues and assets (unless such
winding-up, dissolution, liquidation, administration, re-organization or
appointment is permitted under this Agreement or is otherwise carried out in
connection with a reconstruction or amalgamation when solvent, on terms
previously approved by Administrative Agent) under any domestic or foreign
bankruptcy, insolvency, receivership or similar Law now or hereafter in effect
(including, under Japanese Law, any corporate action or proceedings relating to
the commencement of bankruptcy

 

72



--------------------------------------------------------------------------------

proceedings (hasan tetsuzuki), the commencement of civil rehabilitation
proceedings (minji saisei tetsuzuki), the commencement of corporate
reorganization proceedings (kaisha kosei tetsuzuki) or the commencement of
special liquidation (tokubetsu seisan)); provided that there shall be no Event
of Default under this Section 9.1.13, to the extent any such action or
proceeding is not initiated by, at the request of, or with the agreement of,
such Company and such action, legal proceeding or appointment continues
undischarged or unstayed for a period ending on the earlier of (a) 30 days after
commencement or, if earlier, the date on which such proceeding is advertised and
(b) a judgment to commence proceedings (or preservative order) has been made in
relation to the matter in respect of which the action, proceeding or appointment
was initiated.

Section 9.2 Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, Administrative Agent shall, at the request of, or may, with the
consent of, Required Lenders, take any of the following actions:

(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Borrower; and

(c) exercise on behalf of itself and each Lender all rights and remedies
available to it and Lenders under the Loan Documents;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the United States Bankruptcy Code, the
obligation of each Lender to make Loans shall automatically terminate and the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, in each case
without further act of Administrative Agent or any Lender.

ARTICLE X

ADMINISTRATIVE AGENT

Section 10.1 Appointment and Authority. Each Lender hereby irrevocably appoints
Bank of America to act on its behalf as Administrative Agent hereunder and under
the other Loan Documents and authorizes Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of Administrative Agent and Lenders, and no Loan
Party shall have rights as a third party beneficiary of any of such provisions.

Section 10.2 Rights as a Lender. Any Person serving as Administrative Agent
shall have the same rights and powers in its capacity as a Lender (if
applicable) as any other Lender and may exercise the same as though it were not
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or the context otherwise requires, include the Person
serving as Administrative Agent hereunder in its individual capacity. Bank of

 

73



--------------------------------------------------------------------------------

America (or any successor Administrative Agent hereunder) and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Company and its Affiliates as if Bank of America (or such successor) were
not Administrative Agent hereunder and without any duty to account therefor to
Lenders.

Section 10.3 Exculpatory Provisions. Administrative Agent shall have no duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by Required Lenders (or such other
number, percentage or group of Lenders as shall be expressly provided for herein
or in the other Loan Documents), provided that Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose Administrative Agent to liability or that is contrary to any Loan
Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, or be liable for failure to disclose, any
information relating to any Company or any of its Affiliates that is
communicated to or obtained by Administrative Agent or any of its Affiliates.

Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of Required Lenders (or such other
number, percentage or group of Lenders as shall be necessary, or as
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 and 9.2) or (ii) in the absence of
its own gross negligence or willful misconduct. Administrative Agent shall not
be deemed to have knowledge of any Default unless and until notice describing
such Default is given to Administrative Agent by a Loan Party or a Lender.

Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (1) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document (other than its own
statements, warranties and representations), (2) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (3) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (4) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (5) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to Administrative Agent.

 

74



--------------------------------------------------------------------------------

Section 10.4 Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. Administrative Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of a
Lender, Administrative Agent may presume that such condition is satisfactory to
such Lender unless Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. Administrative Agent
may consult with legal counsel (who may be counsel for the Companies),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Section 10.5 Delegation of Duties. Administrative Agent may perform any of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by Administrative
Agent. Administrative Agent and any such sub-agent may perform any of its duties
and exercise its rights and powers by or through its Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of Administrative Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent.

Section 10.6 Resignation of Administrative Agent. Administrative Agent may at
any time give notice of its resignation to Lenders and Prologis. Upon receipt of
any such notice of resignation, Required Lenders shall have the right, in
consultation with Prologis, to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of a bank with an office in the
United States. If no such successor shall have been so appointed by Required
Lenders and shall have accepted such appointment within 30 days after retiring
Administrative Agent gives notice of its resignation, then retiring
Administrative Agent may, on behalf of Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if Administrative Agent shall notify Prologis and Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by Administrative Agent on behalf of Lenders under the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through Administrative Agent shall instead be made by or to each Lender
directly, until such time as Required Lenders appoint a successor Administrative
Agent as provided for above in this Section. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder and under the other Loan Documents (if not already discharged
therefrom as provided above in this Section). The fees payable by Prologis to a
successor

 

75



--------------------------------------------------------------------------------

Administrative Agent shall be the same as (but without duplication with) those
payable to its predecessor unless otherwise agreed between Prologis and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.4
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

Section 10.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon any
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Section 10.8 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, no Person named on the cover page hereof or elsewhere herein as
Syndication Agent, a Joint Lead Arranger or a Joint Book Runner shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except, if applicable, in its capacity as a Lender hereunder.

Section 10.9 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Lenders and Administrative Agent and their respective agents and
counsel and all other amounts due Lenders and Administrative Agent under
Section 3.5 and 11.4) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due to Administrative Agent
under Section 3.5 or 11.4.

 

76



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize, consent to, accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

ARTICLE XI

MISCELLANEOUS

Section 11.1 Amendments, Etc.

Section 11.1.1 Amendments Generally. Except as otherwise expressly provided
herein, no amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent to any departure by Prologis or any other Loan
Party therefrom, shall be effective unless in writing signed by Required Lenders
and Prologis or the applicable Loan Party, as the case may be, and acknowledged
by Administrative Agent, and each such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided
that no amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
of any Lender terminated pursuant to Section 9.2) without the written consent of
such Lender;

(b) postpone any date fixed by this Agreement or any other Loan Document for any
scheduled payment of principal, interest, fees or other amounts due to any
Lender hereunder or under any other Loan Document without the written consent of
each Lender directly affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document, without the written consent of each Lender directly affected thereby;
provided that only the consent of Required Lenders shall be necessary to amend
the definition of “Default Rate” or to waive any obligation of any Borrower to
pay interest at the Default Rate;

(d) change Section 3.8.4 or 3.9 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each
affected Lender;

(e) amend the definition of “Alternative Currency” or “Additional Alternative
Currency” without the written consent of each Lender;

(f) change any provision of this Section 11.1, the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender; or

(g) authorize Administrative Agent to release Prologis from the Prologis
Guaranty or General Partner from the General Partner Guaranty without the
written consent of each Lender;

 

77



--------------------------------------------------------------------------------

and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by Administrative Agent in addition to Lenders required
above, affect the rights or duties of Administrative Agent under this Agreement
or any other Loan Document. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended, nor the principal amount of the Loans owed to such
Lender reduced, or the final maturity thereof extended, nor this sentence
amended, in each case, without the consent of such Lender.

In addition, notwithstanding any other provision of this Agreement, Prologis and
Administrative Agent may, without the consent of any other Credit Party, enter
into such amendments to any provision of this Agreement or any other Loan
Document as Administrative Agent may, in its reasonable opinion, determine to be
necessary or appropriate to correct any ambiguity, omission or error herein,
and, upon execution thereof by Prologis and Administrative Agent, any such
amendment shall be binding on all of the parties hereto.

Section 11.1.2 Amendments to Conforming Provisions. The provisions in Article VI
(other than Section 6.15), Article VII, Article VIII and Article IX contain
essentially the same provisions as those contained in the corresponding
representations, warranties, covenants and events of default in the Global
Credit Agreement (including any defined term used in any such provision, the
“Conforming Provisions”). If any of the Conforming Provisions is amended,
modified, restated, replaced or waived (each, a “Modification”), then General
Partner, each Borrower, Administrative Agent and each Lender agree that such
Conforming Provision in this Agreement shall be amended, modified, restated,
replaced or waived, as applicable, to conform to such provision in the Global
Credit Agreement; provided that (a) all Lenders shall have received notice of
any such proposed Modification, (b) with respect to any waiver of any provision
of the Global Credit Agreement that corresponds to any provision of Article IX,
the appropriate lenders under the Global Credit Agreement have granted such
waiver within 60 days after the occurrence of the applicable Default, (c) no
Modification of the Global Credit Agreement shall result in any corresponding
amendment, modification, restatement, replacement, or waiver of Section 9.1.1
and (d) if requested by a Guarantor or Administrative Agent, Borrowers,
Guarantors, Administrative Agent and each Lender shall execute and deliver a
written amendment to, restatement of, or waiver under, as applicable, this
Agreement memorializing such amendment, modification, restatement, replacement
or waiver. In addition, the Guarantors will be obligated to pay to
Administrative Agent and Lenders fees calculated in the same manner as any fees
that Guarantors pay to the agents and the lenders under the Global Credit
Agreements in connection with any such approved Modification.

Section 11.1.3 Amendments to Extend Maturity. Notwithstanding any other
provision of this Agreement (and without limiting the foregoing provisions of
this Section 11.1 or the extension provisions set forth in Section 3.10),
Prologis may, by written notice to Administrative Agent (which shall forward
such notice to all Lenders) make an offer (a “Loan Modification Offer”) to all
Lenders to make one or more amendments or modifications to allow the maturity of
the Loans and/or Commitments of the Accepting Lenders (as defined below) to be
extended and, in connection with such extension, to (a) increase the Applicable
Margin and/or fees payable with respect to the applicable Loans and/or the
Commitments of the Accepting Lenders and/or the payment of additional fees or
other consideration to the Accepting Lenders and/or

 

78



--------------------------------------------------------------------------------

(b) change such additional terms and conditions (to the extent not otherwise
approved by the requisite Lenders under Section 11.1) of this Agreement solely
as applicable to the Accepting Lenders (such additional changed terms and
conditions to be effective only during the period following the original
maturity date prior to its extension by such Accepting Lenders) (collectively,
“Permitted Amendments”) pursuant to procedures reasonably acceptable to each of
Prologis and Administrative Agent. Such notice shall set forth (i) the terms and
conditions of the requested Permitted Amendments and (ii) the date on which such
Permitted Amendments are requested to become effective (which shall not be less
than 15 days nor more than 90 days after the date of such notice). Permitted
Amendments shall become effective only with respect to the Loans and/or
Commitments of the Lenders that accept the Loan Modification Offer (such
Lenders, the “Accepting Lenders”) and, in the case of any Accepting Lender, only
with respect to such Lender’s Loans and/or Commitments as to which such Lender’s
acceptance has been made. Prologis, each Accepting Lender and Administrative
Agent shall enter into a loan modification agreement (the “Loan Modification
Agreement”) and such other documentation as Administrative Agent shall
reasonably specify to evidence (x) the acceptance of the Permitted Amendments
and the terms and conditions thereof and (y) the authorization of Prologis to
enter into and perform its obligations under the Loan Modification Agreement.
Administrative Agent shall promptly notify each Lender as to the effectiveness
of any Loan Modification Agreement. Each party hereto agrees that, upon the
effectiveness of a Loan Modification Agreement, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Permitted Amendment evidenced thereby and only with
respect to the Loans and Commitments of the Accepting Lenders as to which such
Lenders’ acceptance has been made. Prologis may effectuate no more than two Loan
Modification Agreements during the term of this Agreement.

Section 11.2 Notices; Effectiveness; Electronic Communication.

Section 11.2.1 Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 11.2.2 below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(a) if to General Partner, any Borrower or Administrative Agent, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 11.2; and

(b) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent, if confirmation of
receipt has been received (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices delivered through
electronic communications to the extent provided in Section 11.2.2, shall be
effective as provided in such Section 11.2.2.

 

79



--------------------------------------------------------------------------------

Section 11.2.2 Electronic Communications. Notices and other communications to
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and internet or intranet websites) pursuant to procedures
approved by Administrative Agent; provided that the foregoing shall not apply to
notices to any Lender pursuant to Article II if such Lender has notified
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. Administrative Agent or Prologis may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications.

Unless Administrative Agent otherwise prescribes, (a) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (b) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (a) of notification that such notice or communication is
available and identifying the website address therefor.

Section 11.2.3 The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall Administrative Agent, either Arranger or any of their respective
Related Parties (collectively, the “Agent Parties”) have any liability to any
Loan Party, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Loan Party’s, Administrative Agent’s or either Arranger’s
transmission of Borrower Materials through the internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party or
any of its Affiliates; provided that in no event shall any Agent Party have any
liability to any Loan Party, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

Section 11.2.4 Change of Address, Etc. Any Loan Party or Administrative Agent
may change its address or facsimile or telephone number for notices and other
communications

 

80



--------------------------------------------------------------------------------

hereunder by notice to the other parties hereto. Each Lender may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to Prologis and Administrative Agent. In addition, each
Lender agrees to notify Administrative Agent from time to time to ensure that
such Administrative Agent has on record (a) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (b) accurate wire instructions for such
Lender. Notwithstanding the foregoing, Administrative Agent shall not change the
location of Administrative Agent’s Office with respect to any currency if such
change would result in increased costs to the applicable Borrowers.

Section 11.2.5 Reliance by Administrative Agent and Lenders. Administrative
Agent and Lenders shall be entitled to rely and act upon any notice (including
any telephonic Loan Notice) purportedly given by or on behalf of any Loan Party
even if (a) such notice was not made in a manner specified herein, was
incomplete or was not preceded or followed by any other form of notice specified
herein or (b) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. Each Loan Party shall indemnify Administrative Agent, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on any notice
purportedly given by or on behalf of any Loan Party. All telephonic notices to
and other telephonic communications with Administrative Agent may be recorded by
Administrative Agent, and each of the parties hereto consents to such recording.

Section 11.3 No Waiver; Cumulative Remedies. No failure by any Lender or
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.

Section 11.4 Expenses; Indemnity; Damage Waiver.

Section 11.4.1 Costs and Expenses. Prologis shall pay (a) all reasonable
out-of-pocket expenses incurred by any Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for
Administrative Agent), in connection with (x) the syndication of the credit
facilities provided for herein and the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents and
(y) any amendment, modification or waiver of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated); provided that Prologis shall have no liability under clause (x)
for any fees, charges or disbursements of any counsel other than Haynes and
Boone, LLP and any other counsel selected by Administrative Agent and approved
by Prologis (such approval not to be unreasonably withheld or delayed) and
(b) all reasonable out-of-pocket expenses incurred by Administrative Agent or
any Lender (including the reasonable fees, charges and disbursements of any
counsel for Administrative Agent or any Lender), and shall pay all reasonable
fees and time charges for attorneys who may be employees of Administrative Agent
or any Lender, in connection with the enforcement or protection of its rights
(i) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (ii) in connection with the Loans, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations arising hereunder.

 

81



--------------------------------------------------------------------------------

Section 11.4.2 Indemnification by Prologis. Prologis shall indemnify
Administrative Agent, each Arranger, each Lender and each Related Party of any
of the foregoing Persons (each such Person, an “Indemnitee”) against, and hold
each Indemnitee harmless from, all losses, claims, damages, liabilities and
related expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all reasonable fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with or as a result of (a) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby or, in the case
of Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents, (b) any
Loan the use or proposed use of the proceeds therefrom, (c) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by any Borrower or any Eligible Affiliate, or any Environmental
Liability related in any way to any Borrower or any Eligible Affiliate, or
(d) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by Prologis or any other Loan Party,
and regardless of whether any Indemnitee is a party thereto, in all cases
whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any of its Related Parties or (y) result from a claim brought by Prologis or any
other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if Prologis
or such other Loan Party has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction.

Section 11.4.3 Reimbursement by Lenders. To the extent that Prologis for any
reason fails to indefeasibly pay any amount required under Section 11.4.1 or
11.4.2 to be paid by it to Administrative Agent (or any sub-agent thereof) or
any Related Party thereof, each Lender severally agrees to pay to such
Administrative Agent (or such sub-agent) or such Related Party, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against Administrative Agent (or any such sub-agent) in its capacity as
such, or against any such Related Party acting for Administrative Agent (or any
such sub-agent) in connection with such capacity. The obligations of Lenders
under this Section 11.4.3 are subject to the provisions of Section 3.9.

Section 11.4.4 Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against

 

82



--------------------------------------------------------------------------------

any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with or as a result of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby or any Loan or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby except to the extent that such damages are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee.

Section 11.4.5 Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

Section 11.4.6 Survival. The agreements in this Section shall survive the
resignation of Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of the Obligations.

Section 11.5 Payments Set Aside. To the extent that any payment by or on behalf
of any Loan Party is made to Administrative Agent or any Lender or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other Person in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each
applicable Lender severally agrees to pay to Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of Lenders under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

Section 11.6 Successors and Assigns.

Section 11.6.1 Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (a) to a Qualified Institution in accordance with the
provisions of Section 11.6.2, (b) by way of participation in accordance with the
provisions of Section 11.6.4 or (c) by way of pledge or assignment of a security
interest subject to the restrictions of Section 11.6.6 (and any other attempted
assignment or transfer by any party hereto shall be null

 

83



--------------------------------------------------------------------------------

and void). Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and permitted assigns, Participants to the extent provided in
Section 11.6.4 and, to the extent expressly contemplated hereby, the Related
Parties of Administrative Agent and Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

Section 11.6.2 Assignments by Lenders. Any Lender may at any time assign to one
or more Qualified Institutions all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this Section 11.6.2, participations in Fronting
Loans) at the time owing to it); provided that

(a) except in the case of an assignment from a Lender to any affiliate of such
Lender or to another Lender (other than, in each case, Defaulting Lenders),
Administrative Agent and, unless an Event of Default has occurred and is
continuing, Prologis each shall have provided its prior written consent thereto
(each such consent not to be unreasonably withheld or delayed);

(b) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender, the aggregate
amount of the Commitment or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than EUR 5,000,000 unless Administrative Agent and, so
long as no Event of Default has occurred and is continuing, Prologis otherwise
consent (each such consent not to be unreasonably withheld or delayed); provided
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Qualified Institution
(or to a Qualified Institution and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;

(c) each assignment shall be made as an assignment of a proportionate part of
all the assigning Lender’s rights and obligations hereunder, except that this
clause (c) shall not apply to rights or obligations in respect of Fronting Loans
or Fronting Commitments;

(d) any assignment must be approved by each Fronting Lender (each such approval
not to be unreasonably withheld or delayed) unless the proposed assignee is
itself a Lender (whether or not the proposed assignee would otherwise qualify as
a Qualified Institution); and

(e) the parties to each assignment shall execute and deliver to Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500 payable to Administrative Agent (which fee is not an obligation of
any Loan Party) and the Qualified Institution, if it is not a Lender, shall
deliver to Administrative Agent an Administrative Questionnaire.

Subject to acceptance and recording thereof by Administrative Agent pursuant to
Section 11.6.3, from and after the effective date specified in each Assignment
and Assumption, the Qualified Institution thereunder shall be a party to this
Agreement and, to the extent of the interest assigned

 

84



--------------------------------------------------------------------------------

by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of, and be subject to the obligations in,
Sections 4.1, 4.4, 4.5 and 11.4 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 11.6.4.

Section 11.6.3 Register. Administrative Agent, acting solely for this purpose as
an agent of Borrowers, shall maintain at such Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of Lenders, and the Commitments of, and
principal amounts of the Loans owing to, each Lender hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and
Borrowers, Administrative Agent and Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by any party hereto at any reasonable time and from
time to time upon reasonable prior notice.

Section 11.6.4 Participations. Any Lender may at any time, without the consent
of, or notice to, any Loan Party or Administrative Agent, sell participations to
any Person (other than a natural person or Prologis or any of Prologis’
Affiliates or any Eligible Affiliates) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in Fronting Loans) owing to it); provided that (a) such
Lender’s obligations under this Agreement shall remain unchanged, (b) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (c) Loan Parties, Administrative Agent and
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.1.1 that affects such Participant. Subject to Section 11.6.5, each
Borrower agrees that each Participant shall be entitled to the benefits of, and
be subject to the obligations in, Sections 4.1, 4.4 and 4.5 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
Section 11.6.2. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 11.8 as though it were a Lender, provided
such Participant agrees to be subject to Section 3.9 as though it were a Lender.

Section 11.6.5 Limitation upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 4.1 or 4.4 than the
applicable Lender would have

 

85



--------------------------------------------------------------------------------

been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with Prologis’ prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 4.1
unless Prologis is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of Borrowers, to comply with
Section 4.1.4 as though it were a Lender.

Section 11.6.6 Certain Pledges. Any Lender may at any time pledge or assign a
security interest in any of its rights under this Agreement to secure
obligations of such Lender to a Federal Reserve Bank or the central bank of any
other country in which such Lender is organized; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute such pledgee or assignee for such Lender as a party hereto.

Section 11.6.7 Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 11.7 Treatment of Certain Information; Confidentiality. Each Credit
Party agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it or its Affiliates (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or by any subpoena or similar legal process, (d) to any other
party hereto, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any actual or prospective assignee of or
Participant in any of its rights or obligations under this Agreement or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to a Borrower and its obligations, (g) with the consent of
Prologis or (h) to the extent such Information becomes publicly available other
than as a result of a breach of this Section.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Company relating to any Loan Party or any Company or any
of their respective businesses, other than any such information that is
available to the applicable Credit Party on a nonconfidential basis from a
source other than any Loan Party or any Company.

Each Credit Party acknowledges that (1) the Information may include material
non-public information concerning any Loan Party or any Company, as the case may
be, (2) it has

 

86



--------------------------------------------------------------------------------

developed compliance procedures regarding the use of material non-public
information and (3) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.

Section 11.8 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or such Affiliate to or for the
credit or the account of any Loan Party against any of the obligations of such
Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of such Loan Party may be contingent or unmatured or are owed
to a branch or office of such Lender different from the branch or office holding
such deposit or obligated on such indebtedness. The rights of each Lender and
its Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its Affiliates may have.
Each Lender agrees to notify Prologis and Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

Section 11.9 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the applicable Borrower. In determining
whether the interest contracted for, charged or received by Administrative Agent
or a Lender exceeds the Maximum Rate, such Person may, to the extent permitted
by applicable Law, (a) characterize any payment that is not principal as an
expense, fee or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

Section 11.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 5.1, this Agreement shall become effective when Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each party hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile shall be effective as delivery of
a manually executed counterpart of this Agreement.

Section 11.11 Severability. If any provision of this Agreement or any other Loan
Document is held to be illegal, invalid or unenforceable, (a) the legality,
validity and

 

87



--------------------------------------------------------------------------------

enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provision with valid provisions the economic effect of which comes
as close as possible to that of the illegal, invalid or unenforceable provision.
The invalidity of a provision in a particular jurisdiction shall not invalidate
or render unenforceable such provision in any other jurisdiction.

Section 11.12 Replacement of Lenders. If (a) any Lender requests compensation
under Section 4.4, (b) any Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 4.1, (c) any Lender is a Defaulting Lender or a Non-Consenting Lender
or (d) any Lender does not consent to a request for an Additional Alternative
Currency pursuant to Section 3.14 (so long as Required Lenders have consented to
such request), then Prologis may, at its sole expense and effort, upon notice to
such Lender and Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.6), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

(i) Prologis shall have paid (or caused an Affiliate Borrower to pay) to
Administrative Agent the assignment fee specified in Section 11.6.2;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 4.5) from the assignee (to the extent of such
outstanding principal and accrued interest) or the applicable Borrower (in the
case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 4.4 or payments required to be made pursuant to Section 4.1, such
assignment will result in a reduction in such compensation or payments
thereafter;

(iv) in the case of any such assignment resulting from a Lender’s failure to
consent to an Additional Alternative Currency pursuant to Section 3.14, such
assignee shall have consented to such Additional Alternative Currency; and

(v) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Prologis to require such assignment and delegation cease
to apply.

Section 11.13 Additional Fronting Lenders; Change in Fronting Commitments. At
any time after the Closing Date, Prologis may make a request to Administrative
Agent that any existing Lender act as an additional Fronting Lender. Upon
Administrative Agent’s approval of such Lender as a Fronting Lender,
Administrative Agent shall promptly notify such Lender of such request. Upon the
agreement by the applicable Lender to act as a Fronting Lender, such Lender
shall become a Fronting Lender hereunder with a Fronting Commitment in an amount

 

88



--------------------------------------------------------------------------------

agreed to by Prologis, Administrative Agent and such Fronting Lender. In
addition, any Fronting Lender may from time to time increase or decrease its
Fronting Commitment pursuant to a written agreement executed by Prologis,
Administrative Agent and such Fronting Lender.

Section 11.14 GOVERNING LAW; JURISDICTION; ETC.

Section 11.14.1 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 11.14.2 SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK, NEW
YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH PARTY HERETO IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR IN SUCH
FEDERAL COURT. EACH PARTY HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

Section 11.14.3 WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN SECTION 11.14.2. EACH PARTY HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

Section 11.14.4 SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.2. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

89



--------------------------------------------------------------------------------

Section 11.15 Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 11.16 USA Patriot Act Notice. Each Lender that is subject to the Act (as
defined below) and Administrative Agent (for itself and not on behalf of any
Lender) hereby notify Borrowers that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) it is required to obtain, verify and record information that
identifies Borrowers, which information includes the name and address of each
Borrower and other information that will allow such Lender or Administrative
Agent, as applicable, to identify such Borrower in accordance with the Act.

Section 11.17 Know Your Customers.

Section 11.17.1 Loan Party Information. If:

(a) any Change in Law;

(b) any change in the status of any Loan Party after the date of this Agreement;
or

(c) a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer;

requires Administrative Agent or any Lender (or, in the case of paragraph
(c) above, any prospective new Lender) to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, each Loan Party shall promptly upon
the request of Administrative Agent or such Lender supply, or procure the supply
of, such documentation and other evidence as is reasonably requested by
Administrative Agent or such Lender (for itself or, in the case of the event
described in paragraph (c) above, on behalf of any prospective new Lender) in
order for Administrative Agent, such Lender or such prospective new Lender to
carry out and be satisfied it has complied with all necessary “know your
customer” or other similar checks under all applicable Laws pursuant to the
transactions contemplated in the Loan Documents.

Section 11.17.2 Lender Information. Each Lender shall promptly upon the request
of Administrative Agent supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by Administrative Agent to carry out
and be satisfied it has complied with all necessary “know your customer” or
other similar checks under all applicable Laws pursuant to the transactions
contemplated in the Loan Documents.

 

90



--------------------------------------------------------------------------------

Section 11.17.3 Additional Loan Parties. Following any request that an Eligible
Affiliate becomes an Affiliate Borrower pursuant to Section 3.11, if the
accession of such Affiliate Borrower requires any Credit Party to comply with
“know your customer” or similar identification procedures in circumstances where
the necessary information is not already available to it, Prologis shall
promptly upon the request of such Credit Party supply, or procure the supply of,
such documentation and other evidence as is reasonably requested by such Credit
Party (for itself or on behalf of any other Credit Party) in order for such
Credit Party to carry out and be satisfied it has complied with the results of
all necessary “know your customer” or other similar checks under all applicable
Laws pursuant to the accession of such Affiliate Borrower to this Agreement.

Section 11.17.4 Limitation on Assignments. Notwithstanding Section 11.6, an
assignment hereunder will only be effective on performance by Administrative
Agent of all “know your customer” or other checks relating to any Person that it
is required to carry out in relation to such assignment, the completion of which
Administrative Agent shall promptly notify to the assigning Lender and the
applicable Qualified Institution.

Section 11.17.5 Lender Responsibility. Nothing in this Agreement shall require
Administrative Agent or any Arranger to carry out any “know your customer” or
other checks in relation to any Person on behalf of any Lender, and each Lender
confirms to Administrative Agent and each Arranger that it is solely responsible
for any such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by Administrative Agent or any
Arranger.

Section 11.18 Time of the Essence. Time is of the essence of the Loan Documents.

Section 11.19 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Borrower in respect of any such sum due from it to any Credit Party hereunder or
under any other Loan Document shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by Administrative Agent of any sum adjudged to be so due in the Judgment
Currency, Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
applicable Credit Party from such Borrower in the Agreement Currency, such
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify the applicable Credit Party against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
applicable Credit Party in such currency, such Credit Party agrees to return the
amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable law).

 

91



--------------------------------------------------------------------------------

Section 11.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

Section 11.21 No Fiduciary Duty. In connection with all aspects of each
transaction contemplated hereby, each Borrower acknowledges and agrees, and
acknowledges its respective Affiliates’ understanding, that: (i) the credit
facilities provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between such Borrower and its Affiliates, on the one
hand, and Administrative Agent, the Arrangers and Lenders, on the other hand,
and such Borrower is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, Administrative Agent and each Arranger is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary for
such Borrower or any of its Affiliates, stockholders, creditors or employees;
(iii) none of Administrative Agent, or either Arranger has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of such Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether
Administrative Agent or any Arranger has advised or is currently advising such
Borrower or any of its Affiliates on other matters) and none of Administrative
Agent or any Arranger has any obligation to such Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents;
(iv) Administrative Agent and the Arrangers and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of such Borrower and its Affiliates, and none of Administrative Agent
or either Arranger has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; and (v) Administrative
Agent and the Arrangers have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and such Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate. Each Borrower hereby waives and releases, to the fullest extent
permitted by Law, any claim that it may have against Administrative Agent and
the Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty.

ARTICLE XII

GUARANTIES

Section 12.1 The Guaranties. In order to induce Lenders to enter into this
Agreement and to extend credit hereunder and in recognition of the direct
benefits to be received by each of

 

92



--------------------------------------------------------------------------------

General Partner and Prologis from the proceeds of the Loans, each Guarantor
hereby absolutely, irrevocably and unconditionally guarantees, jointly and
severally, as primary obligor and not merely as surety guarantees the full and
prompt payment when due, whether upon maturity, acceleration or otherwise, of
all of the Guaranteed Obligations of the applicable Designated Borrowers and the
due performance and compliance with all terms, conditions and agreements
contained in the Loan Documents by each such Designated Borrower. If any of the
Guaranteed Obligations of such Designated Borrowers to Administrative Agent
and/or any Lender becomes due and payable hereunder, each Guarantor
unconditionally promises to pay such indebtedness to Administrative Agent and/or
such Lender, as applicable, on demand, together with all reasonable expenses
which may be incurred by Administrative Agent or such Lender in collecting any
of the Guaranteed Obligations. If claim is ever made upon Administrative Agent
and/or any Lender for repayment or recovery of any amount or amounts received in
payment or on account of any of the Guaranteed Obligations and any of the
aforesaid payees repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body having
jurisdiction over such payee or any of its property or (b) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including any Designated Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding upon such entity, notwithstanding any revocation of the applicable
guaranty under this Article XII or other instrument evidencing any liability of
any Designated Borrower, and each Guarantor shall be and remain liable to the
aforesaid payees hereunder for the amount so repaid or recovered to the same
extent as if such amount had never originally been received by any such payee.

Section 12.2 Insolvency. Additionally, each Guarantor unconditionally and
irrevocably guarantees the payment of all of the Guaranteed Obligations of the
applicable Designated Borrowers to the Credit Parties, whether or not due or
payable by any such Designated Borrower, upon the occurrence of any of the
events specified in Section 9.1.6, and unconditionally promises to pay such
Guaranteed Obligations to the Credit Parties on demand.

Section 12.3 Absolute and Unconditional Guaranty. The guaranty provided by
Guarantors under this Article XII is intended to be an irrevocable, absolute and
continuing guaranty of payment and is not a guaranty of collection. This
guaranty may not be revoked by either Guarantor. The liability of each Guarantor
hereunder is exclusive and independent of any security for or other guaranty of
the Guaranteed Obligations of any Designated Borrower whether executed by a
Guarantor, any other guarantor or any other Person, and the liability of each
Guarantor hereunder is not affected or impaired by (a) any direction as to
application of payment by any Designated Borrower or by any other Person; or
(b) any other continuing or other guaranty, undertaking or maximum liability of
a guarantor or of any other Person as to the Guaranteed Obligations of any
Designated Borrower; or (c) any payment on or in reduction of any such other
guaranty or undertaking; or (d) any dissolution, termination or increase,
decrease or change in personnel by any Designated Borrower; or (e) any payment
made to any Credit Party on the Guaranteed Obligations that such Credit Party
repays to any Designated Borrower pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
each Guarantor waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding. The guaranty and
liability of each Guarantor hereunder shall in all respects be a continuing,
irrevocable, absolute and unconditional guaranty of payment and performance and
not only collectibility, and shall remain in full force

 

93



--------------------------------------------------------------------------------

and effect (notwithstanding, without limitation, the dissolution of any
Designated Borrower, that at any time or from time to time no Guaranteed
Obligations are outstanding or any other circumstance) until all Commitments
have terminated and, subject to the last sentence of Section 12.1, all
Guaranteed Obligations have been paid in full.

Section 12.4 Independent Obligation. The obligations of each Guarantor hereunder
are independent of the obligations of any other guarantor, any other party or
any Borrower, and a separate action or actions may be brought and prosecuted
against one or both Guarantors whether or not action is brought against any
other guarantor, any other party or any Borrower and whether or not any other
guarantor, any other party or any Borrower is joined in any such action or
actions. Each Guarantor waives, to the fullest extent permitted by Law, the
benefit of any statute of limitations affecting its liability hereunder or the
enforcement thereof. Any payment by a Borrower or other circumstance that
operates to toll any statute of limitations as to such Borrower shall operate to
toll the statute of limitations as to each Guarantor’s obligations under this
Article XII.

Section 12.5 Authorization. Each Guarantor authorizes the Credit Parties without
notice or demand (except as shall be required by applicable statute and cannot
be waived), and without affecting or impairing its liability hereunder, from
time to time to:

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Guaranteed
Obligations (including any increase or decrease in the rate of interest
thereon), any security therefor, or any liability incurred directly or
indirectly in respect thereof, and the guaranty of each Guarantor herein made
shall apply to the Guaranteed Obligations as so changed, extended, renewed or
altered;

(b) take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, surrender, realize upon or otherwise deal with in any
manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset thereagainst;

(c) exercise or refrain from exercising any rights against any Borrower or
others or otherwise act or refrain from acting;

(d) release or substitute any one or more endorsers, guarantors, Borrowers or
other obligors;

(e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
any part thereof to the payment of any liability (whether due or not) of any
Borrower to its creditors other than the Credit Parties;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of any Borrower to the Credit Parties regardless of what liability
or liabilities of either Guarantor or any Borrower remain unpaid;

 

94



--------------------------------------------------------------------------------

(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement or any of the instruments or agreements referred to herein, or
otherwise amend, modify or supplement this Agreement or any of such other
instruments or agreements; and/or

(h) take any other action that would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of such Guarantor from
its liabilities under this Article XII;

it being understood that the foregoing shall not permit any action by
Administrative Agent or any Lender that is not otherwise permitted by this
Agreement or any other Loan Document.

The Guaranteed Obligations shall not be affected by any acts of any Governmental
Authority affecting any Borrower including any restrictions on the conversion of
currency or repatriation or control of funds or any total or partial
expropriation of any Borrower’s property, or by economic, political, regulatory
or other events in the countries where any Borrower is located.

Section 12.6 Reliance. It is not necessary for any Credit Party to inquire into
the capacity or powers of any Borrower or the officers, directors, partners or
agents acting or purporting to act on their behalf, and any Guaranteed
Obligations made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

Section 12.7 Subordination. Any indebtedness of any Borrower relating to the
Guaranteed Obligations now or hereafter owing to either Guarantor is hereby
subordinated to the Guaranteed Obligations of such Borrower owing to the Credit
Parties, and if Administrative Agent so requests at a time when an Event of
Default exists, all such indebtedness relating to the Guaranteed Obligations of
such Borrower to each Guarantor shall be collected, enforced and received by
such Guarantor for the benefit of the Credit Parties and be paid over to
Administrative Agent on behalf of the Credit Parties on account of the
Guaranteed Obligations of such Borrower to the Credit Parties, but without
affecting or impairing in any manner the liability of either Guarantor under the
other provisions of this Article XII. Without limiting the generality of the
foregoing, each Guarantor hereby agrees with the Credit Parties that it will not
exercise any right of subrogation that it may at any time otherwise have as a
result of the guaranty under this Article XII (whether contractual, under
Section 509 of the United States Bankruptcy Code or otherwise) until, subject to
the last sentence of Section 12.1, all Guaranteed Obligations (other than
Surviving Obligations) have been irrevocably paid in full in cash.

Section 12.8 Waivers.

(a) Each Guarantor waives any right (except as shall be required by applicable
statute and cannot be waived) to require any Credit Party to (i) proceed against
any Borrower, any other guarantor or any other party, (ii) proceed against or
exhaust any security held from any Borrower, any other guarantor or any other
party or (iii) pursue any other remedy in any Credit Party’s power whatsoever.
Each Guarantor waives any defense based on or arising out of any defense of any
Borrower, any other guarantor or any other party, other than payment in full of
the Guaranteed Obligations, based on or arising out of the disability of any
Borrower, any other guarantor or any other party, or the validity, legality or
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of

 

95



--------------------------------------------------------------------------------

any Borrower other than payment in full of the Guaranteed Obligations. The
Credit Parties may, at their election, foreclose on any security, if any, held
by Administrative Agent or any other Credit Party by one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable (to the extent such sale is permitted by applicable law), or exercise
any other right or remedy the Credit Parties may have against any Borrower or
any other party, or any security, without affecting or impairing in any way the
liability of either Guarantor hereunder except to the extent the Guaranteed
Obligations have been paid. Each Guarantor waives any defense arising out of any
such election by the Credit Parties, even though such election operates to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of such Guarantor against any Borrower or any other party or any
security.

(b) Except as otherwise expressly provided in this Agreement, each Guarantor
waives all presentments, demands for performance, protests and notices,
including notices of any Event of Default, notices of nonperformance, notices of
protest, notices of dishonor, notices of acceptance of the guaranty hereunder,
notices of the existence, creation or incurring of new or additional Guaranteed
Obligations, and notices of any Credit Party’s transfer or disposition of the
Guaranteed Obligations, or any part thereof. Each Guarantor assumes all
responsibility for being and keeping itself informed of each Borrower’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks which it assumes and incurs hereunder, and agrees that
neither Administrative Agent nor any Lender shall have any duty to advise it of
information known to it regarding such circumstances or risks.

Section 12.9 Nature of Liability. It is the desire and intent of each Guarantor
and the Credit Parties that this Article XII shall be enforced against each
Guarantor to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought. If, however, and to
the extent that, the obligations of a Guarantor under this Article XII shall be
adjudicated to be invalid or unenforceable for any reason (including because of
any applicable state or federal law relating to fraudulent conveyances or
transfers), then the amount of the Guaranteed Obligations shall be deemed to be
reduced and the applicable Guarantor shall pay the maximum amount of the
Guaranteed Obligations which would be permissible under applicable law.

[Signature pages follow]

 

96



--------------------------------------------------------------------------------

BORROWERS:   PROLOGIS, L.P.,   a Delaware limited partnership   By:   Prologis,
Inc., its sole general partner     By:  

/s/ Phillip D. Joseph, Jr.

      Name:   Phillip D. Joseph, Jr.       Title:   Managing Director and
Treasurer   PROLOGIS FINANCE LLC,   a Delaware limited liability company   By:  
PLD International Finance LLC, its sole member     By:  

/s/ Phillip D. Joseph, Jr.

      Name:   Phillip D. Joseph, Jr.       Title:   Managing Director and
Treasurer



--------------------------------------------------------------------------------

BORROWERS:  

PLD EUROPE FINANCE B.V.,

a Netherlands private company with limited liability

 

PLD EUROPE FINANCE II B.V.,

a Netherlands private company with limited liability

 

PROLOGIS UK FUNDING II B.V.,

a Netherlands private company with limited liability

 

PROLOGIS UK FUNDING III B.V.,

a Netherlands private company with limited liability

  By:  

/s/ Christian H.A. Nickels-Teske

    Name:   ProLogis Directorship II B.V.     In turn represented by Christian
H.A. Nickels-Teske     Title:   Managing Director



--------------------------------------------------------------------------------

BORROWERS:   PROLOGIS JAPAN FINANCE Y.K. (f/k/a AMB JAPAN FINANCE YK), a
Japanese company   By:  

[SEAL]

    Name:   Masahiro Sakashita     Title:   Director   PROLOGIS TOKYO FINANCE
INVESTMENT LIMITED PARTNERSHIP, a Japanese company   By:   ProLogis Tokyo
Finance LLC, acting through its Japan Branch, its General Partner     By:  

[SEAL]

      Name:   Masahiro Sakashita       Title:   Representative in Japan



--------------------------------------------------------------------------------

GUARANTORS:   PROLOGIS, INC.,   a Maryland corporation   By:  

/s/ Phillip D. Joseph, Jr.

    Name:   Phillip D. Joseph, Jr.     Title:   Managing Director and Treasurer
  PROLOGIS, L.P.,   a Delaware limited partnership   By:   Prologis, Inc., its
sole general partner   By:  

/s/ Phillip D. Joseph, Jr.

    Name:   Phillip D. Joseph, Jr.     Title:   Managing Director and Treasurer



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

AGENTS:  

BANK OF AMERICA, N.A.,

as Administrative Agent and a Lender

By:  

/s/ Will T. Bowers, Jr.

  Will T. Bowers, Jr., Senior Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Syndication Agent and a Lender By:  

/s/ Brendan M. Poe

  Brendan M. Poe, Vice President



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND plc, as a Lender By:   RBS Securities Inc., as agent
  By:  

/s/ Brett E. Thompson

    Name: Brett E. Thompson     Title: Senior Vice President



--------------------------------------------------------------------------------

CITIBANK N.A. as a Lender By:  

/s/ John Rowland

  John Rowland, Vice President



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as a Lender By:  

/s/ Bill O’Daly

  Name:   Bill O’Daly   Title:   Director By:  

/s/ Sanja Gazahi

  Name:   Sanja Gazahi   Title:   Associate



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ J.T. Johnston Coe

  Name:   J.T. Johnston Coe   Title:   Managing Director By:  

/s/ Perry Forman

  Name:   Perry Forman   Title:   Director



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Katherine Wolfe

  Name:   Katherine Wolfe   Title:   Vice President



--------------------------------------------------------------------------------

MORGAN STANLEY MUFG SECURITIES CO., LTD., as a Lender By:  

[SEAL]

  Name:   Jonathan Kindred   Title:   President & CEO



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ Christopher Usas

  Name:   Christopher Usas   Title:   Director



--------------------------------------------------------------------------------

SCHEDULE 1.1

MANDATORY COST FORMULAE

The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

the requirements of the Bank of England and/or the Financial Services Authority
(or, in either case, any other authority which replaces all or any of its
functions); or

the requirements of the European Central Bank.

On the first day of each Interest Period (or as soon as practicable thereafter)
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by Administrative Agent as a
weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum. Administrative Agent will, at the
request of Prologis or any Lender, deliver to Prologis or such Lender as the
case may be, a statement setting forth the calculation of any Mandatory Cost.

The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to
Administrative Agent. This percentage will be certified by such Lender in its
notice to Administrative Agent as the cost (expressed as a percentage of such
Lender’s participation in all Loans made from such Lending Office) of complying
with the minimum reserve requirements of the European Central Bank in respect of
Loans made from that Lending Office.

The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by Administrative Agent as follows:

in relation to any Loan in Sterling:

 

 

AB+C(B-D)+E x 0.01

   per cent per annum   100 - (A+C)   

in relation to any Loan in any currency other than Sterling:

 

 

E x 0.01

   per cent per annum   300   

Where:

“A” is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

“B” is the percentage rate of interest (excluding the Applicable Rate, the
Mandatory Cost and any interest charged on overdue amounts pursuant to the first
sentence of Section 3.4.2(a)) and, in the case of interest (other than on
overdue amounts) charged at the Default Rate, without counting any increase in
interest rate effected by the charging of the Default Rate) payable for the
relevant Interest Period of such Loan.

 

   1    Schedule 1.1



--------------------------------------------------------------------------------

“C” is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

“D” is the percentage rate per annum payable by the Bank of England to
Administrative Agent on interest bearing Special Deposits.

“E” is designed to compensate Lenders for amounts payable under the Fees
Regulations and is calculated by Administrative Agent as being the average of
the most recent rates of charge supplied by the Lenders to Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

For the purposes of this Schedule:

“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

“Fees Regulations” means the FSA Supervision Manual or such other law or
regulation as may be in force from time to time in respect of the payment of
fees for the acceptance of deposits;

“Fee Tariffs” means the fee tariffs specified in the Fees Regulations under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Regulations but taking into account any applicable
discount rate); and

“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Regulations.

In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

If requested by Administrative Agent or Prologis, each Lender with a Lending
Office in the United Kingdom or a Participating Member State shall, as soon as
practicable after publication by the Financial Services Authority, supply to
Administrative Agent and Prologis, the rate of charge payable by such Lender to
the Financial Services Authority pursuant to the Fees Regulations in respect of
the relevant financial year of the Financial Services Authority (calculated for
this purpose by such Lender as being the average of the Fee Tariffs applicable
to such Lender for that financial year) and expressed in pounds per £1,000,000
of the Tariff Base of such Lender.

Each Lender shall supply any information required by Administrative Agent for
the purpose of calculating its Additional Cost Rate. In particular, but without
limitation, each Lender shall supply the following information in writing on or
prior to the date on which it becomes a Lender:

its jurisdiction of incorporation and the jurisdiction of the Lending Office out
of which it is making available its participation in the relevant Loan; and

any other information that Administrative Agent may reasonably require for such
purpose.

 

   2    Schedule 1.1



--------------------------------------------------------------------------------

Each applicable Lender shall promptly notify Administrative Agent in writing of
any change to the information provided by it pursuant to this paragraph.

The percentages or rates of charge of each Lender for the purpose of A, C and E
above shall be determined by the applicable Agent based upon the information
supplied to it pursuant to paragraphs 7 and 8 above and on the assumption that,
unless a Lender notifies Administrative Agent to the contrary, each Lender’s
obligations in relation to cash ratio deposits, Special Deposits and the Fees
Regulations are the same as those of a typical bank from its jurisdiction of
incorporation with a Lending Office in the same jurisdiction as such Lender’s
Lending Office.

Administrative Agent shall not have any liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.

Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each applicable Lender based on the information provided by each Lender
pursuant to paragraphs 3, 7 and 8 above.

Any determination by Administrative Agent pursuant to this Schedule in relation
to a formula, the Mandatory Cost, an Additional Cost Rate or any amount payable
to a Lender shall, in the absence of manifest error, be conclusive and binding
on all parties hereto.

Administrative Agent may from time to time, after consultation with the Prologis
and the applicable Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.

 

   3    Schedule 1.1



--------------------------------------------------------------------------------

SCHEDULE 2.1

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Commitment
(in Euro)      Applicable Percentage  

Bank of America, N.A.

     75,000,000.00         15.384615385 % 

JPMorgan Chase Bank, N.A.

     75,000,000.00         15.384615385 % 

The Royal Bank of Scotland plc

     50,000,000.00         10.256410256 % 

Citibank, N.A.

     50,000,000.00         10.256410256 % 

Credit Suisse AG, Cayman Islands Branch

     50,000,000.00         10.256410256 % 

Deutsche Bank AG New York Branch

     50,000,000.00         10.256410256 % 

HSBC Bank USA, National Association

     50,000,000.00         10.256410256 % 

Morgan Stanley MUFG Securities, Co. Ltd.

     50,000,000.00         10.256410256 % 

The Bank of Nova Scotia

     37,500,000.00         7.692307692 %    

 

 

    

 

 

 

Total

     487,500,000.00         100.000000000 %    

 

 

    

 

 

 

 

1